Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 1 of 140 Page ID #:2699



   1                      UNITED STATES DISTRICT COURT

   2                    CENTRAL DISTRICT OF CALIFORNIA

   3                                WESTERN DIVISION

   4        THE HON. JUDGE ANDRÉ BIROTTE JR., JUDGE PRESIDING

   5

   6   THUNDER STUDIOS, INC.;             )
       RODRIC DAVID,                      )
   7                                      )
                         PlaintiffS,      )
   8                                      )
               vs.                        ) NO. 17-CV-00871-AB
   9                                      )
       CHARIF KAZAL; TONY KAZAL;          )
  10   ADAM KAZAL; AND DOES 1 to 100,     )
       INCLUSIVE,                         )
  11                                      )
                         Defendants.      )
  12   ___________________________________)

  13

  14

  15

  16                               JURY TRIAL - DAY 2

  17                         (1:40 p.m. to 4:32 p.m.)

  18                          Los Angeles, California

  19                         Thursday, December 6, 2018

  20

  21

  22

  23                LISA M. GONZALEZ, CSR No. 5920, CCRR
                          U.S. District Courthouse
  24                  350 West 1st Street - Suite 4455
                        Los Angeles, California 90012
  25                             213.894.2979
                             www.lisamariecsr.com
                      Lisa    M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 2 of 140 Page ID #:2700



   1   APPEARANCES:

   2

   3   FOR THE PLAINTIFF:         LAW OFFICES OF SETH W. WIENER
                                  BY: SETH W. WIENER, ESQ.
   4                              609 Karina Court
                                  San Ramon, California 94582
   5                              (925) 487-5607

   6                              SYVERSON, LESOWITZ AND GEBELIN LLP
                                  BY: STEVEN THOMAS GEBELIN, ESQ.
   7                              8383 Wilshire Boulevard Suite 520
                                  Beverly Hills, CA 90211
   8                              (310) 341-3072

   9
       FOR THE DEFENDANT:         THE TAYLOR LAW FIRM
  10                              BY: BENJAMIN TAYLOR, ESQ.
                                       DIANE D. BANI-ESRAILI
  11                              1880 Century Park East
                                  Suite 714
  12                              Los Angeles, California 90067
                                  (310) 201-7600
  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 3 of 140 Page ID #:2701

                                                                             3

   1                                     I N D E X

   2                   CHRONOLOGICAL INDEX OF WITNESSES

   3
       PLAINTIFFS'                                               VOIR
   4   WITNESS                     DIRECT CROSS REDIRECT RECROSS DIRE VOL

   5   ELIZABETH DAVID               4        25     37

   6   PAUL KOLESA                  39        59

   7   TESTIMONY READ OF ADAM KAZAL, PAGE 78

   8   TESTIMONY READ OF TONY KAZAL, PAGE 92

   9

  10

  11

  12

  13                              Index of Exhibits

  14   Exhibits                                                Received

  15   28            Document with photos                           22

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 4 of 140 Page ID #:2702

                                                                             4

   1        Los Angeles, California; Thursday, December 6, 2018;

   2                                  1:40 p.m.

   3                                    -o0o-

   4               THE COURT:      All right.    Good afternoon.    I hope

   5   you all had a good lunch.

   6               Why don't we call our next witness, please,

   7   Counsel.

   8               MR. GEBELIN:      Plaintiffs call Elizabeth David.

   9               THE COURT:      All right.    Ms. David, you may step

  10   forward and be sworn in.

  11               ELIZABETH DAVID, PLAINTIFFS' WITNESS, SWORN

  12               THE CLERK:      Thank you.    Please be seated.

  13               Please state and spell your name for the record.

  14               THE WITNESS:      My name is Elizabeth Ann David.

  15               THE COURT:      Can you spell your last name for the

  16   record, please.

  17               THE WITNESS:      D-a-v-i-d.

  18               THE COURT:      Mr. Gebelin, you may proceed.

  19               MR. GEBELIN:      Thank you, Your Honor.

  20

  21                              DIRECT EXAMINATION

  22   BY MR. GEBELIN:

  23   Q     Good afternoon, Ms. David.

  24   A     Good afternoon.

  25   Q     Can you please tell us where you live?

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 5 of 140 Page ID #:2703

                                                                               5

   1   A     I live in West Los Angeles.

   2   Q     And who lives there with you?

   3   A     My husband, Rodric David, my two children.

   4   Q     And can you tell me their ages?

   5   A     My son is 15, and my daughter is 12.

   6   Q     And just to be clear, is there any reason why you don't

   7   want to tell us their names in court?

   8   A     I would prefer the Kazal family to have as little

   9   information about my family as possible.

  10   Q     When did you first become aware of the Kazal family?

  11   A     Probably sometime late 2007, possibly 2008.            I know

  12   that my father-in-law had introduced my husband to them.

  13   But, yes, around 2007, 2008.

  14   Q     After that time, do you recall your husband entering

  15   into some sort of business dealings with them?

  16   A     Yes.   They entered a joint venture together to do a

  17   company in the Middle East.

  18   Q     How did that affect your family?

  19   A     Well, it affected us quite a bit.           We ended up selling

  20   our home in Sydney and moving to the Middle East to run the

  21   company.

  22   Q     Was there a point at which the business relationship

  23   between your husband and the Kazals soured?

  24   A     Oh, yes.   I mean, almost immediately.          We had, as I

  25   said, sold our house and moved to the Middle East, and we

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 6 of 140 Page ID #:2704

                                                                               6

   1   were funding the business at that stage, even though it was

   2   meant to be a 50/50 joint venture.           And the Kazals never put

   3   their money in.        They kept making excuses.       "Well, we have

   4   to sell this property, and we have to do this, and we have

   5   to do that" for why they weren't putting their money in, but

   6   we were putting all of our money in.

   7               And after 18 months of that, it's an untenable

   8   situation.    You can't have a partnership when one party is

   9   doing all the work and putting all the money in and the

  10   other party isn't doing anything.

  11   Q     When it soured, were there any negative consequences

  12   for your family?

  13   A     How long have you got?        Yes, obviously, there have been

  14   -- for an 18-month business relationship, I feel like we're

  15   still paying a tremendous cost for that -- for that brief

  16   business relationship.

  17   Q     You said -- you mentioned you had moved your family to

  18   the Middle East.

  19               Did you guys move away from the Middle East after

  20   the business deal soured?

  21   A     We did.    We moved back to Sydney for what we thought

  22   would be -- we would resettle in Sydney, but some things

  23   happened in Australia that we realized that we weren't going

  24   to be able to live peacefully in Australia because of the --

  25               THE COURT:       Counsel, you need to keep asking

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 7 of 140 Page ID #:2705

                                                                                7

   1   questions, please.

   2   BY MR. GEBELIN:

   3   Q     So I understand you moved back to Sydney.

   4   A     Yeah.

   5   Q     What was it that -- after you moved to Sydney, what was

   6   it that made you or your family move away from Sydney again?

   7   A     Well, there were a couple of incidents.           Obviously, the

   8   conflict between Rodric and the Kazal brothers was

   9   escalating.    There were some lawsuits back and forth about

  10   the liquidation of the business and what to do moving

  11   forward, and there was a lot of acrimony and, in my opinion,

  12   a lot of irrational behavior on the part of some of the

  13   Kazal brothers where they were following people we knew,

  14   confronting them, accosting them in the streets of Sydney.

  15               And they also had me followed in 2010 by a private

  16   investigator who, after the course of a very long day and

  17   three visits to different police stations, the end of that

  18   day was when the investigator they hired stole my husband's

  19   phone, knocked him over with his car.

  20               We were out the front of my children's elementary

  21   school -- we were going to the elementary school to tell the

  22   principal to be sure that they wouldn't release our children

  23   to anyone but us, and we were out front the school when we

  24   saw the man that the Kazals had hired again.

  25               And my husband went to find him, because he had

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 8 of 140 Page ID #:2706

                                                                              8

   1   driven past us and was down the block, and was trying to

   2   take video of the car and the license plate so we can figure

   3   out who this person was.        The man grabbed my husband's phone

   4   while his arm was there and then started driving off, which

   5   obviously hit my husband with his car, knocked him over --

   6               THE COURT:      Counsel.    You have to ask a question

   7   and get an answer from the witness.          That's how we do it.

   8   Okay?

   9               MR. GEBELIN:      I understand, Your Honor.      I'm

  10   trying not to interrupt the witness.

  11               THE COURT:      Well, ask a question that's not a

  12   narrative and elicit the testimony from the witness, please.

  13               MR. GEBELIN:      Yes, Your Honor.

  14               MR. TAYLOR:      Your Honor, I have to move to strike

  15   those portions of her testimony that are not based on

  16   personal knowledge.

  17               THE COURT:      The objection is overruled.

  18   BY MR. GEBELIN:

  19   Q     I understand this is emotional, Ms. David --

  20   A     Sorry.   I will wait for you to ask the question.            I

  21   apologize.

  22   Q     You just mentioned an incident where people were

  23   following you in Australia.        In response to that incident,

  24   did you and your family start making plans to move?

  25   A     That evening the -- being followed, the police told us

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 9 of 140 Page ID #:2707

                                                                               9

   1   that they didn't think it was safe for us to go back to our

   2   home in Sydney.       They advised me to get a hotel room for us

   3   to stay in over the weekend, and they escorted me back to

   4   the house so I could get our belongings.            That was probably

   5   the first weekend that we realized that we would not be able

   6   to live in Australia peacefully and started making plans to

   7   move to the United States, yes.

   8   Q     And then some time shortly thereafter, you and your

   9   family moved to the United States?

  10   A     We moved to the United States in late 2011.

  11   Q     When you moved to the United States, was it your

  12   expectation that it would protect you from further incidents

  13   like the one you described where you were followed?

  14   A     A hundred percent.       I mean, I'm a U.S. citizen.     My

  15   children are U.S. citizens.        I felt like we should be able

  16   to come to the United States and live here without being

  17   terrorized by this family who had a long list of, as I said,

  18   ever escalating irrational behavior towards us.

  19               And unfortunately it followed us here, and that's

  20   why we're sitting here today.

  21   Q     So you moved here in 2011.

  22               I want to move forward a little bit to 2016, which

  23   is some of the events that we're about -- that this case is

  24   about here.

  25               Do you remember in October 2016 anything that

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 10 of 140 Page ID #:2708

                                                                               10

    1   happened to change your opinion of whether or not you were

    2   still safe from the Kazals?

    3   A    Obviously, the morning that my son's -- the father who

    4   takes my son to school called me in a panic talking about

    5   these people that were on the street holding signs of my

    6   husband.   I didn't know who they were.           I didn't know what

    7   their intentions were and that did make me afraid for my

    8   safety in the United States, yes.

    9   Q    So just to be clear, was this a protest that occurred

   10   near your home on October 26th, 2016?

   11   A    That's correct.

   12   Q    And you saw this protest?

   13   A    I did.

   14   Q    And tell me about how many people did you see.

   15   A    The first day?

   16   Q    The first day.

   17   A    Approximately five -- approximately five people.           I

   18   mean, I was genuinely in a state of shock that morning so my

   19   memory of exactly how many people is a little off, but I

   20   would say around five people.

   21   Q    And what do you recall these people doing?

   22   A    They were holding -- putting up posters and holding

   23   signs, big signs.      When the father had called to say there

   24   were men on the bottom of the street with posters, in my

   25   mind I hadn't visualized 6-foot-long banners and giant

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 11 of 140 Page ID #:2709

                                                                                11

    1   protest signs sort of thing.           Yeah, it was -- I was totally

    2   shocked.

    3   Q    And you mentioned at the bottom of the street.

    4               How close to your home were the protestors?

    5   A    So we're in a cul-de-sac that is a bit of like a

    6   U-shape, so you couldn't see where the protestors were from

    7   our house because it's a bit of a blind curve, but you go

    8   around the blind curve and continue on the U, and that's our

    9   children's school.

   10               So I would say, maybe 250 meters around the curb

   11   to where the protestors were, another 250 meters

   12   approximately to my kids' school.          So it was equal distance

   13   from where we live to where the kids went to school.

   14   Q    Did you do anything in response to these protestors

   15   being between your home and the children's school?

   16   A    The first day, yes.        My -- so the father had picked up

   17   my son.    My son immediately he's in the car calling me,

   18   "Mom, Mom, Mom, what are these people doing on the street?

   19   Who are they?    Who are they?         What are they doing?"

   20               So my daughter -- her school started later.          She

   21   was still in bed.      And my husband had been at the gym when

   22   this started.    I drove my car down, left my daughter at the

   23   house.    I saw the protestors and was really just, in a momma

   24   bear way, trying to think, what can I do to stop this before

   25   I have to take my daughter to school.             I mean, typically I

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 12 of 140 Page ID #:2710

                                                                                12

    1   would walk her to school.        It's less than a five-minute

    2   walk.    How am I going to take her to school with these

    3   people standing here with signs that say terrible things

    4   about her father.

    5               So I called the police.        I didn't know what else

    6   to do.   I didn't know who these men were, I didn't know what

    7   their intentions were.        I knew they were directed by the

    8   Kazals, but I called the police because I was fearful of

    9   what they were there for.

   10   Q    How did you know they were directed by the Kazals?

   11   A    On the bottom of all the posters, it said "Care of

   12   Adam Kazal."    They wanted it known that they were the ones

   13   behind it.

   14   Q    Did the LAPD come out and respond to your call?

   15   A    They did.

   16   Q    And what, if anything, do you recall the LAPD having

   17   done?

   18   A    Not a lot.       They came out, they explained that people

   19   have a right of protest and a right of free speech.           They

   20   said that they couldn't -- they were trying to hang the

   21   posters on, you know, public property, sign posts and

   22   people's private trees on their yards.            So the LAPD officer

   23   told them to take it down, that they couldn't do that, they

   24   couldn't hang the signs on public or private property.

   25               Then I had to go back because I had left my

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 13 of 140 Page ID #:2711

                                                                            13

    1   daughter at the house, and I didn't -- Rodric had come by

    2   that stage back from the gym, so he was talking to the

    3   officer.    And I just went back to the house to try and

    4   figure out how to get my daughter to school and not have her

    5   completely panic because these people were at the end of the

    6   street.    It didn't seem to me like the LAPD were going to do

    7   anything to disperse them.

    8   Q    Were you afraid for your safety?

    9   A    I think the first morning I was more, again, in shock.

   10   In protection mode for my kids.          You know, my kids were

   11   wrecked by it and afraid.        And I think the fear came

   12   probably a couple of days later.

   13               There were some e-mails that went back and forth,

   14   and they had also been doing something similar in Australia.

   15   I think when the full weight of what they were doing dawned

   16   on me, how much time and effort and money they were spending

   17   to escalate things to this point, then I -- it -- I was

   18   absolutely afraid that things were spiraling out of control.

   19               This was a business relationship that had been

   20   finished for five years almost, and they were there

   21   protesting in front of my kids' schools over a commercial

   22   dispute.    It was -- it was terrifying --

   23               THE COURT:      Ask your next question, please.

   24   BY MR. GEBELIN:

   25   Q    If I can just unpack that a little bit.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 14 of 140 Page ID #:2712

                                                                                  14

    1               So you mentioned you were aware of a protest

    2   occurring in Australia?

    3   A    Yes.

    4   Q    And how did you know about that?

    5   A    Well, friends and family and our attorney.              I mean, it

    6   was very obvious they were putting flyers places and driving

    7   vans around.    It was -- we had enough people and loved ones

    8   in Australia that we knew the next day.

    9   Q    And you heard from those loved ones?

   10   A    Yes.

   11   Q    And they reported to you that they had seen these

   12   protests and actions directly?

   13   A    Yes.

   14   Q    Were you aware that there was also a protest occurring

   15   outside of Mr. David's business?

   16   A    I -- yes.    Later that day, I knew that they had moved

   17   from our neighborhood to the business.            I wasn't there

   18   personally to witness it, but I knew of it.            I had seen some

   19   cell phone footage of it.

   20   Q    If I can, there's a binder in front of you with tabbed

   21   exhibits.

   22               If I can have you turn to Exhibit Number 9, so tab

   23   number 9.

   24               Do you recognize the document that's at Exhibit

   25   Number 9?

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 15 of 140 Page ID #:2713

                                                                            15

    1   A    Yes, it's an e-mail that Adam Kazal sent to my husband.

    2   Q    And this was sent on October 27th, 2016, so the day

    3   after that protest in front of your home?

    4   A    Correct.    Yes.

    5               MR. TAYLOR:      Lacks foundation, Your Honor.

    6               THE COURT:      The document's already into evidence.

    7   I'm not sure why we're talking about a document that's

    8   already been admitted and testified to through another

    9   witness.

   10               So the objection's overruled, but it's your time,

   11   Counsel.

   12               MR. GEBELIN:      Thank you.

   13   BY MR. GEBELIN:

   14   Q    Do you recall seeing this e-mail about the same time

   15   that it was sent to your husband?

   16   A    Yes.    The same day.

   17   Q    In viewing this e-mail, did you take it to mean -- to

   18   have any sort of meaning towards you or your husband?

   19   A    Meaning, in what regard?

   20   Q    Did you take it as a threat or anything else of that

   21   nature?

   22   A    Oh, definitely.        The last two sentences of that e-mail

   23   were very alarming to me.        The idea that I'll show you how

   24   Adam Kazal is different to the rest of my family resonated

   25   because I know that Mr. Kazal in the past had threatened a

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 16 of 140 Page ID #:2714

                                                                                16

    1   journalist for the Sydney Morning Herald by saying, you

    2   know, if you keep writing about my family, I'm going to make

    3   sure that you and I are on the front page of the newspaper,

    4   which seemed to me very much a threat of violence against

    5   this journalist.      So this seemed to follow the pattern of

    6   sort of irrational, outside-the-bounds-of-the-law behavior.

    7               If you have a problem with a journalist, sue them

    8   for defamation.       Don't threaten violence on them.       Don't go

    9   to their wife and child and bang on the door when you know

   10   that the journalist isn't home.          I mean, it's just, as I

   11   said, it's such thuggish behavior.

   12               THE COURT:      Counsel, can you ask the next

   13   question.

   14               MR. GEBELIN:      Yes, Your Honor.

   15   BY MR. GEBELIN:

   16   Q    Did you see any other communications from Mr. Kazal

   17   following this e-mail?

   18   A    I know there was an e-mail he sent to our attorney in

   19   Sydney, when we had requested they cease and desist the

   20   activities that I'm sure is probably somewhere in evidence

   21   but --

   22   Q    Can you turn to Exhibit Number 12, please.

   23               Is this the e-mail that you're referring to?

   24   A    Right, about the money transfer of $666,666.66.

   25   Q    Does that number stick out to you for any reason?

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 17 of 140 Page ID #:2715

                                                                               17

    1   A    I mean, I think it's obviously meant as a threatening

    2   number.   Everyone knows that 666 is the sign of the devil,

    3   so clearly it's intended to convey something evil.

    4              It seemed like a clear, you know, if you fail to

    5   meet my demands, I reserve the right to do whatever is

    6   necessary.

    7              The language of the e-mail to me said, yes, I'm

    8   willing to go outside the bounds of the law.

    9   Q    If I can have you turn now just to another exhibit

   10   we've seen before, Exhibit Number 11.             That's a Tweet?

   11   A    Right, the Twitter account.

   12   Q    And you recognize -- did you see this Twitter message

   13   about the time that it was made in October --

   14   A    Right.    Again, late October.        The idea of a team in

   15   L.A., you know --

   16              THE COURT:       Counsel, can you ask the next

   17   question, please.

   18   BY MR. GEBELIN:

   19   Q    And what message towards your safety and your family's

   20   safety did you take from this message?

   21   A    That there was a threat to our safety.            That he had a

   22   team in L.A.    They were going to follow us wherever we go.

   23   That was the message conveyed to me from the -- that Tweet.

   24              THE COURT:       Counsel, next question please.

   25

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 18 of 140 Page ID #:2716

                                                                            18

    1   BY MR. GEBELIN:

    2   Q    Do you remember any other actions in November 2016

    3   relating to the Kazals?

    4   A    Yes, there was another round of protests that started

    5   in early November, this time with many more people and the

    6   people were much more aggressive.          There was a van that I

    7   believe you guys have seen pictures of that was parked where

    8   the protestors were again between my home and my children's

    9   school.

   10   Q    Was there anything that stood out to you about that van

   11   in particular?    The way it was decorated; the way people

   12   were acting with it?

   13   A    Well, it was obviously intended to embarrass my

   14   husband, cause distress to us, claim he had committed some

   15   horrendous crime that, of course, never committed.           You

   16   know, it was to me like a giant conspiracy theory, and it's

   17   really hard to prove a negative.          How do you prove something

   18   that didn't happen?

   19               THE COURT:      Counsel, next question, please.

   20   BY MR. GEBELIN:

   21   Q    Were there any people there with the van?

   22   A    Yes.    In November, there were, as I said, there were

   23   more protestors, and they were more vocal and more

   24   aggressive than the first time.

   25   Q    Do you remember anything that they said or any of the

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 19 of 140 Page ID #:2717

                                                                               19

    1   aggressive actions they took?

    2   A    You know, after the -- after the first time I insured

    3   that when I had to drive past them, especially with the kids

    4   in the car, baseball hats, sunglasses, put the visor down.

    5   I was afraid they might be filming my children.              I never

    6   stopped or went -- I went as quickly as I could past them

    7   without engaging them.        So I don't have a specific recall.

    8   I just know they were saying things outside of my car, but I

    9   don't know exactly what they were saying.

   10   Q    By this point, were you in fear for your safety or your

   11   family's safety?

   12   A    Oh, by this point -- I mean, I had already -- I would

   13   say within 48 hours of the first protest in October, I had a

   14   security company come and change all the locks on all the

   15   doors in our house to some special locks that you can't get

   16   copied, that are hard to bump out.

   17              I had CCTV cameras installed, I had motion sensor

   18   lights installed, and I hired an armed security company to

   19   come and monitor the street 24 hours a day.            They had to

   20   send me a report looking for suspicious activity and

   21   suspicious vehicles on the street.          So we were most

   22   definitely concerned for our safety.          Most definitely.

   23   Q    Other than the first day that the protestors came and

   24   you called the police, were there any other times you called

   25   the police in connection with either protests or being

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 20 of 140 Page ID #:2718

                                                                                 20

    1   surveilled?

    2   A    The first day of the protest that happened in November

    3   with the vans, I called the police that day.            The police

    4   were at my house when the vans and several other cars chose

    5   to slowly drive by my house, me, filming me, going up the

    6   cul-de-sac, turning around, very slowly filming me the

    7   entire time.    It was like they were taunting me.            Like the

    8   fact that you have the police here doesn't scare us at all.

    9   We're just going to drive by slowly and --

   10              THE COURT:       Next question, Counsel.

   11              THE WITNESS:       And there was another time after

   12   that.

   13              THE COURT:       Ma'am, I'm sorry.      He has a

   14   responsibility -- not blaming you -- he has a responsibility

   15   to ask you questions and then get answers from you, so I'm

   16   going to keep interrupting until he does what I'm asking him

   17   to do, which seems to be more and more difficult.

   18              But go ahead, Counsel.

   19   BY MR. GEBELIN:

   20   Q    What was the other time that you called the police?

   21   A    When I felt that I had been followed.            There was a

   22   white van that I had felt had been following me much of the

   23   day, and it was parked on the end of my street.              And I

   24   called the police that day as well.

   25   Q    Was that also in 2016?

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 21 of 140 Page ID #:2719

                                                                             21

    1   A    Yes.    That would have been sometime in November.

    2   Q    Following that time calling the police, have there been

    3   any other times where you felt like you were being followed?

    4   A    I think I probably had a sense of being followed

    5   multiple times.       Even to this point, I take photographs of

    6   unusual cars, unfamiliar cars.          Two days ago, I was taking

    7   photographs of license plates of unfamiliar cars on my

    8   street.   I always feel like I am looking over my shoulder.

    9   I always feel like the hair on the back of your neck is sort

   10   of on high alert for people who look at you the wrong way,

   11   cars that seem out of place, that sort of thing.

   12   Q    If I can, can you take a -- flip now to Exhibit

   13   Number -- marked Number 28 in the book.

   14               On this exhibit, there are a few photographs on

   15   the first and second page.

   16               Do you recognize the person in the photographs?

   17   A    It's me.

   18   Q    Do you recognize about where those photographs were

   19   taken?

   20   A    I couldn't say for sure.          I have not seen these

   21   photographs before you showed them to me about an hour ago.

   22   I didn't know they existed.

   23   Q    Based on anything in the photographs or the document,

   24   can you tell about when the photographs were taken?

   25   A    Well, the document is dated Wednesday, December 28,

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 22 of 140 Page ID #:2720

                                                                            22

    1   2016, and the text says:         "I've also attached the latest

    2   pics of his wife."         So that suggests to me that they were

    3   taking photographs of me some time in December of 2016.

    4               MR. GEBELIN:      Your Honor, I'd like to move

    5   Exhibit 28 into evidence.

    6               THE COURT:       Any objection?

    7               MR. TAYLOR:       No objection, Your Honor.

    8               THE COURT:       All right.   Twenty-eight will be

    9   admitted.

   10               (Exhibit 28 received in evidence.)

   11   BY MR. GEBELIN:

   12   Q    Earlier we talked about an incident in Australia where

   13   you had been followed by an investigator.

   14               Do you remember talking about that?

   15   A    Yes.

   16   Q    Were there any -- other than that, other than the

   17   protestors that we've talked about, other than the e-mail

   18   messages or the tweets that we talked about, do you have any

   19   other reason to believe that the actions that we just talked

   20   about were threats against you and your family?

   21   A    Yes.    Rodric was followed with a business associate in

   22   the central business district of Australia by two of the

   23   Kazal brothers who were making threatening -- swinging

   24   something in a threatening manner.          There was a police

   25   report in Australia that was filed about that.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 23 of 140 Page ID #:2721

                                                                            23

    1              There was an incident where my father-in-law

    2   actually issued an apprehended violence order by the New

    3   South Wales Police because of an assault in Sydney by one of

    4   the Kazal brothers.

    5   Q    Did you ever talk with members of Mr. David's family

    6   about intimidation by the Kazals?

    7   A    Oh, yes.    Nobody could understand how this could be

    8   happening where people were being accosted in the middle of

    9   the central business district by various Kazal family

   10   members.   We talked about it frequently.

   11              I took my children back to Australia and spoke to

   12   my in-laws about it in 2013 and were shown some very

   13   disturbing text messages and told of some very disturbing

   14   voice messages.

   15   Q    Just to be very clear about this, in 2016, after the

   16   protests started, were you afraid for the safety of yourself

   17   or your family?

   18   A    Absolutely.      I had always been a little bit afraid for

   19   our safety -- I mean, from the moment we left Australia, I

   20   was in fear for our safety.        The 2016 protest just seemed

   21   like another escalation of what seemed to be incredibly

   22   irrational, thuggish behavior.

   23              THE COURT:       Next question, Counsel.

   24   BY MR. GEBELIN:

   25   Q    Based on your interactions with your husband, was he

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 24 of 140 Page ID #:2722

                                                                              24

    1   afraid for the family himself --

    2   A     Absolutely.

    3   Q     -- you and your family?

    4   A     He had been afraid for his immediate family and his

    5   father from the time of 2013 when he was assaulted by

    6   Adam Kazal in The Rocks.         He's been afraid for us since

    7   basically we moved to the United States.             He tries to put on

    8   a brave face for everyone, but --

    9   Q     Despite this brave face, did you notice Mr. David being

   10   in emotional distress?

   11   A     Absolutely.      I mean --

   12   Q     How so?    What did you see?

   13   A     He basically stopped sleeping.          He would be up at

   14   midnight and 4:00 in the morning driving the streets to see

   15   if there were people there.         Yeah, he really basically

   16   stopped sleeping.       I could tell that was taking a terrible

   17   toll on his emotional state, but again he was trying to keep

   18   me sane to a degree and keep the children from being more

   19   afraid than they already were.           The children had no idea

   20   what was going on.

   21              MR. GEBELIN:        Thank you, Ms. David.

   22              No more further questions at this time,

   23   Your Honor.

   24              THE COURT:        All right.    Cross-examination.

   25   ///

                        Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 25 of 140 Page ID #:2723

                                                                            25

    1                              CROSS-EXAMINATION

    2   BY MR. TAYLOR:

    3   Q    Good afternoon, Mrs. David.          I thank you for being

    4   here.

    5               My name is Mr. Benjamin Taylor, and I'm an

    6   attorney for the defendants in this case, and I have a few

    7   questions for you.

    8               You testified a few moments ago about your

    9   husband's business dealings with the Kazals starting around,

   10   I think, 2008, 2009.

   11               Do you recall that testimony?

   12   A    Yes.

   13   Q    And just to be clear, your husband was the one in your

   14   family who was dealing with the Kazals on the business side;

   15   right?

   16   A    Yes.

   17   Q    You weren't personally involved in the business

   18   venture; right?

   19   A    No.

   20   Q    Now, in regard to the protestors who appeared in your

   21   neighborhood on the morning of October 26, 2016, those

   22   protestors who you saw on the first day, they didn't make

   23   any threats of physical harm to you or your children, did

   24   they?

   25   A    No.    I don't believe I -- I don't believe the

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 26 of 140 Page ID #:2724

                                                                               26

    1   protestors on the 26th, I don't believe they said anything.

    2   Q      And they didn't attempt to strike you or lay hands on

    3   you in any way, did they?

    4   A      No.

    5   Q      And none of those people ever tried to come onto your

    6   property; right?

    7   A      Not the first day.       I believe on the second round of

    8   protestors, they were coming very close to being on my

    9   property.

   10   Q      When you say "they," you mean the person driving the

   11   van?

   12   A      There were also other people up and down the street a

   13   lot.   It was a very unpleasant time because I didn't ever

   14   know who was -- who these people were.             Were they people

   15   that the Kazals had flown out from Australia that had some

   16   personal vendetta or interest in the case.             At the time I

   17   had no idea that they were people they had hired.             I just

   18   knew that there were a lot of strange adult men around my

   19   house and my children's school and our property, and it was

   20   incredibly unnerving.

   21                I still feel like I have to close my garage door

   22   before I unlock my car doors.           I still have to get in my car

   23   and lock my car doors before I open my garage door because

   24   I'm always certain there's going to be somebody around the

   25   side who's going to come in and attack me.             And that all

                        Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 27 of 140 Page ID #:2725

                                                                             27

    1   stems from having all those people on the street that I

    2   didn't know what their intentions were and combined --

    3               THE COURT:      Next question, Counsel.

    4   BY MR. TAYLOR:

    5   Q    But, again, none of the people who were actually there

    6   tried to come in and attack you; right?

    7   A    No.

    8   Q    None of them tried to break into your house, did they?

    9   A    Not as far as I know.

   10   Q    Now, you -- I think, you said you called the police

   11   because you weren't sure what else to do; right?

   12   A    On the first day.

   13   Q    Right.    And what did you tell the police when you

   14   called -- I guess you called 9-1-1; right?

   15   A    Yes.

   16   Q    Do you recall what you told the operator?

   17   A    As I said, I was sort of in shock that morning.          It was

   18   early -- the father had called, mentioned the posters.           I

   19   went down -- my daughter was young and still at the house,

   20   and I was -- I don't have a good recollection of what I said

   21   to the 9-1-1 officer, but I was pretty panicked at that

   22   stage.

   23   Q    Did you tell the 9-1-1 dispatcher, if you recall, that

   24   there were some protestors outside in connection with a

   25   business dispute involving your husband?

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 28 of 140 Page ID #:2726

                                                                            28

    1   A    That makes sense because that was what I perceived it

    2   to be.

    3   Q    Do you recall telling the 9-1-1 dispatcher that your

    4   husband was in a dispute with a Lebanese man?

    5   A    I may have.

    6   Q    Is there some reason you would have done that,

    7   referring to the Kazals as Lebanese?

    8   A    Probably to illustrate that it wasn't an American who

    9   was the person who was involved in the dispute, to alert the

   10   authorities to the fact that we had been followed across the

   11   ocean by people and they were now on U.S. soil, harassing us

   12   on U.S. soil, and that the other individual was not a U.S.

   13   person.   That would have been why I would have mentioned

   14   that he was Lebanese.

   15   Q    But you had met Charif Kazal many years earlier; right?

   16   A    Yes.

   17   Q    And you met him in Australia; right?

   18   A    I'm not -- yeah, probably.

   19   Q    But you knew he was Australian?

   20   A    I'm not sure I know that he's Australian.

   21   Q    You've heard him speak before; right?

   22   A    Uh-huh.

   23   Q    He speaks with an Australian accent, doesn't he?

   24   A    I don't believe he does, no.

   25   Q    But you knew that the Kazal family lived in Australia

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 29 of 140 Page ID #:2727

                                                                            29

    1   at the time, not in Lebanon; right?

    2   A    Okay.

    3   Q    I'm asking you.        You knew that; right?

    4   A    I'm not sure I knew where the Kazals lived in 2016.

    5   Q    I see.    So you thought maybe they lived in Lebanon?

    6   A    As I said, I believe they live a lot of different

    7   places, including Dubai and the Middle East, so I couldn't

    8   begin to tell you where I thought they lived in 2016 because

    9   I had no idea where they lived in 2016.

   10   Q    Did you think that the police would take your call more

   11   seriously if you told them that someone from an Arab country

   12   was involved, rather than someone from Australia?

   13   A    Absolutely not.

   14   Q    Now, when you found out that there were protestors

   15   outside on the morning of the 26th of October, did you go

   16   outside and take a look at the protestors yourself?

   17   A    I did.

   18   Q    Did you speak to them?

   19   A    I don't recall.        As I said, I had left my daughter.     My

   20   husband was not home yet, I left my daughter at home.          I

   21   actually drove my car down the street and got out of my car.

   22   And, as I said, I believe I was in a state of shock.          I know

   23   there's some correspondence where Tony -- one of the Kazals

   24   calls me a screaming hyena.        The fact is I was a sort bear.

   25   I was out there in shock trying to do what I could do to

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 30 of 140 Page ID #:2728

                                                                            30

    1   protect my children from having to see this.

    2               THE COURT:      Ms. David, just so I'm clear, you

    3   don't recall what, if anything, you said to them?

    4               THE WITNESS:      To the protestors, no, I don't

    5   recall what I said to the protestors.

    6               THE COURT:      Question, please.

    7               MR. TAYLOR:      I would move to strike that last

    8   response.

    9               If you can please answer my question directly.

   10   Listen very closely so we can get a clear record.

   11   BY MR. TAYLOR:

   12   Q    You don't recall going outside to speak with the

   13   protestors, is that what you just said?

   14   A    I recall driving down.        I recall calling the police.     I

   15   recall the police coming.        My -- I don't recall talking to

   16   the protestors.

   17   Q    Thank you.

   18               Now, you did go outside and take photos and film

   19   the protestors with your phone; right?

   20   A    I did.

   21   Q    And that was on the first day; right?

   22   A    That was -- yes.

   23   Q    And on the later days in November, you also went

   24   outside and took --

   25   A    I don't believe so.        I believe I avoided the November

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 31 of 140 Page ID #:2729

                                                                            31

    1   protest as much as possible.           But it seems to me like you're

    2   going to suggest they've been filming me the whole time and

    3   you'll be able to let us know if I spoke to them or not.

    4   Q    I'm just asking you for your recollection right now.

    5   A    My recollection is taking photographs only on the first

    6   day, and on the subsequent days -- I avoided the van and the

    7   protestors that were there on the subsequent days.

    8   Q    The first day you went outside, you said you took some

    9   video and photos with your phone.          From what distance did

   10   you do so, meaning relative to the protestors?

   11   A    A couple of feet.        It's not a very wide street, so -- I

   12   mean, if I was standing in the middle of the street, I would

   13   be maybe 3 feet from a protestor on this side and 3 feet

   14   from a protestor on that side.          I mean, there's not a lot of

   15   distance where you could stand to take video or photographs.

   16   Q    You testified a few minutes ago that there was some

   17   kind of violent incident involving a car and being followed

   18   and a cell phone.      That was in 2011, you said?

   19   A    I believe it was early 2011.

   20   Q    And to be clear, it wasn't actually any one of the

   21   Kazal brothers who actually did what you were describing;

   22   right?

   23   A    I believe Tony Kazal was the one who hired the man who

   24   followed me.

   25   Q    But it wasn't Mr. Kazal himself who you think was the

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 32 of 140 Page ID #:2730

                                                                             32

    1   one following you?

    2   A      I didn't say it was Mr. Kazal himself.          Mr. Kazal hired

    3   the man who was following me.

    4   Q      But you don't know that for sure, you're just

    5   assuming --

    6   A      I believe it's in evidence.        I believe we have evidence

    7   that Tony Kazal hired the investigator who followed me that

    8   day.   Who also happens to be the man who came to Los Angeles

    9   to organize the protest on behalf of the Kazals as well.

   10   Q      So was it your understanding that the Kazals were

   11   willing to do things like the incident you just described as

   12   early as 2011?

   13   A      Well, before -- even before that, I would say.

   14   Q      I think you described it as irrational or violent

   15   behavior?

   16   A      I think it was out of the bounds of how people behave

   17   normally in a commercial dispute.          It raised alarm bells for

   18   me that people who are in a commercial dispute would do some

   19   of the things that they were doing.

   20   Q      And I believe you testified a few moments ago that you

   21   considered the appearance of the protestors in 2016 to be an

   22   escalation, I think was your term; right?

   23   A      Yes.

   24   Q      So is it your testimony that even though you believe

   25   the Kazals had been willing to engage in violent activity as

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 33 of 140 Page ID #:2731

                                                                             33

    1   early as 2011, that the appearance of some protestors in the

    2   street was an escalation?

    3   A    I think when you look at what was combined happening

    4   here and in Australia and the level of time and effort that

    5   one would have to put into this sort of vengeance campaign,

    6   it definitely was an escalation to sending text messages.

    7   Q    Are you familiar with an individual named

    8   Matthew Price?

    9   A    Yes.

   10   Q    How do you know him?

   11   A    He's -- he and his wife are friends of mine.

   12   Q    And how long have you known them?

   13   A    Probably since 2012.

   14   Q    Were you aware at the time the protestors appeared in

   15   your neighborhood for the first time in October of 2016 that

   16   Mr. Price had been working as the chief technology officer

   17   at Thunder Studios?

   18   A    I believe so.

   19   Q    And were you also aware at that time that Mr. Price had

   20   created and registered domains for five websites in the name

   21   of the Kazal family?

   22               MR. GEBELIN:      Objection, Your Honor.         Lacks

   23   foundation.

   24               THE COURT:      If she knows, she may answer.

   25               THE WITNESS:      I did not know that.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 34 of 140 Page ID #:2732

                                                                                 34

    1   BY MR. TAYLOR:

    2   Q      So you did not know that Mr. Price had created a

    3   website called Adamkazal.com?

    4              MR. GEBELIN:       Objection.    Lacks foundation for the

    5   presupposed conclusion that Mr. Price created that.

    6              THE COURT:       Objection is noted but overruled.       She

    7   can answer if she knows.

    8              THE WITNESS:       I did not.

    9   BY MR. TAYLOR:

   10   Q      Now, we looked at Exhibit 11 a few moments ago when

   11   Mr. Gebelin was questioning you.          If you can turn back to it

   12   for a moment, I'd appreciate it.

   13              There it is.       Do you have the document in front of

   14   you?

   15   A      I do.

   16   Q      You said you saw this tweet around the time that it was

   17   posted, in 2016?

   18   A      I believe so, yes.

   19   Q      And you said you understood it to mean that Adam Kazal

   20   was willing to have your family followed?

   21   A      Well, I think the language in terms of suggesting that

   22   he has a team in L.A. and the "expose you wherever you go"

   23   to me, and a team, feels like a physical sense.              I have a

   24   team.   We're going to follow you wherever you go.            That was

   25   what I took from reading it.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 35 of 140 Page ID #:2733

                                                                                35

    1   Q    This tweet was directed to Rodric David; right?

    2   A    Correct.

    3   Q    And it said "expose you," not "follow you"; right?

    4   A    It does say "expose you," but the meaning that I took

    5   from it was alarmed that he had a team in Los Angeles and

    6   that "wherever you go" suggests:          We know where you are.

    7              They clearly knew where we were.           They were at my

    8   house.   They were near my kids' schools.           They were at my

    9   husband's business.        It's not a big leap to think that it's

   10   a frightening thing to have a team of people from somebody

   11   who considers you a bitter enemy, threatening to follow you

   12   wherever you go when they're already turning up to the

   13   places that are most important to you.

   14   Q    The police came to the neighborhood in response to your

   15   call on the first day and they came into your house

   16   afterwards; right?

   17   A    That -- I think the timing on that might be incorrect.

   18   The first call on October 26th, I don't believe they came

   19   into the house that time.        I think the discussion was had on

   20   the street.

   21              As I said, I eventually got my daughter to school

   22   that morning.    So the police did not come into that house

   23   that morning because I remember putting her in the car,

   24   telling her to keep her head down, putting the visor down,

   25   turning the other way to go to the school the back way.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 36 of 140 Page ID #:2734

                                                                                 36

    1              So I know -- I am 99 percent sure the police

    2   didn't come into the house that day.          I know the second time

    3   I called they did, in fact, come to the house and come into

    4   the house.   That would have been the first day of the

    5   protest with the van.

    6   Q    It's correct, isn't it, that on the first day the

    7   police told you and your husband that there was a right to

    8   peaceful protest; correct?

    9   A    Something to that effect, yes.

   10   Q    And that's true; right?           You're aware there's a

   11   constitutional right to protest?

   12   A    Yes, I'm aware of that.

   13   Q    And there's a constitutional right to free speech in

   14   this country; right?

   15              MR. WIENER:       Your Honor, I'm going to object.

   16              THE COURT:       I'm sorry, Counsel.      Who's doing the

   17   objection for the plaintiffs' side for this witness?             Is it

   18   a tag team effort, or is it one lawyer?

   19              MR. WIENER:       I'll defer to Mr. Gebelin.

   20              THE COURT:       Why don't you please sit down, then.

   21   Thank you.

   22              Go ahead.

   23   BY MR. TAYLOR:

   24   Q    Thank you, Your Honor.

   25              I'm not sure if you answered my question.            I said

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 37 of 140 Page ID #:2735

                                                                              37

    1   you're aware there's a constitutional right to free speech

    2   in this country; right?

    3   A    Yes, of course.

    4              MR. TAYLOR:       Okay.     Nothing further, Your Honor.

    5   Thank you.

    6              THE COURT:        All right.    Mr. Gebelin.

    7

    8                              REDIRECT EXAMINATION

    9   BY MR. GEBELIN:

   10   Q    Just very briefly.

   11              Ms. David, do you know if any of the defendants

   12   are American citizens?

   13   A    I don't know for sure.

   14   Q    Do you --

   15   A    I don't believe they are.

   16   Q    So you don't believe that Charif Kazal is an American

   17   citizen?

   18   A    I do not believe he is.

   19   Q    Do you have any understanding as to whether or not

   20   Adam Kazal is an American citizen?

   21   A    I do not believe he is.

   22   Q    Do you have any understanding as to whether Tony Kazal

   23   is an American citizen?

   24   A    I do not believe he is.

   25   Q    Do you have any understanding as to whether or not

                       Lisa   M.   Gonzalez,    Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 38 of 140 Page ID #:2736

                                                                             38

    1   non-American citizens have First Amendment rights?

    2   A    I do not know one way or the other, but I --

    3              THE COURT:        Next question, Counsel.

    4              MR. GEBELIN:       Thank you.

    5   BY MR. GEBELIN:

    6   Q    Do you have any understanding whether or not -- based

    7   on your experience with the Kazals, do you have any

    8   understanding of whether or not any of them have -- strike

    9   that.

   10              No further questions, Your Honor.

   11              THE COURT:        All right.    Mr. Taylor.

   12              MR. TAYLOR:        Nothing further, Your Honor.

   13              THE COURT:        May this witness be excused?

   14              MR. GEBELIN:       Yes, Your Honor.

   15              THE COURT:        All right.    Thank you, ma'am.   You may

   16   step down.   Have a good afternoon.

   17              THE WITNESS:       Thank you, Your Honor.

   18              THE COURT:        Counsel, you may call your next

   19   witness.

   20              MR. WIENER:        Sure.    Your Honor, the witness should

   21   be in the hallway.         Is it okay if I exit?

   22              THE COURT:        Please do.

   23              Ladies and gentlemen, I read an article recently

   24   that said sitting down is like smoking, so feel free to

   25   stretch if you'd like while we're waiting for the witness.

                       Lisa   M.   Gonzalez,    Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 39 of 140 Page ID #:2737

                                                                             39

    1   We can't do it while the witness is testifying, but while

    2   we're waiting, feel free to stretch.          That didn't apply to

    3   the parties.    I'm just kidding.

    4               THE CLERK:      Please raise your right hand.

    5               PAUL KOLESA, PLAINTIFFS' WITNESS, SWORN

    6               THE CLERK:      Thank you.    Please be seated.

    7               Please state and spell your name for the record.

    8               THE WITNESS:      Paul, P-a-u-l, K-o-l-e-s-a.

    9               THE COURT:      You may proceed, Mr. Wiener.

   10

   11                              DIRECT EXAMINATION

   12   BY MR. WIENER:

   13   Q    Mr. Kolesa, can you tell me, are you employed at

   14   Thunder Studios?

   15   A    Yes.

   16   Q    What is your job description at Thunder Studios?

   17   A    Chief risk officer.        I cover I.T., information

   18   security, digital assets, intellectual property.

   19   Q    How long have you worked at Thunder Studios?

   20   A    Since November 2016.

   21   Q    Were you the person responsible for monitoring

   22   Thunder Studios' photographs?

   23   A    Yes.

   24   Q    When did you become aware that Thunder Studios'

   25   photographs were being used on the website

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 40 of 140 Page ID #:2738

                                                                             40

    1   www.kazalfamilystory.com?

    2   A    The later part of 2016, possibly around September.

    3   Q    Did you discuss that issue with Mr. David?

    4   A    I -- at that time, I was a contractor at

    5   Thunder Studios working for UTG          I would have discussed it

    6   with my direct boss, Matt Price.

    7   Q    When did you begin as a contractor at Thunder Studios?

    8   A    June 2016.

    9   Q    All right.       Do you know if Mr. David made a request to

   10   have photographs copyrighted?

   11   A    Yes.

   12   Q    Did you file a Digital Millennium Copyright Complaint

   13   with GoDaddy in October of 2016?

   14   A    Yes, I did.

   15   Q    I'd like you to turn to Exhibit 4 in the binder.

   16               Is this a true and correct copy of the complaint

   17   that you filed?

   18   A    Yes.

   19   Q    All right.       And you filed this complaint on or about

   20   October 13th, 2016?

   21   A    Yes, that's correct.

   22               MR. WIENER:      Your Honor, I'd like to move

   23   Exhibit 4 into evidence.

   24               THE COURT:      I think Exhibit 4 is already in

   25   evidence.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 41 of 140 Page ID #:2739

                                                                              41

    1              MR. WIENER:       I believe Your Honor is correct.     I

    2   wasn't positive.      Thank you.

    3   BY MR. WIENER:

    4   Q    What was the complaint made in reference to,

    5   specifically?

    6   A    We noticed that pictures were taken from our website,

    7   defaced and used on their website.          If -- if I think back

    8   specifically, I remember one with Rodric David and the

    9   recording artist Tyga.        One that might of had Whoopi

   10   Goldberg in it that was taken on a movie set.            A few that

   11   were taken from automotive shoots.

   12   Q    Was there a response made to the complaint?

   13   A    They didn't respond to the DMCA request.

   14   Q    This reflects that there was correspondence from an

   15   individual named Ronald Richards to GoDaddy?

   16   A    That's correct.

   17   Q    Who do you understand Ronald Richards to be?

   18   A    I believe he was an attorney.

   19   Q    And in response, did he state that his office had been

   20   retained by the site?

   21   A    Yes, yes, he did.

   22   Q    Did he identify specifically the name of the

   23   individuals or individual who had retained him?

   24   A    I don't believe he named them specifically.

   25   Q    All right.       In the response, it references that:      "We

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 42 of 140 Page ID #:2740

                                                                                42

    1   spoke with the complainant, Paul Kolesa, this morning."

    2              Did you speak with Mr. Richards?

    3   A    Yeah.   He called me one morning and kind of tried to

    4   give me some, I guess, for lack of a better term, a legal

    5   threat.

    6   Q    And is that reflected here where it says that -- in

    7   Mr. Richards' response, he claims that the DMCA complaint,

    8   quote, "has no merit and exposes him to damages," end quote?

    9   A    Yes, that's correct.

   10   Q    Do you believe the DMCA complaint exposed you to

   11   damages?

   12   A    No, I do not.

   13   Q    Do you believe that Mr. Richards was attempting to

   14   threaten you?

   15   A    I got that impression, yes.

   16   Q    Do you know if the photographs were removed from

   17   Kazalfamilystory.com in response to this complaint?

   18   A    No.

   19   Q    What happened instead?

   20   A    When they failed to respond to the DMCA request,

   21   GoDaddy suspended their hosting.

   22              After they were suspended on GoDaddy, they

   23   temporarily tried to move to another U.S-based hosting

   24   company that was a subsidiary of ipage, Inc.            Once the site

   25   went up on ipage, I called and spoke to them that day,

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 43 of 140 Page ID #:2741

                                                                                43

    1   explained that they failed to respond to a DMCA request,

    2   they immediately suspended their hosting there.              Then the

    3   site was down for a short period of time.

    4   Q    Did the website eventually come to be transferred to

    5   Orange Website?

    6   A    Yes.    Yeah, after about two, three weeks' time.

    7   Q    I'd like you to turn to Exhibit 3 in the binder.

    8   A    Yeah.

    9   Q    Do you understand this to be a GoDaddy record regarding

   10   Kazalfamilystory.com?

   11   A    Yes.

   12   Q    And if you look about approximately ten lines down, it

   13   states transferred away date, October 25th, 2016.

   14               What do you understand that date to mean?

   15   A    That would probably be the date that the domain name

   16   was transferred away from GoDaddy.

   17   Q    And can you tell from this document where the domain

   18   name was transferred to?

   19   A    Yeah.    I can see under the name service listing where

   20   it says NF7.orangewebsite.com, that's an Orange Website DNS

   21   server.

   22   Q    Can you also tell from this document who the registrant

   23   of the website Kazalfamilystory.com is?

   24   A    The name's listed as Jean Ghalo.

   25   Q    Do you see the name Joe Dabab anywhere on this

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 44 of 140 Page ID #:2742

                                                                              44

    1   document?

    2   A     No, I do not.

    3   Q     Do you understand this document to mean that the

    4   registrant of the website was Jean Ghalo?

    5   A     That's how it appears.

    6   Q     And can you tell from this document where Jean Ghalo is

    7   located?

    8   A     Beirut.

    9   Q     Is that --

   10   A     In Lebanon.      Beirut, Lebanon.

   11   Q     Do you have any understanding of what Orange Website

   12   is?

   13   A     I do.   It's an Icelandic-based hosting company.        Being

   14   based in Iceland, it's not covered by U.S. or EU copyright

   15   law, so I believe the move there was most likely to avoid

   16   DMCA further action.

   17   Q     In December 2016, did Thunder Studios file copyright

   18   registrations for certain of the Thunder Studios'

   19   photographs?

   20   A     Yes.

   21   Q     Can you verify that the copyright registrations are

   22   attached -- are Exhibits 23 and 24 in your binder?

   23   A     Yes.

   24   Q     And were you the person responsible for registering

   25   these photographs?

                        Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 45 of 140 Page ID #:2743

                                                                            45

    1   A    Yes, I was.

    2   Q    How did you verify the dates of publication of the

    3   photographs?

    4   A    These were when they were posted on our website.

    5   Q    And you verified the dates they were first posted on

    6   the website?

    7   A    Yes.

    8   Q    Were there any technology measures on Thunder Studios'

    9   website to prevent the photographs from being copied?

   10   A    No, it's not common.

   11   Q    So would it be possible for the photographs during this

   12   time period, after having being registered, would it be

   13   possible for somebody to copy the photograph?

   14   A    Yes.

   15   Q    Did the terms of use of Thunder Studios' website

   16   prohibit copying of its photographs?

   17   A    Yes.

   18   Q    And their terms of use were visible on the website in

   19   December 2016?

   20   A    Yes, they were.

   21   Q    And I'd like you to briefly turn to Exhibit 25.

   22               Are you familiar with these terms of use?

   23   A    Yes.

   24   Q    And there's a correct copy of the terms of use as they

   25   appeared on Thunder Studios' website in December 2016?

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 46 of 140 Page ID #:2744

                                                                              46

    1   A    Yes.

    2   Q    Do you know if the Kazals copied photographs on the --

    3   strike that.

    4               Do you know if the copyrighted photographs were

    5   copied on Kazalfamilystory.com in 2017?

    6   A    Yes, they were.

    7   Q    Did you contact Orange Website to request that they

    8   take down the photographs?

    9   A    I tried to contact Orange Website multiple times.            I

   10   never received a response back.

   11   Q    How did you try contacting Orange Website?

   12   A    Through all the contact forms on their website.          I

   13   tried using the abuse report contact.             From my

   14   understanding, they won't respond to anybody but an

   15   Icelandic court.

   16   Q    I would like you to turn to Exhibit 31.

   17               Do you recognize this Web page?

   18   A    Yes.

   19   Q    Can you explain to the jury what it is, the first page.

   20   It's Bates-stamped in the lower right-hand corner

   21   Plaintiffs' 1870.

   22   A    This is the main Rodric David landing page from

   23   Kazalfamilystory.com.

   24   Q    Do you recognize the photograph on this page?

   25   A    I do.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 47 of 140 Page ID #:2745

                                                                            47

    1   Q    Is it one of the copyrighted photographs?

    2   A    It is, yes.

    3   Q    And it's correct, the original photographs didn't

    4   include the label that you see here?

    5   A    No, they didn't.

    6   Q    Did any of the photographs on Thunder Studios' website

    7   contain derogatory statements about Mr. David?

    8   A    No, they did a little photoshopping.

    9   Q    Did anyone ever seek authorization or consent to use

   10   the photographs?

   11   A    No.

   12   Q    Do you recognize this as one of the copyrighted

   13   photographs in Exhibits 23 and 24?

   14   A    I do, yes.

   15   Q    Can you identify for the jury what is the name of this

   16   photograph?

   17   A    Off the top of my head, it's "Rodric David Meeting

   18   Distribution 101."         I can verify that.

   19   Q    If it makes it easier, Mr. Kolesa, if you want to

   20   remove Exhibits 23 and 24 so you don't have to flip back and

   21   forth as much.

   22   A    Okay.

   23              "Rodric David Meeting Distribution 101 RD Featured

   24   Image."

   25   Q    I'd like you to turn to the document Bates-stamped

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 48 of 140 Page ID #:2746

                                                                            48

    1   Plaintiffs' 1875.

    2               Do you recognize this as one of the copyrighted

    3   photographs?

    4   A    Yes.

    5   Q    What is the name of this photograph as it appears in

    6   the copyright registration?

    7   A    I believe it's "Rodric David Orange McLaren."

    8   Q    I'd like you to turn next to page Plaintiffs' 1880.

    9               Is this one of the copyrighted photographs?

   10   A    Yes.

   11   Q    Can you identify for the jury what the name of this

   12   photograph is?

   13   A    "Rodric David with Channel West Coast."

   14   Q    I'd like you to turn to the document Bates-stamped

   15   Plaintiffs' 1885.

   16               Do you recognize this as one of the copyrighted

   17   photographs?

   18   A    Yes.

   19   Q    Can you identify for the jury the name of this

   20   photograph as it appears in the copyright registration?

   21   A    "Rodric David Tesla P90D."

   22   Q    I'd like you to turn next to the document Bates-stamped

   23   Plaintiffs' 1983.

   24               Is this one of Thunder Studios' copyrighted

   25   photographs?

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 49 of 140 Page ID #:2747

                                                                             49

    1   A    Yes.

    2   Q    Can you identify for the jury what its name is as it

    3   appears in the copyright registration?

    4   A    I believe it's "Rodric David Blue R8," but let me just

    5   verify that.    It's just called "Audi R8 Dec 13."

    6   Q    I'd like you to turn to the document Bates-stamped

    7   Plaintiffs' 1897.

    8               Do you recognize this photograph as one of Thunder

    9   Studios' copyrighted photographs?

   10   A    Yes.

   11   Q    And can you identify for the jury what the name of the

   12   photograph is as it appears on the copyright registration?

   13   A    Let me just check the exact name.            "Rodric David

   14   Interview Launch Party."

   15   Q    Thank you.

   16               By the way, the headline of this Web page is that:

   17   Rodric David used his L.A.-based Thunder Studios' employees

   18   to commit crimes on his behalf.

   19               Did you commit any crimes on behalf of Mr. David?

   20   A    No.

   21   Q    Did he ever ask you to engage in any criminal activity?

   22   A    Never.

   23   Q    Do you know what this is made in reference to?

   24   A    This is typical with what we would see when they would

   25   send e-mails through to Thunder Studios.            They would address

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 50 of 140 Page ID #:2748

                                                                                50

    1   them to Rodric, any Thunder Studios staff member they could

    2   find an e-mail address for.        It would -- they would direct

    3   insults at Rodric, make accusations at him, make accusations

    4   at staff members, threaten legal action, make wild claims

    5   about news organizations.        This is common.

    6   Q    Were you a recipient of any of these e-mails?

    7   A    We had e-mail filter rules in place to prevent them

    8   from reaching general staff.           I'd seen them before because I

    9   monitored the in-box that they were directed to.             We tried

   10   to prevent them from reaching staff members.

   11   Q    I'd like you next to turn to Plaintiffs' -- the

   12   document Bates-stamped Plaintiffs' 1902.

   13               Do you recognize this photograph as being one of

   14   Thunder Studios' copyrighted photographs?

   15   A    Yes.

   16   Q    And are you able -- can you identify for the jury what

   17   its named as it appears in the copyright registration?

   18   A    "Rodric David Thunder Studios Office."

   19   Q    I'd like you to turn to the next page, which is

   20   Bates-stamped Plaintiffs' 1903.

   21               And on the last full paragraph on this page, can

   22   you read it to the jury.        The one beginning, "That's why the

   23   good guys."

   24   A    (Reading.)       That's why the good guys always beat the

   25   bad guys in the movies.        Something you and your criminal

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 51 of 140 Page ID #:2749

                                                                            51

    1   associates at Thunder Studios who stole the online

    2   identities of four members of my family should keep in mind

    3   as your court proceedings advance.

    4   Q    Do you know, are there any criminals at

    5   Thunder Studios?

    6   A    No, not to my knowledge.

    7   Q    Did anyone steal the Kazals' identities?

    8   A    No.

    9   Q    I'd like you to turn to the document Bates-stamped

   10   Plaintiffs' 1906.

   11               Do you recognize this as one of Thunder Studios'

   12   copyrighted photographs?

   13   A    Yes.

   14   Q    And can you identify the name of this photograph from

   15   the copyright registration?

   16   A    "Headshot of Rodric David."

   17   Q    I'd like you to turn to the document Bates-stamped

   18   Plaintiffs' 1910.

   19               Do you recognize this as one of Thunder Studios'

   20   copyrighted photographs?

   21   A    Yes.

   22   Q    And can you identify for the jury its name as it

   23   appears on the copyright registration?

   24   A    "Rodric David Orange McLaren 570S."

   25   Q    I'd like you to turn to the document Bates-stamped

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 52 of 140 Page ID #:2750

                                                                            52

    1   Plaintiffs' 1915.

    2               Do you recognize this as one of Thunder Studios'

    3   copyrighted photographs?

    4   A    Yes.

    5   Q    And can you identify for the jury the name of the

    6   photograph as it appears in the copyright registration?

    7   A    "Rodric David Nine Elev Set."

    8   Q    And the final one if you can turn to Plaintiffs' 1919.

    9               Do you recognize this as one of Thunder Studios'

   10   copyrighted photographs?

   11   A    Yes.

   12   Q    And can you identify for the jury the name of the

   13   photograph as it appears on the copyright registration?

   14   A    "Rodric David Lexus L.A. Clippers car."

   15   Q    One of the contentions being advanced by the defendants

   16   in this case is that they didn't copy any photographs after

   17   2015.

   18               Were certain of these photographs only first

   19   published by Thunder Studios in 2016 or later?

   20   A    To my knowledge, yes.

   21   Q    And the copyright registration accurately reflects the

   22   dates they were first published on Thunderstudios.com?

   23   A    Yeah, I believe they got those dates directly after the

   24   website.

   25   Q    Were the photographs published on any other medium

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 53 of 140 Page ID #:2751

                                                                            53

    1   prior to the dates reflected on the copyright registration?

    2   A    No.   The first release of those photos would have been

    3   on our website.

    4   Q    Do you have knowledge if any of the photographs were

    5   published on Kazalfamilystory.com prior to having being

    6   registered by Thunder Studios?

    7              MR. TAYLOR:       Objection.    Lacks foundation,

    8   Your Honor.

    9              THE COURT:       If he knows, he can answer.

   10              THE WITNESS:       Prior to?

   11   BY MR. WIENER:

   12   Q    Right.    The photographs were copyrighted on

   13   December 9th to December 12th, 2016, and my question was

   14   whether the Web pages I've shown you dated from 2017, wanted

   15   to know if any of them had actually been published -- to

   16   your knowledge were they published on Kazalfamilystory.com

   17   prior to being registered in December 2016?

   18   A    As far as I can tell, they started using our pictures

   19   on the third iteration of the website, which came around

   20   toward the end of 2016.        So, yes, that's very possible.

   21   Q    It's very possible.        When did the third iteration of

   22   the website come out?

   23   A    I don't know the exact date.          Later in 2016, I believe.

   24   Maybe mid 2016.

   25   Q    All right.       Do you know if any of the specific

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 54 of 140 Page ID #:2752

                                                                               54

    1   photographs I've shown you had been published prior to

    2   registration?

    3   A    Not off the top of my head, I'm not sure.

    4   Q    All right.       Are you aware of whether the defendants

    5   engaged in any search-engine optimization activities for

    6   Kazalfamilystory.com?

    7               MR. TAYLOR:      Objection.    Lacks foundation.   Calls

    8   for speculation, Your Honor.

    9               THE COURT:      Lay the foundation, Counsel.

   10   BY MR. WIENER:

   11   Q    Sure.    Can you explain what you mean "search

   12   optimization" to be?

   13   A    SEO is a practice of techniques that allows you to

   14   improve your rank in the Google search engine result page,

   15   making your Web page more visible.

   16   Q    How did you acquire that?

   17   A    I'm an information security specialist.

   18   Q    How long have you been an information security

   19   specialist?

   20   A    Professionally, about four years.

   21   Q    Have you done any training?

   22   A    Yes.

   23   Q    Can you briefly tell the jury what type of training

   24   you've done.

   25   A    I'm proficient in Python programming.            I've trained for

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 55 of 140 Page ID #:2753

                                                                              55

    1   Metasploit framework.        I've done Rapid7 classes.       I'm

    2   working on CEH certification, and I've done a number of

    3   open-source courses around penetration testing methodology.

    4   Q    All right.       Can you describe, based on your

    5   understanding, what SEO activities were done for the

    6   Kazalfamilystory.com website?

    7   A    I know early on they did a Google Ad Words campaign.

    8   I've seen them post shortened bit links with misleading

    9   descriptions before.

   10              They've posted in the comment sections of articles

   11   written about Thunder Studios.

   12              I've found them posting in open message boards on

   13   random sites.

   14              I've seen them backlink themselves on link farms.

   15   Q    Can you explain what that means to backlink?

   16   A    Backlinking is a technique where you get a link to your

   17   website on another reputable website.             It allows you to

   18   build out a link neighborhood.          The higher the SEO score of

   19   the website that's backlinking you, the better it looks in

   20   the search engine for your own website.

   21   Q    I'd like you to turn to the last page of Exhibit 31.

   22   It's Bates-stamped Plaintiffs' 1921, but it's overlapped in

   23   black so -- actually, it's page 1922, but it's not legible.

   24   So it's the last page of Exhibit 31.

   25   A    Yeah.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 56 of 140 Page ID #:2754

                                                                            56

    1   Q    Do you see the black boxes in the top one-third of the

    2   page?   They read Adam Kazal, Charif Kazal, John David, Karl

    3   Kazal, Kazal brothers, Kazal family, Rodric David,

    4   Tony Kazal?

    5   A    Yes.

    6   Q    Can you explain to the jury what those boxes are?

    7   A    Those are meta tags.        You embed them in a body of a Web

    8   page.   A Web browser could pick them up and it can infer a

    9   relationship between the objects that you're tagging.          So by

   10   tagging their names with Rodric's name, their businesses,

   11   they're trying to draw a relationship between these items in

   12   search-engine results.

   13   Q    Who would be the person responsible for these

   14   meta tags?

   15   A    The person that's writing the post.

   16   Q    And did you work at Thunder Studios facility in

   17   Long Beach?

   18   A    Yes.

   19   Q    And you work there on a daily basis?

   20   A    Yes.

   21   Q    At any time, did you observe persons conducting a

   22   campaign at this studio?

   23   A    Yes.    I was -- I was there the first day that they

   24   showed up.

   25   Q    Do you recall the approximate date?            Was it

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 57 of 140 Page ID #:2755

                                                                              57

    1   approximately October 26, 2016?

    2   A    I remember it was near -- the first time was toward the

    3   end of October, so that's probably correct.

    4              And the second time was early -- November to mid

    5   November, I believe.

    6   Q    Did you see the protestors when you arrived at work?

    7   A    They were there already when I arrived.            Yeah, I had to

    8   drive past them to get into the lot.

    9   Q    What time did you arrive?

   10   A    Around 9:30.

   11   Q    Did they try and block you from entering?

   12   A    They were standing in the driveway.            They moved, but

   13   they were just yelling.

   14   Q    Does Thunder Studios have security guards?

   15   A    We do.

   16   Q    Do you know the names of those security guards?

   17   A    James and Donovan.

   18   Q    Did you discuss this situation with James or Donovan?

   19   A    I might of had a brief conversation with them.

   20   Q    Did they inform you if either of them had taken actions

   21   to disperse the unwelcomed guests?

   22   A    I don't think we did anything to try to move them on.

   23   Q    And did the picketers yell at you?

   24   A    They were -- yeah, as I was pulling into a lot, they

   25   were yelling.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 58 of 140 Page ID #:2756

                                                                               58

    1   Q     Did anyone who was present express concern to you about

    2   it?

    3   A     Yeah, actually, we had a client that canceled last

    4   minute.

    5                We missed a delivery because the driver couldn't

    6   get onto the lot.

    7                Some of the employees seemed a little up in arms.

    8                The clients that were there were definitely a

    9   little unsettled by it.

   10   Q     What was Mr. David's reaction to it?

   11   A     He was a little shaken up by the whole thing.           He had

   12   to call us all together in the morning to explain what was

   13   going on and try to ease some of the tension with the staff.

   14   Q     Did the protestors make any chants or -- regarding

   15   Mr. David?

   16   A     Yes.

   17   Q     Do you recall what the chants were?

   18   A     Rodric the robber.

   19   Q     Were any of the protestors carrying signs?

   20   A     They were, yes.

   21   Q     Do you recall what the signs said?

   22   A     Thief, stole 180 million, c/o Adam Kazal at the bottom.

   23   Q     About how many days did you see this activity occur at

   24   Thunder Studios?

   25   A     Active protestors, I think on two separate days, but

                        Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 59 of 140 Page ID #:2757

                                                                            59

    1   they also had a van that was covered in signs that showed up

    2   pretty frequently.

    3   Q    What effect did you observe that these activities had

    4   on Mr. David?

    5   A    It seemed distressing.        I mean, he certainly was made

    6   uncomfortable by it.        It just looked clear that they were

    7   there to try to either damage his reputation, damage his

    8   business, have some kind of negative impact on the staff.

    9   It made everybody unsettled.

   10   Q    Did you view it as an escalation from the prior

   11   e-mails?

   12   A    I certainly did, yeah.        I saw it as a clear message of

   13   for them just trying to say:           We can do more than just

   14   harass you by e-mail.        We can show up at your doorstep.

   15   Q    Did you wonder what's going to happen next?

   16   A    Yeah.    I thought it could have, you know, an impact on

   17   our jobs.    I didn't know what their next step was going to

   18   be in their campaign.        It was unsettling.

   19               MR. WIENER:      Nothing further subject to redirect.

   20               THE COURT:      Mr. Taylor.

   21

   22                              CROSS-EXAMINATION

   23   BY MR. TAYLOR:

   24   Q    Good afternoon, Mr. Kolesa.

   25               My name is Benjamin Taylor, and I'm one of the

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 60 of 140 Page ID #:2758

                                                                              60

    1   attorneys for the defendants in this case.            Thank you for

    2   being here.

    3              I just have a few questions for you.

    4   A    Sure.

    5   Q    You may still have in front of you Exhibit 31, the last

    6   page that counsel was asking you about a few minutes ago.

    7   That's page 4 of 4 at the bottom right.

    8              Are we looking at the same page?

    9   A    Yeah.

   10   Q    And the black boxes in the middle of the page, you

   11   said, were meta tags?

   12   A    Yeah.

   13   Q    You said those would be put there by the person who

   14   authored the post?

   15   A    Usually, yeah.        In WordPress, you could add them when

   16   you're generating a post.

   17   Q    Are you saying that the person who wrote whatever

   18   content is on that page is necessarily also the person who

   19   put in those meta tags?

   20   A    Most likely.

   21   Q    Isn't it possible, though, that one person could author

   22   the content and then a second person who's actually putting

   23   the content on the site could then embed those meta tags?

   24   A    I suppose that depends on how many people are

   25   administrating your site.        I mean, WordPress is fairly

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 61 of 140 Page ID #:2759

                                                                            61

    1   straightforward.      Normally, it's one person managing

    2   installation.

    3   Q    You said several times during your testimony "they,"

    4   used the word "they" plural with respect to the website, the

    5   Kazalfamilystory website.

    6               You don't actually know who was the one

    7   maintaining or posting content to that website, do you?

    8   A    Well, I can't say with 100 percent certainty.

    9   Q    We looked at Exhibit 3 during your direct testimony as

   10   well.   If you can flip back to that exhibit for me.

   11   A    Sure.

   12   Q    You said that this exhibit reflects that the

   13   Kazalfamilystory domain was transferred at some point in

   14   2016?

   15   A    Yes.

   16   Q    Is it correct, sir, that you can't actually tell from

   17   looking at this document who would have been the one to

   18   transfer the domain to a different hosting company, can you?

   19   A    I would presume by looking at this that the only person

   20   with the authority to do that would be the technical contact

   21   or the administrative contact that's listed as Jean Ghalo.

   22   Q    You said that you tried to contact this Orange Website

   23   company.

   24   A    Yes.

   25   Q    You went to the website for that company and tried to

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 62 of 140 Page ID #:2760

                                                                            62

    1   fill out a "Contact Us" form?

    2   A    Yeah.    I tried a "Contact Us" form, and I tried an

    3   abuse support link that came up on the report.

    4   Q    Was there a phone number?

    5   A    I believe there was an Icelandic phone number, yes.

    6   Q    Did you try contacting them in any other way than

    7   you've already described?

    8   A    No.    Web form and e-mail.

    9   Q    Did you make any effort to contact Mr. Kazal regarding

   10   the website?

   11   A    No, I never tried to contact him directly.

   12   Q    If you can turn back to Exhibit 4, which we also looked

   13   at a few moments ago.

   14               Do you have it in front of you?

   15   A    Yes.

   16   Q    Great.

   17               Now, you mentioned that Mr. Richards called you

   18   and made what you said was a legal threat; right?

   19   A    It's the impression that I got, yes.

   20   Q    He told you, didn't he, that the use of the photographs

   21   he believed was what he called "fair use"; right?

   22   A    He did, yes.

   23   Q    And you also -- you told him that you didn't actually

   24   own the copyrights yourself, but you were an IT professional

   25   working for Thunder Studios; right?

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 63 of 140 Page ID #:2761

                                                                            63

    1   A    That's correct.

    2   Q    You told him that on the phone?

    3   A    Yes.

    4   Q    And he says here in the e-mail that we're looking at

    5   that we spoke to the complainant, Mr. Paul Kolesa, this

    6   morning.    He is being copied on this e-mail.

    7               The format of this document is a little bit

    8   unusual from what we're accustomed to, I think, in terms of

    9   e-mails, but were you copied on this e-mail, in fact?

   10   A    I believe -- yeah, I believe I was.

   11   Q    Do you recall receiving it at the time?

   12   A    I'm quite sure I either got it from Mr. Richards or

   13   from GoDaddy, yes.

   14   Q    You said that you first started working with

   15   Thunder Studios as a contractor for UTG in June of 2016;

   16   right?

   17   A    Correct.

   18   Q    And UTG is Mr. Price's company?

   19   A    That's correct.

   20   Q    And is that United Technologies Group?

   21   A    Correct.

   22   Q    Prior to June of 2016, had you had any involvement

   23   whatsoever with Thunder Studios?

   24   A    Yes.    I did smaller contract work with them while I was

   25   working with UTG.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 64 of 140 Page ID #:2762

                                                                                 64

    1   Q    So help me understand what that means.

    2               What changed in June of 2016, then?

    3   A    Well, specifically I performed a penetration test of

    4   their site; their physical infrastructure, their IT

    5   infrastructure, and their external infrastructure.               After

    6   completing the test, I was brought on as a contractor so I

    7   could implement a remediation strategy.

    8   Q    And when was this -- what did you call it?              A

    9   penetration test?

   10   A    Yes.

   11   Q    When was that?

   12   A    That happened in February or March of 2016, I believe.

   13   Q    And were you physically performing that work at

   14   Thunder Studios' office?

   15   A    The majority of it was performed remotely.

   16   Q    And in the course of that work starting in, I think you

   17   said, February of 2016 --

   18   A    Yes.

   19   Q    -- did you have any involvement with the

   20   Thunderstudios.com website?

   21   A    I -- it was within the scope of the penetration test.

   22   Q    Okay.    Did you have any involvement with Thunder

   23   Studios' intellectual property?

   24   A    Not from an administrative standpoint.

   25   Q    Did you have any involvement with any of the

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 65 of 140 Page ID #:2763

                                                                             65

    1   photographs that are -- that Mr. Wiener has showed you

    2   today?

    3   A    No.

    4   Q    So your responsibilities, which I think you said at the

    5   beginning, include now things like intellectual property and

    6   content security, that was only added later?

    7   A    Once I came on as a contractor, that was added.

    8   Q    In June of 2016?

    9   A    Correct.

   10   Q    If we could take a look for a moment back at

   11   Exhibit 23.

   12              Just looking at the first page for a moment.          I

   13   believe you testified earlier that the dates that are

   14   reflected here are the dates that the respective photographs

   15   first appeared on the Thunder Studios' website?

   16   A    Yeah.

   17   Q    How do you know that?

   18   A    I believe I was referencing the dates directly from

   19   WordPress at that point.

   20   Q    Can you explain what you mean by that?

   21   A    I was logged into the website.          I was looking at the

   22   file archive, and I was checking their posting dates.

   23   Q    Now, it appears from looking at this exhibit that

   24   certainly on subsequent pages that a lot of the photographs

   25   bear dates that predate your involvement with

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 66 of 140 Page ID #:2764

                                                                            66

    1   Thunder Studios; is that fair to say?

    2   A    That's fair to say.

    3   Q    And it's also fair to say that you didn't take the

    4   photographs; right?

    5   A    Oh, no, I did not.

    6   Q    And you didn't post them on Thunderstudios.com

    7   yourself; right?

    8   A    No, that was not my job.

    9   Q    Is it also fair to say that you don't actually know for

   10   certain when any of these photographs first appeared on

   11   Thunderstudios.com?

   12   A    No.    I have a very good idea of when they appeared on

   13   there because of the date stamps on the website.

   14   Q    You mean in the WordPress account information that you

   15   were referencing a moment ago?

   16   A    Yes.   When you go into the content library, I can see

   17   dates.

   18   Q    Can you also see whether any given photograph was

   19   posted on a prior iteration of the site, or it was posted

   20   previously and then reposted somewhere else?

   21   A    No.    But at that time, I believe I would have been

   22   looking at the first iteration of the site.

   23   Q    But you can't be a hundred percent certain, can you?

   24   A    I'm quite sure.        I can't cite an exact date.

   25   Q    You mentioned earlier a series of trainings and

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 67 of 140 Page ID #:2765

                                                                            67

    1   certifications that you've received, frankly, a lot of which

    2   are unfamiliar to me as someone who does not work in your

    3   field, but do you have any formal training in web

    4   development?

    5   A    Oh, no.    I'm not a front-end developer.          I have

    6   extensive experience in back-end, like server

    7   infrastructure, the underpinnings of websites, the

    8   underpinnings of web servers.

    9   Q    And very briefly and for those of you who are not in

   10   your field, can you explain the difference between what you

   11   called front-end and back-end when it comes to web

   12   development?

   13   A    Front-end development is everything that you see when

   14   you go to access a website.        Back-end are the functions that

   15   actually make that website work when you're connected to it.

   16   Q    And as part of your responsibilities at Thunder

   17   Studios, are you involved in back-end development of the

   18   company website?

   19   A    No, I'm not.

   20   Q    Not at all?

   21   A    No.

   22   Q    How long have you known Mr. Price?

   23   A    He's a friend of a friend.          I believe I met him in

   24   early 2015.

   25   Q    And when did you start working with his company?

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 68 of 140 Page ID #:2766

                                                                             68

    1   A    Shortly thereafter.

    2   Q    Are you still in touch with him?

    3   A    Not very frequently.

    4   Q    At any point, did you become aware that Mr. Price had

    5   registered a series of websites in the name of the Kazal

    6   family, including, for example, Charifkazal.com,

    7   Adamkazal.com, Carlkazal.com?

    8   A    I was aware of every website that Matt had registered

    9   because I handled security updates on most of them.

   10   Q    What does that mean?

   11   A    Making sure that plug-ins and core operations of the

   12   website are up to date, making sure that SSL certificates

   13   are up to date.       Minor maintenance.

   14   Q    So you were aware of the existence of the websites I

   15   just mentioned because Mr. Price gave you responsibility for

   16   the security items you just mentioned; right?

   17   A    Yeah.

   18   Q    And when did you become aware of the existence of those

   19   websites?

   20   A    I don't have an exact date on that.            Out of all the

   21   websites that he had registered, I have to take care of the

   22   security on all of them.        I can't quote an accurate date.

   23   Q    Would that have been in 2016?

   24   A    Yeah, probably.

   25   Q    Did you ever discuss with Mr. Price the content of

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 69 of 140 Page ID #:2767

                                                                            69

    1   those websites?

    2   A    Honestly, the content of the websites was irrelevant to

    3   my job.

    4   Q    I understand that, but did you and he ever discuss it?

    5   A    Not really.

    6   Q    Not really.      Or no?

    7   A    No.

    8   Q    Did you ever discuss with him anything about the Kazal

    9   family at all?

   10   A    I did independent research.

   11   Q    So you saw that there were these domains among the

   12   websites that Mr. Price had registered and you wanted to

   13   find out who these people were; right?

   14   A    I've heard the name before, and I've read up on some

   15   news articles.

   16   Q    So you had heard the name before these websites came

   17   into existence?

   18   A    Oh, no.    Probably not.

   19   Q    So you heard the name from the existence of these

   20   websites?

   21   A    I guess that's fair to say, yes.

   22   Q    And what research did you do?

   23   A    I just looked for news articles online, just a little

   24   bit of reading.

   25   Q    Now, at the time, I guess around 2016, you were -- was

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 70 of 140 Page ID #:2768

                                                                            70

    1   it the case that you were working on a day-to-day basis with

    2   Mr. Price?

    3   A    Around what time?

    4   Q    In 2016.

    5   A    In 2016.    Not for all of 2016.        Toward the middle to

    6   end of 2016, that became less and less because Mr. Price

    7   became ill, had a problem with a family member and ended up

    8   moving.

    9   Q    At the time you became a contractor for Thunder Studios

   10   in June of that year, did your work transition to being

   11   mostly on site at the studio?

   12   A    It was a mix of remote work and on-site work.

   13   Q    How would you break it down?          Like 50-50?

   14   A    50-50, yeah.

   15   Q    Did you ask Mr. Price why he had set up these websites

   16   in the name of the Kazal family?

   17   A    No.

   18   Q    Did you find it odd?

   19   A    Not really.

   20   Q    Why not?

   21   A    There's lots of odd websites out there.            It didn't

   22   strike me as anything off-color.

   23   Q    Had Mr. Price, as you'd been aware of -- well, I guess

   24   you would know because you said you were in charge of

   25   security for all of his domains -- had he set up any

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 71 of 140 Page ID #:2769

                                                                            71

    1   websites that you're aware of in the names of any other

    2   families that you were not familiar with?

    3   A    No.   Mostly the others were company names.

    4   Q    Company names.        So the only family that you can recall

    5   among those domains is the Kazal family; right?

    6   A    As far as I can recall, yeah.

    7   Q    Now, as part of your responsibility for security

    8   related to these websites, you would correspond from time to

    9   time with the server company that hosts the site; right?

   10   A    Yeah.

   11   Q    Including companies like GoDaddy, DreamHost, things

   12   like that?

   13   A    I believe most of the sites were on a DreamHost

   14   account.

   15   Q    Are you talking about the Kazal sites or in general?

   16   A    Most of the UTG site, they were hosted on DreamHost.

   17   Q    And that would be because that's where Mr. Price

   18   preferred to have them hosted; right?

   19   A    I believe so, yeah.

   20   Q    And it's true, isn't it, that you corresponded with

   21   DreamHost directly yourself with respect to a technical

   22   issue related to the Adamkazal.com website; right?

   23   A    Yeah.

   24   Q    Now, in the course of your work, starting as a

   25   contractor in June of 2016, until I guess you said around

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 72 of 140 Page ID #:2770

                                                                              72

    1   November, you became an employee of Thunder Studios?

    2   A    That's accurate, yeah.

    3   Q    During that time, I guess about four or five months,

    4   did you have occasion to interact with and speak with

    5   Mr. David, Mr. Rodric David?

    6   A    Not frequently, but, yes.

    7   Q    And you would speak to him about things like technical

    8   issues --

    9   A    Just high level about my work around the studio.

   10   Q    And were those interactions mostly you approaching him

   11   with some discussion about your work, or would he come to

   12   you and ask you some questions about what you were doing?

   13   A    It could have been a mix.          I didn't report directly to

   14   him, so normally it would either be a passing conversation

   15   or me speaking to him.

   16   Q    Did you ever discuss the existence of these five

   17   websites, the Kazal family websites, that Mr. Price

   18   registered with Mr. David himself?

   19   A    No.

   20   Q    Never?

   21   A    No.

   22   Q    So you don't know one way or the other, do you, whether

   23   Mr. David was aware of the existence of those websites in

   24   2016?

   25   A    I couldn't say for sure.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 73 of 140 Page ID #:2771

                                                                            73

    1   Q    Now, in 2016, you did some independent research and you

    2   learned that the Kazal family had some business dispute with

    3   Mr. David; right?

    4   A    Yes.

    5   Q    And you learned that from your own Google research;

    6   right?

    7   A    Yes.

    8   Q    So to be clear, it's your testimony that you and

    9   Mr. Price were both working for Thunder Studios and were

   10   both involved with the Kazal family websites, but you never

   11   discussed that fact with Mr. David?

   12   A    No, didn't have to.

   13   Q    You testified a few minutes ago about your observation

   14   of the protestors who appeared outside Thunder Studios in

   15   October of 2016?

   16   A    Uh-huh.

   17               THE COURT:      Is that "yes"?

   18   BY MR. TAYLOR:

   19   Q    You have to answer "yes" or "no," so the reporter can

   20   get what you're saying.

   21               When you passed the protestors as you entered the

   22   parking lot, you were in your vehicle; right?

   23   A    Correct.

   24   Q    I think you said they were yelling -- you could hear

   25   them because there were a number of them, and they were

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 74 of 140 Page ID #:2772

                                                                               74

    1   yelling; right?

    2   A    It was muffled.        My windows were up, but, yes, there

    3   were a number of them, and they were yelling.

    4   Q    Now, did you have any interaction with them, other than

    5   what you just described?

    6   A    No, I didn't speak to them.

    7   Q    So you parked and got out of your car, and then you

    8   went into the building?

    9   A    Yes.

   10   Q    So it's fair to say that you had no fear for your

   11   personal safety from those protestors out on the sidewalk;

   12   right?

   13   A    I wasn't fearful, but I found it extremely strange.           I

   14   thought that it could possibly have an impact on business;

   15   ergo, have an impact on my life.

   16   Q    Now, the protestors that were outside the gates that

   17   morning, they didn't try to block you from getting into the

   18   parking lot; right?

   19   A    I was coming in kind of quick.          They moved.

   20               To my understanding, they did block a delivery

   21   from coming in, though.

   22               MR. TAYLOR:      Nothing further right now,

   23   Your Honor.    Thank you.

   24               THE COURT:      All right.    Any further examination,

   25   Mr. Wiener?

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 75 of 140 Page ID #:2773

                                                                               75

    1              MR. WIENER:       No redirect, Your Honor.

    2              THE COURT:       All right.    May this witness be

    3   excused?

    4              MR. WIENER:       Yes.

    5              THE COURT:       All right.    Thank you, sir.    You may

    6   step down.

    7              Ladies and gentlemen, why don't we take our

    8   afternoon recess.

    9              Let's take 15 minutes if we could.

   10              Please do not form or express any opinion about

   11   the case until the matter is finally submitted to you.

   12              Don't talk with anyone about the case, don't allow

   13   anyone to talk to you about the case, and please do not

   14   conduct any research of any kind on any subject matter

   15   connected with this case.

   16              We'll see you at 3:45.         We'll go for one more

   17   hour, and then we'll wrap up for the day.

   18              Thank you.

   19              (Jury out.)

   20              THE COURT:       All right.    Counsel, what's next after

   21   the break?

   22              MR. WIENER:       We have two depositions --

   23              THE COURT:       I'm sorry.    Are you saying something?

   24              MR. WIENER:       You got me.    I got six hours.    The

   25   parties have two deposition transcripts to read into the

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 76 of 140 Page ID #:2774

                                                                                76

    1   record which should take approximately the remainder of

    2   today.

    3              THE COURT:       Have you both agreed as to what you're

    4   going to read into the record?

    5              MR. WIENER:       We've agreed as to sections, not as

    6   to who will read and who will answer.             So I was going to

    7   confer with Mr. Taylor about that.

    8              THE COURT:       As it relates to the first part of my

    9   question, have you agreed, Mr. Taylor, as to what is going

   10   to be read into the record?

   11              MR. TAYLOR:       Oh, yes, we have, Your Honor.      We've

   12   marked the transcript with different colors so it's clear

   13   who's marked what, and I don't think there are any

   14   objections.

   15              MR. WIENER:       No objections.

   16              MR. TAYLOR:       I think we have to figure out the

   17   dynamics of how it will actually be done, but I think that

   18   will be simple enough.

   19              THE COURT:       All right.    So you've got 15 minutes

   20   to figure that out.        Then, we'll come back at 3:45, and you

   21   can read it however you all decide to do it.

   22              MR. TAYLOR:       May we stand and just read it at the

   23   lectern?

   24              THE COURT:       Yes.

   25              (Recess taken at 3:34 p.m.;

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 77 of 140 Page ID #:2775

                                                                                  77

    1              proceedings resumed at 3:54 p.m.)

    2              THE COURT:       All right.    Mr. Wiener, you want to

    3   call your next witness.

    4              MR. WIENER:       Yes, Your Honor.      The next witness

    5   will be a reading from the teleconference deposition of

    6   Adam Kazal of October 25th, 2018.

    7              THE COURT:       All right.    You may step to the

    8   lectern.

    9              Ladies and gentlemen, you are about to hear the

   10   reading of deposition testimony.

   11              Deposition testimony is the same as trial

   12   testimony.   The witnesses are put under oath, and they are

   13   also cross-examined as well.

   14              So you're going to hear deposition transcript

   15   testimony that's been designated by both sides.              You should

   16   assume, A, that would be the testimony at trial if they

   17   testified here in front of you and you are not to draw any

   18   negative by the fact that the witness is not here live and

   19   in person.

   20              With that, Mr. Wiener, you may proceed.

   21              MR. GEBELIN:       Your Honor, may I approach?       I'm

   22   going to be reading the witness's portions.

   23              THE COURT:       Okay.   You may.

   24              MR. WIENER:       The first excerpt, Your Honor, is

   25   page 18 -- page 14, lines 18 through 20.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 78 of 140 Page ID #:2776

                                                                                 78

    1              THE COURT:        All right.

    2              MR. WIENER:        (Reading.)

    3              "Q     Have you ever been to California?

    4              "A     Never."

    5              MR. WIENER:        Are you familiar with your -- strike

    6   that.

    7              The next excerpt is page 14, line 24, page 15,

    8   line 11.    (Reading.)

    9              "Q     Could you tell me what you understand about

   10        your family's prior business dealings with Mr. David?

   11              "A     No.       I don't have indefinite detail, but I

   12        have headlines of what's going on.             I know back -- the

   13        guy was involved with them in some kind of business,

   14        and he ended up being the biggest thief, and he

   15        troubled them and defamed the whole family for the last

   16        seven, eight years.

   17              "Q     Have you ever met Mr. David in person?

   18              "A     Never."

   19              MR. WIENER:        And, Your Honor, lines 10 and 11 are

   20   a question, but the answer is not part of the designated

   21   testimony, so I'm going to skip the question.

   22              The next excerpt is page 16, lines 3 to 5.

   23   (Reading.)

   24              "Q     Are you familiar with the website

   25        Kazalfamilystory.com?

                        Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 79 of 140 Page ID #:2777

                                                                            79

    1             "A     Yes, I am familiar of it."

    2              MR. WIENER:       Next excerpt is page 16, lines 18 to

    3   22.   (Reading.)

    4             "Q     Do you know when the website was created?

    5             "A     No idea.

    6             "Q     Do you know who the owner of the website is?

    7             "A     I have no idea to be honest with you."

    8              MR. WIENER:       The next excerpt is page 16, line 25

    9   to page 17, line 8.        (Reading.)

   10             "Q     Have you had any involvement with any of the

   11         materials on the website?

   12             "A     No.

   13             "Q     Do you know -- have you ever heard of a

   14         person named Joe Dabab?

   15             "A     What's the name?

   16             "Q     Have you ever heard of Joe Dabab, D-a-b-a-b?

   17             "A     No, not at all."

   18              MR. WIENER:       The next excerpt is page 17, line 22,

   19   to page 18, line 1.        (Reading.)

   20             "Q     So if I showed the jury an affidavit that has

   21         your signature on it that says the website -- Charif

   22         controls the content of that website, then, you would

   23         admit that's a true statement?

   24             "A     I will say yes."

   25              MR. WIENER:       Next excerpt is page 18, lines 5 to

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 80 of 140 Page ID #:2778

                                                                               80

    1   9.    (Reading.)

    2             "Q       Do you know which persons put the content of

    3         the website up?

    4             "A       Like I said earlier, I have nothing to do

    5         with the website, so I wouldn't have a clue.           You can

    6         always ask Charif for that."

    7              MR. WIENER:       Next excerpt is page 18, lines 10 to

    8   14.   (Reading.)

    9             "Q       Do you know if on December 6th, 2016, the

   10         federal court of Australia issued an order that

   11         restrains you from making any statements about Rodric

   12         David?

   13             "A       They did, and I commit what they said.

   14             "Q       Can you repeat the last thing you said?

   15             "A       I said yes, and I commit --"

   16              THE COURT:       I'm sorry.    You just said the excerpt

   17   was lines 10 through 14?

   18              MR. WIENER:       I read over.    So it should be:   "They

   19   did, and I commit what they said."          And anything after that

   20   should be stricken.

   21              THE COURT:       All right.

   22              MR. WIENER:       The next excerpt is page 18, line 20

   23   to line 23.    (Reading.)

   24             "Q       Do you know if you were ever found in

   25         contempt of court by the federal court of Australia?

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 81 of 140 Page ID #:2779

                                                                              81

    1             "A     Yes."

    2              MR. WIENER:       Next excerpt is page 20, line 21 to

    3   page 22, line 6.      (Reading.)

    4             "Q     What was the reason you were found in

    5        contempt of court?

    6             "A     Oh, the reason.        There's something --

    7        something still on the van, like the website.           One of

    8        them was an e-mail I sent to -- there's couple things,

    9        but I don't recall the whole thing at the moment.           Most

   10        of them fabricate things and then look, he's contempt

   11        of order.    But it was a setup.

   12             "Q     All right.      How much time did you spend in

   13        jail?

   14             "A     Sixteen months.

   15             "Q     What jail were you incarcerated at?"

   16              THE COURT:       Counsel, I thought you said you were

   17   going to end at line 6?

   18              MR. WIENER:       It's page -- line 6 of page 22,

   19   Your Honor.

   20              THE COURT:       I'm sorry.    My mistake.

   21              MR. WIENER:       (Reading.)

   22             "Q     What jail were you incarcerated at?

   23             "A     What's that?      Sorry, sir.

   24             "Q     What jail were you in?

   25             "A     I was what?

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 82 of 140 Page ID #:2780

                                                                             82

    1             "Q     What jail were you incarcerated at?

    2             "A     At the minimum.

    3             "Q     Say it again?

    4             "A     They call them, like in a jail, what you call

    5         it in Australia.       It is a minimum jail.      Not like a

    6         high-risk prisoner or anything, just in jail for

    7         contempt of order.       Very civil.    End of a civil matter.

    8             "Q     Did you have a Twitter account, Mr. Kazal?

    9             "A     Yes.

   10             "Q     Did you have any YouTube accounts?

   11             "A     No.

   12             "Q     Did you have any Pinterest accounts?

   13             "A     No.

   14             "Q     No?

   15             "A     No.

   16             "Q     All right.      Did you make any postings on

   17         Twitter about Rodric David?

   18             "A     Say that again.

   19             "Q     Did you make any postings on Twitter

   20         regarding Rodric David?

   21             "A     Not me."

   22              MR. WIENER:       Next excerpt is page 22, lines 5 to

   23   17.   (Reading.)

   24             "Q     You did not?

   25             "A     No, I did not in person.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 83 of 140 Page ID #:2781

                                                                              83

    1             "Q     All right.      Did anyone else have access to

    2        your Twitter account?

    3             "A     There's a friend of mine named Georges

    4        Elaiss. He's normally helping me out.             I'm not very

    5        good when it comes to computers and all that.

    6             "Q     The person that used your Twitter account was

    7        George White?

    8             "A     Georges Elaiss."

    9              MR. WIENER:       All right.     The next excerpt is

   10   page 23, line 7, to line 14.           (Reading.)

   11             "Q     What activities did you do on your Twitter

   12        account?

   13             "A     Nothing.

   14             "Q     Why did you give George Elaiss access to your

   15        Twitter account?

   16             "A     Because he know how to do it better than me.

   17        I don't understand what it is when it comes to latest

   18        technology."

   19              MR. WIENER:       Next excerpt is page 24, line 8, to

   20   page 25, line 2.

   21             "Q     Who told Georges Elaiss to make those

   22        postings?

   23             "A     Before those, I did.

   24             "Q     Why did you tell him to make postings about

   25        Rodric David?

                       Lisa   M.   Gonzalez,    Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 84 of 140 Page ID #:2782

                                                                            84

    1             "A     Because Rodric David was defaming my name and

    2        my family's name six months before I was defaming him.

    3        I was doing it to defend myself and bring the truth

    4        out.

    5               "Imagine when you have kids at home and you are

    6   coming home and your son, 12 years old and 13 years old,

    7   asking me why my friends keep saying you on the website are

    8   saying this or that.        I have no answers because I don't know

    9   where they come from.

   10               "When I find out where they come from, I have

   11   nothing to do with these guys.          I have absolutely nothing to

   12   do with them.    So I have to do something to defend myself

   13   and bring the truth out and make him stop defaming me.

   14   That's what it is all about."

   15               MR. WIENER:      Next excerpt is page 25, line 24 to

   16   page 26, line 13.      (Reading.)

   17             "Q     Mr. Kazal, did you ever make threats of

   18        violence against Rodric David's father?

   19             "A     Not at all.

   20             "Q     Was a restraining order issued against you in

   21        2013?

   22             "A     Actually this, you just mentioned now,

   23        restraining order.        Jamal himself -- you call him

   24        John David -- he actually said -- the police ask him --

   25        it was in the script.        The police, did you ever feel

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 85 of 140 Page ID #:2783

                                                                                  85

    1        afraid by Mr. Kazal?        He said, no, not at all.

    2              "But the restraining order was issued because at

    3   the time I came to the police office and asked to speak to

    4   him, just, you know, get the record straight.            Because his

    5   son used a journalist, Linton Besser."

    6              MR. WIENER:       Next excerpt is page 29, line 16 to

    7   page 32, line 9.      (Reading.)

    8             "Q     Did you publish posters regarding Rodric

    9        David in Australia in October 2016?

   10             "A     Yes, I did.

   11             "Q     Do you recall what the posters said?

   12             "A     I can't remember, but I believe they were

   13        discreet and some were in the streets of Australia.

   14             "Q     Did the poster say that, quote:             Expose the

   15        corporate thieves.        Rodric David, David Singh robbed

   16        their business partners of $180 million.            Don't be

   17        their next victim.        Read the whole story,

   18        www.kazalfamilystory.com.          Care of Adam Kazal?

   19             "A     Yes, it is me.

   20             "Q     Who created the text?

   21             "A     I did.

   22             "Q     Why did you reference Kazalfamilystory.com?

   23             "A     Because, as I said earlier, he published me.

   24        He put a website up in my name.          And for me, looking at

   25        the family website, I view the whole story is there.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 86 of 140 Page ID #:2784

                                                                                 86

    1        So I don't have to say more.          So I need to point

    2        people.    Instead of him defaming me.          It is not me, it

    3        is him.

    4             "Q     Did you also hire a white van to be

    5        circulated in Sydney in October in 2016?

    6             "A     I did not.

    7             "Q     And did they have a sign that says:            Expose

    8        the corporate thieves?        Robster Rodric David, Robster

    9        David Singh robbed their business partners of

   10        180 million.      Don't be their next victim.           Read the

   11        full story at www.kazalfamilystory.com.            Rodric David,

   12        con artist, and David Singh, con artist, end quote.

   13             "A     Yes, I did that.

   14             "Q     Are you familiar with a company named Street

   15        Promotions Australia PTY Limited?

   16             "A     Yes.      I asked them to help me on that.

   17             "Q     Who did you work with at Street Promotions

   18        Australia PTY Limited?

   19             "A     PTY -- the person is Israel.

   20             "Q     Is the person's name Israel Lacey?

   21             "A     Yes, that's the one.

   22             "Q     All right.      Did they create the posters for

   23        you?

   24             "A     Yes, they did.

   25             "Q     Did they also create flyers for you?

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 87 of 140 Page ID #:2785

                                                                              87

    1             "A     Yes, they did.

    2             "Q     Were they responsible for distributing the

    3        flyers in Sydney in November of 2016?

    4             "A     Yes, they are.

    5             "Q     How many flyers were distributed?

    6             "A     I'll be honest with you, at this time I don't

    7        have the proper numbers, but I think it was enough for

    8        him to be exposed.

    9             "Q     Would it be 35,000 flyers that they prepared?

   10             "A     It could be.

   11             "Q     Right.      Did you also hire Street Promotions

   12        Australia PTY Limited to prepare 2,000 posters of

   13        Rodric David?

   14             "A     Yes, I did."

   15              THE COURT:       Counsel, I'm sorry.      Did you -- did

   16   you skip over a response?

   17              MR. WIENER:       There's a response, "I don't know at

   18   this moment" that wasn't read where I said "right."

   19              THE COURT:       So can you start back at --

   20              MR. WIENER:       Sure, I'll back it up.

   21              Reading from page 31, line 23.           (Reading.)

   22             "Q     Would it be 35,000 flyers that they prepared?

   23             "A     It could be.

   24             "Q     Right.

   25             "A     I don't know at the moment.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 88 of 140 Page ID #:2786

                                                                                88

    1             "Q     Did you also hire Street Promotions Australia

    2        PTY Limited to prepare 2,000 posters of Rodric David?

    3             "A     Yes, I did.      Like I said in the beginning, I

    4        just want him to give me my identity back.               I just want

    5        him to stop, be silent, and give me my identity back.

    6        That's all I was doing."

    7              MR. WIENER:       Next excerpt is page 32, line 25 to

    8   page 33, line 9.      (Reading.)

    9             "Q     Did you decide at some point in 2016 to

   10        escalate your protest against Mr. David?

   11             "A     Yes, I did.

   12             "Q     Why did you decide to do that?

   13             "A     Because he refused to stop defaming me and

   14        give me my identity back.           I asked very nice.

   15             "Q     All right.      Did you also make a demand that

   16        Mr. David pay you $666,666.66?

   17             "A     Honestly, I don't remember that, but

   18        something like this, yes, I did that.             Why don't you

   19        read the e-mail first.        Why don't you go to the e-mails

   20        and go to the point."

   21              MR. WIENER:       Next excerpt is page 34, line 17 to

   22   page 35, lines 17 -- sorry.        Next excerpt is page 34,

   23   line 17 to page 35, line 17.           (Reading.)

   24             "Q     Who paid for the activities in Australia?

   25             "A     Sorry.      What's that again?

                       Lisa   M.   Gonzalez,    Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 89 of 140 Page ID #:2787

                                                                                 89

    1             "Q     Who paid for the postering campaign?

    2             "A     I did.

    3             "Q     Where did you get the money?

    4             "A     I won the money in the horse race.          I won

    5        some money in a horse race, and I won the money on it,

    6        and I think it was money to be used to clean my name.

    7        So that's where the money came from.

    8             "Q     That's the source of funds that you used for

    9        the California activities?

   10             "A     What's that again?

   11             "Q     That's the same source of funds that you used

   12        for the activities in Sydney and also paid for

   13        California?

   14             "A     I can guess.      But it's been a long time now.

   15             "Q     How much did you win in this horse race?

   16             "A     I can't remember.        But it was enough to cover

   17        the whole thing.

   18             "Q     Did you win it all in one race?

   19             "A     Honestly, I cannot remember, but, yeah, I

   20        think so.

   21             "Q     Where did the horse race take place?

   22             "A     It's been a long time.           Like I said, I can't

   23        remember."

   24              MR. WIENER:       Page 36, line 3 to page 36, line 14.

   25   (Reading.)

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 90 of 140 Page ID #:2788

                                                                                90

    1             "Q     Do you recall what the horse track was?

    2             "A     No, I don't remember.        Again, it is

    3        irrelevant.      Get to the point of what you really want

    4        to get to, what you'd really like to achieve.

    5             "Q     What I'm really trying to find out of this

    6        questioning is who actually paid for this.              I simply

    7        don't think it's plausible that you won a bunch of

    8        money at a horse race.        I'm trying to find out the

    9        details about your testimony.          I'm trying to find out

   10        if it is true.

   11             "A     It is true.

   12             "Q     I haven't heard anything about this horse

   13        race.

   14             "A     Listen, it is true and real."

   15              THE COURT:       Counsel, I'm sorry.      I thought you

   16   said to line 14.

   17              MR. WIENER:       Yeah, I apologize.      It should have

   18   ended at "It is true."        Strike the question, "I haven't

   19   heard anything about this horse race."

   20              The next excerpt is page 36, line 3, to page 36 --

   21              THE COURT:       You just read that.

   22              MR. WIENER:       Yeah, sorry.

   23              Next, excerpt is page 37, line 3 to line 6.

   24   (Reading.)

   25             "Q     Is it your testimony that you're the only

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 91 of 140 Page ID #:2789

                                                                             91

    1         person who paid for the protest activities in Sydney

    2         and California?

    3             "A     Yes, it is."

    4              MR. WIENER:        Next excerpt is page 40, lines 18 to

    5   23.   (Reading.)

    6             "Q     Do you know if Rodric David has children?

    7             "A     No.

    8             "Q     Did you make any efforts to find out if

    9         Rodric David has children?

   10             "A     No."

   11              MR. WIENER:        Last excerpt is page 41, line 24 to

   12   page 42, line 10.       (Reading.)

   13             "Q     How much did you pay for Mark Woodward?

   14             "A     Honestly, I can't remember now.

   15             "Q     How did you select Mark Woodward?

   16             "A     E-mail.

   17             "Q     How many hours of video surveillance were

   18         conducted?      Do you know?

   19             "A     I don't know.          I was just to find out who was

   20         behind the website.        There's no pictures, no video, no

   21         nothing.

   22             "Q     The source of funds used to pay for the

   23         surveillance were from a horse race?

   24             "A     I think so, yes."

   25              MR. WIENER:        End of testimony.

                       Lisa    M.   Gonzalez,    Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 92 of 140 Page ID #:2790

                                                                               92

    1              THE COURT:       All right.    Thank you, sir.    You may

    2   step down.

    3              All right.       You have some deposition transcripts

    4   that you wish to read at this time, Mr. Taylor?

    5              MR. TAYLOR:       Yes, I'm going to read from the

    6   deposition of Tony Kazal.

    7              THE COURT:       All right.

    8              MR. TAYLOR:       May I approach the witness box?

    9              THE COURT:       Yes, please.

   10              All right.       So, Ms. Bani-Esraili, you may proceed.

   11              MS. BANI-ESRAILI:       The first excerpt is page 6/25,

   12   to page 7, line 21.        (Reading.)

   13             "Q     All right.      Can you state your full name for

   14        the record.

   15             "A     Tarek Kazal.      Also known as Tony Kazal.

   16             "Q     Can you state your residential address?

   17             "A     Yes.      Resident of United Arab Emirates,

   18        Dubai.    I live in JLT.      And building name, Jamera Lake

   19        Towers, Number 28, in Apartment 28080, Box 50.

   20             "Q     Could you state your occupation?

   21             "A     I am a company director.          I have a company

   22        based in Dubai.

   23             "Q     What is the name of the company?

   24             "A     AWT Dubai.

   25             "Q     AWT?

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 93 of 140 Page ID #:2791

                                                                               93

    1             "A     Dubai.

    2             "Q     What is your function as a company director?

    3             "A     Consultancy.

    4             "Q     What kind of consulting do you do?

    5             "A     I work with a company in Africa.

    6             "Q     Who?      What's the nature of the consulting

    7        services that you provide?

    8             "A     Business development."

    9              MS. BANI-ESRAILI:       Next excerpt is page 10, line 3

   10   to line 10.    (Reading.)

   11             "Q     All right.      Do you know a person named

   12        Rodric David?

   13             "A     Yes.

   14             "Q     How do you know Mr. David?

   15             "A     Sorry?

   16             "Q     How do you know Rodric David?

   17             "A     Yes, Rodric, yes, of course, I know him.         He

   18        was a business partner."

   19              MS. BANI-ESRAILI:       Next excerpt is page 11,

   20   line 11 to line 14.        (Reading.)

   21             "Q     Did you ever cause a criminal complaint to be

   22        made against David in United Arab Emirates?

   23             "A     It was a few places.        Again, one for neglect,

   24        one for fraud, visa."

   25              MS. BANI-ESRAILI:       Next excerpt is page 14,

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 94 of 140 Page ID #:2792

                                                                              94

    1   line 21 to page 15, line 16.           (Reading.)

    2             "Q     Are you familiar with Kazalfamilystory.com

    3        website?

    4             "A     Yeah.

    5             "Q     What do you know about the website?

    6             "A     Well, I think this website, my brother Charif

    7        and his side of the story.

    8             "Q     Do you know when the website was created?

    9             "A     No, actually.         Years back, you know.

   10             "Q     Do you know who the owner of the website is?

   11             "A     I don't know, man.         You can ask him.   He's

   12        the one in charge.

   13             "Q     What do you mean by Charif is the one in

   14        charge?

   15             "A     He's the one who write it.           He wrote it.

   16             "A     Do you know Jean Ghalo?

   17             "A     No.

   18             "Q     Do you know a person named Joe Dabab?

   19             "A     Who?

   20             "Q     Joe Dabab?

   21             "A     I met him."

   22              MS. BANI-ESRAILI:       Next excerpt is page 16,

   23   line 10 to line 25.        This is Mr. Wiener speaking.

   24   (Reading.)

   25             "Q     Did you author any of the content on

                       Lisa   M.   Gonzalez,    Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 95 of 140 Page ID #:2793

                                                                            95

    1        Kazalfamilystory.com?

    2             "A     Maybe one of the e-mails -- I'm sorry.        Maybe

    3        one of the e-mails, my e-mails, but not me.

    4             "Q     Did you write any of the e-mails on the

    5        website?

    6             "A     Sorry?

    7             "Q     Did you write any of the e-mails on

    8        Kazalfamilystory.com?

    9             "A     My e-mails only, sir, which I was saying, you

   10        should ask my brother Charif.

   11             "Q     Who did you send these e-mails to besides

   12        Rodric David and Charif?

   13             "A     People in Thunder Studios, to my memory,

   14        to -- I don't know.        I can't remember now, but I would

   15        say a few people, Thunder Studios people."

   16              MS. BANI-ESRAILI:       Next excerpt is page 18, line 2

   17   to line 9.     (Reading.)

   18             "Q     Did you ever see any stories of Rodric David

   19        on Kazalfamilystory.com?

   20             "A     I'm sorry.      Oh, yeah.

   21             "Q     Do you know where those photos came from?

   22             "A     No, I don't know.

   23             "Q     Did you ever have any involvement in choosing

   24        the photos on the website?

   25             "A     No."

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 96 of 140 Page ID #:2794

                                                                                96

    1              MS. BANI-ESRAILI:       Next excerpt is page 19, line 9

    2   through 19.    (Reading.)

    3             "Q     The e-mails that you sent, did you write them

    4        or did someone else do them for you?

    5             "A     I write them and sometimes I have an

    6        assistant, you know.

    7             "Q     Who assisted you with writing the e-mails?

    8             "A     Various.

    9             "Q     I'm sorry.       Can you say that again?

   10             "A     That's me.       Me.    I'm busy.    I'm traveling."

   11              THE COURT:       I'm sorry.     I need to stop you there.

   12   After the question, "Who assisted you with writing the

   13   e-mails," what was the answer?

   14              THE WITNESS:       There was an errata that's at the

   15   back, so that should be "various."

   16              THE COURT:       All right.     Go ahead.

   17              MS. BANI-ESRAILI:       (Reading.)

   18             "Q     I'm sorry.       Can you say that again?

   19             "A     That's me.       Me.     I am busy.    I am traveling.

   20             "Q     So what is the name of the person that helps

   21        you write the e-mails?

   22             "A     Me.       I told you me."

   23              MS. BANI-ESRAILI:       Next excerpt is page 21,

   24   line 10 through line 13.        (Reading.)

   25             "Q     Do you know how the photos were obtained?

                       Lisa   M.   Gonzalez,    Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 97 of 140 Page ID #:2795

                                                                            97

    1             "A     Not at all.      To make it easier and save time,

    2        I have nothing to do with the website."

    3              MS. BANI-ESRAILI:       Next excerpt is page 21,

    4   line 19, through line 21.

    5             "Q     Mr. Kazal, do you agree that your e-mails are

    6        posted on Kazalfamilystory com?

    7             "A     Yes."

    8              MS. BANI-ESRAILI:       Next excerpt is page 22, lines

    9   3 through 5.    (Reading.)

   10             "Q     Did you make any effort to determine if the

   11        photos on the website were copyrighted?

   12             "A     No."

   13              MS. BANI-ESRAILI:       Next excerpt is page 22,

   14   lines 8 through 9.         (Reading.)

   15             "Q     Do you know who paid for the website?

   16             "A     No.       I am not involved in the website."

   17              MS. BANI-ESRAILI:       Next excerpt is page 22,

   18   lines 19 through 21.        (Reading.)

   19             "Q     Did you make posts about Rodric David on

   20        Twitter?

   21             "A     Yes, sometimes."

   22              MS. BANI-ESRAILI:       Next excerpt is page 24,

   23   lines 5 through 14.        (Reading.)

   24             "Q     Do you have any knowledge of surveillance

   25        that was conducted on Rodric David in Australia?

                       Lisa   M.   Gonzalez,    Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 98 of 140 Page ID #:2796

                                                                                98

    1             "A     Australia -- when he robbed me, when he

    2        robbed my shares, I did engage a professional -- not

    3        surveillance, investigation.            I don't know

    4        surveillance.         I did investigation.       I engaged an

    5        investigation company to give me information on the guy

    6        who robbed me.         I think Government do that, everybody

    7        do that.    It is professional.          It is very lawful to do

    8        it."

    9               MS. BANI-ESRAILI:       Next excerpt is page 27,

   10   lines 5 through 7.         (Reading.)

   11             "Q     Did you find out how Adam paid for the pole

   12        and poster campaign?

   13             "A     I don't know."

   14               MS. BANI-ESRAILI:       Next excerpt is page 28,

   15   lines 3 through 11.

   16             "Q     Do you know of any e-mails that said Rodric

   17        David was a despicable thief?

   18             "A     He is a thief.

   19             "Q     Did any of your e-mails say that?

   20             "A     He's a thief.          Whatever name in the

   21        dictionary that can make accountable to him.              The

   22        amount of documents he fraud and the lies he put on,

   23        his actions is saying something not happened.             His

   24        actions, and he's fraudulent."

   25               MS. BANI-ESRAILI:       Next excerpt is page 28,

                       Lisa   M.    Gonzalez,    Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 99 of 140 Page ID #:2797

                                                                               99

    1   lines 12 through 19.        (Reading.)

    2             "Q     Did you have any knowledge about any

    3        surveillance that was done on Rodric David that was

    4        done in California in 2016?

    5             "A     Not at all.

    6             "Q     Are you aware that anything was sent to you

    7        by a private investigator named Mark Woodward in 2016?

    8             "A     Not at all."

    9              MS. BANI-ESRAILI:       That is the end of the

   10   testimony.

   11              THE COURT:       All right.    Thank you.    You can step

   12   down.

   13              Is there any further deposition testimony that

   14   needs to be read into the record?

   15              MR. WIENER:       No, Your Honor.      We'd like to read

   16   into -- one single interrogatory response.

   17              THE COURT:       All right.    You may proceed.

   18              MR. WIENER:       It's Exhibit 37, Tony Kazal's First

   19   Supplemental Responses and Objection to Rodric David's First

   20   Set of Interrogatories which is verified under penalty of

   21   perjury by Tony Kazal on May 2nd, 2018, in Sydney,

   22   Australia.

   23              Your Honor, I'd like to move this interrogatory

   24   response into evidence.

   25              THE COURT:       All right.    Any objection?     The entire

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 100 of 140 Page ID
                                   #:2798
                                                                        100

 1   set of interrogatories?

 2               MR. WIENER:      Just Interrogatory Number 3,

 3   Your Honor, and the verification page.

 4               So it would be pages 4 and 7.

 5               THE COURT:      And will there be a redacted portion

 6   that gets introduced in evidence so just have the response

 7   to Interrogatory Number 3?        Or how do the parties propose to

 8   deal with this when there's other interrogatory responses on

 9   that page, if I'm looking at the right page.

10               MR. WIENER:      We will provide a redacted copy for

11   the jury.

12               THE COURT:      Any objection to the introduction of

13   simply the response to Interrogatory Number 3 contained in

14   Exhibit 37?

15               MR. TAYLOR:      No objection, Your Honor.

16               THE COURT:      So that exhibit as redacted will be

17   admitted.

18               Do you want to read that response at this time for

19   the record.

20               MR. WIENER:      I'll read both the interrogatory and

21   the response.    Interrogatory Number 3 states:          Identify all

22   communications you made regarding plaintiffs between

23   January 1st, 2013, and the present.

24               The response to Interrogatory Number 3 states:         I

25   refer you to the produced post from

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 101 of 140 Page ID
                                   #:2799
                                                                        101

 1   www.kazalfamilystory.com, supplied by Joe Dabab which

 2   represents all content from --

 3              THE COURT:       Counsel, slow down.

 4              MR. WIENER:       Sure.     I'll begin again.

 5              I refer you to the produced post from

 6   www.kazalfamilystory.com supplied by Joe Dabab, which

 7   represents all content from the now closed website.           The

 8   referred content was publication of e-mails sent to the

 9   plaintiff and his associates at Thunder Studios by

10   Charif Kazal and Tony Kazal.

11              I used to send Mr. Joe Dabab a copy of what was

12   sent to Rodric David or David Singh.           Once uploaded to the

13   website, I would delete the e-mails and Mr. Joe Dabab only

14   preserved the website content.

15              End of interrogatory response.

16              THE COURT:       All right.     So that testimony is now

17   in the record.

18              Does the defense wish to introduce any

19   interrogatory responses at this time?

20              MR. TAYLOR:       No, we do not, Your Honor.

21              THE COURT:       Anything further, Mr. Wiener?

22              MR. WIENER:       No, Your Honor.

23              THE COURT:       So are we done with the testimony for

24   today?

25              MR. WIENER:       We are, Your Honor.

                    Lisa   M.   Gonzalez,    Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 102 of 140 Page ID
                                   #:2800
                                                                        102

 1               THE COURT:      All right.    Let me have the parties

 2   approach sidebar, please.

 3               (Sidebar conference, reported.)

 4               THE COURT:      I just want to make sure there's no

 5   further depo testimony, no further interrogatories.            There's

 6   only a witness for the plaintiff left, Mr. Woodward, on

 7   Monday.   I'm sorry.       Do you have another witness that you

 8   wish to call?

 9               MR. WIENER:      Michael Hammond on Monday.

10               THE COURT:      Michael Hammond on Monday.       Okay.

11               And then you have Woodward on Monday and

12   Mr. Kazal?

13               All right.      So I'm going to excuse the jurors for

14   today, and we'll talk about how we're going to proceed

15   afterwards.

16               (End of sidebar conference.)

17               THE COURT:      All right.    Ladies and gentlemen of

18   the jury, we have concluded our testimony for today so

19   you're going to get to leave a little bit earlier, so

20   hopefully -- it's stopped raining so hopefully the traffic

21   won't be too bad.      We're going to resume back on Monday at

22   9:00 a.m.

23               I am cautiously -- and this is cautiously

24   optimistic that we will conclude all the testimony on Monday

25   with an eye toward having closing argument on Monday so you

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 103 of 140 Page ID
                                   #:2801
                                                                        103

 1   can begin your deliberations.          If not Monday, certainly

 2   Tuesday morning, but I'm going to push very hard to try to

 3   get that done by Monday.

 4              As I've said to you repeatedly, please do not form

 5   or express any opinion about this case until the matter is

 6   finally submitted to you.

 7              Please don't talk with anyone about this case,

 8   don't allow anyone to talk to you about the case and please

 9   do not conduct any research of any kind on any subject

10   matter connected with this case.

11              I emphasize those words because I know there's a

12   long recess, and I don't want temptation to get the best of

13   you.   No research of this case at all on the Internet.           At

14   all.   Please, please, please.         If it happens, that would

15   cause a mistrial, and we'd have to do this all over again.

16   And if it happens, I will make you all come back and do it

17   again.   I'm just kidding on that part, but...

18              Please do not conduct any research of any kind

19   connected with this matter.

20              I will see you next Monday.            Enjoy your weekend.

21   Thank you.

22              (Jury out.)

23              THE COURT:       All right.    A couple of things.

24   Plaintiff, you have three hours, 45 minutes and 20 seconds.

25   Defense, you have three hours, 46 minutes and 31 seconds.

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 104 of 140 Page ID
                                   #:2802
                                                                        104

 1              Having said that, I'm going to urge you, urge you

 2   all to wrap this up on Monday.          We are taking far too much

 3   time, in my opinion, on cumulative testimony.             So keep that

 4   in mind, number one.

 5              Number two, just informing the defense, I'm going

 6   to be as equally harsh on you as I was with the plaintiff.

 7   If you get witnesses up here that engage in narrative

 8   testimony, I'm going to shut it down immediately.             I was far

 9   too kind with the plaintiff.           I'm not going to tolerate with

10   the defense in the interest of time because I want this case

11   to be done.    You have time now.        You have two, three days to

12   prep your witnesses.

13              You have been warned.         I will interrupt in the

14   middle of a response if the witness is engaged in narrative

15   testimony.    Question/answer.         That's your job.

16              I'm not blaming the witnesses, I'm blaming the

17   lawyers because you all know or should know what's expected

18   in a courtroom, particularly a federal courtroom.

19   Question/answer/question/answer.          That's your

20   responsibility, and I expect you to abide by those rules.

21              Do you have any question about that, Mr. Taylor or

22   Ms. Bani-Esraili?

23              MR. TAYLOR:       No questions, Your Honor.

24   Understood.

25              THE COURT:       On Monday, just so I'm clear,

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 105 of 140 Page ID
                                   #:2803
                                                                        105

 1   Mr. Hammond is going to be called first?

 2              MR. WIENER:       Yes, Your Honor.

 3              THE COURT:       And then after Mr. Hammond, the

 4   plaintiff will rest presumably?

 5              MR. WIENER:       Yes, Your Honor.

 6              THE COURT:       Then, the defense will begin their

 7   case.   You're going to call Mr. Woodward.

 8              Who else did you say?

 9              MR. TAYLOR:       Mr. Kazal.

10              THE COURT:       Mr. Kazal.     And then I thought there

11   was one other witness.

12              MR. TAYLOR:       Yes, Mr. Parlato.

13              THE COURT:       I'm sorry.     Can you spell that?

14              MR. TAYLOR:       Sure.     Last name P-a-r-l-a-t-o.

15              THE COURT:       And over the weekend, I would ask that

16   you all revisit looking at the verdict form.             If you cannot

17   come up with a resolution, I will come up with one, but it

18   seems to me you're asking this jury a lot based on the

19   verdict form that you've submitted.           But if that's what you

20   want to do, then that's what will get submitted.

21              I am inclined, just so the parties know, to break

22   this up into two phases so that there's the question that

23   asks whether the conduct was done with malice, et cetera --

24   let me pull it up so I have it handy here.

25              I believe it was question -- I guess starting with

                    Lisa   M.   Gonzalez,    Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 106 of 140 Page ID
                                   #:2804
                                                                        106

 1   Question 9.    What I've done in the past is I asked the

 2   question in the first phase:           Did, in this case, Charif

 3   Kazal engage in conduct with malice, oppression or fraud?

 4   If they answer that question "yes" as it relates to any of

 5   the defendants, then there will be a phase two to argue over

 6   punitive damages.      What I've done in this courtroom is we go

 7   right into phase two if one is necessary.            So there won't be

 8   a break unless it's late in the evening, I suppose.

 9               Once the question has been answered, I will inform

10   the jury:    Now that you have answered that question, you'll

11   need to decide what, if any, damages will be given.           You'll

12   be allowed to present evidence and your argument as it

13   relates to the punitive damages, and then do argument as it

14   relates to the punitive damages.

15               So I share this with you all so that you all

16   should have your witnesses if there is a punitive damages

17   phase.

18               Similarly, hopefully, by Monday afternoon, I will

19   have closing jury instructions, at least a draft, available

20   for you all to review on -- I should say -- I meant to say

21   Tuesday, by Tuesday.        Obviously, we need to include some

22   instructions that talk about interrogatory responses,

23   deposition testimony, and I think that's all the additional

24   instructions that come to mind right now, but we'll be

25   working on that between now -- my days are screwed up --

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 107 of 140 Page ID
                                   #:2805
                                                                        107

 1   between now and Monday because you are coming back on

 2   Monday.

 3              Any other issues that we need to discuss before we

 4   adjourn for the day?

 5              Mr. Wiener?

 6              MR. WIENER:       No, Your Honor.

 7              THE COURT:       Mr. Taylor?

 8              MR. TAYLOR:       I don't believe so, Your Honor.

 9              THE COURT:       So I will see you all on Monday.    Have

10   a good weekend, and we'll resume with the trial then.

11              MR. WIENER:       Thank you, Your Honor.

12              MR. TAYLOR:       Thank you, Your Honor.

13         (Thereupon, at 4:32 p.m., proceedings adjourned.)

14

15                                    -oOo-

16

17

18

19

20

21

22

23

24

25

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 108 of 140 Page ID
                                   #:2806
                                                                        108

 1

 2

 3

 4                                 CERTIFICATE

 5

 6              I hereby certify that pursuant to Section 753,

 7   Title 28, United States Code, the foregoing is a true and

 8   correct transcript of the stenographically reported

 9   proceedings held in the above-entitled matter and that the

10   transcript format is in conformance with the regulations of

11   the Judicial Conference of the United States.

12

13   Date:   February 12, 2019

14

15                                        Lisa M. Gonzalez
                                 /s/__________________________________
16                               Lisa M. Gonzalez, U.S. Court Reporter
                                 CSR No. 5920
17

18

19

20

21

22

23

24

25

                    Lisa   M.   Gonzalez,   Official   Reporter
                            54/8 59/19
Case 2:17-cv-00871-AB-SS Document  208 73/16
                                        Filed 74/23 75/1Page
                                              03/01/19    94/1109
                                                               94/22
                                                                  of 140 Page ID
 BY MR. GEBELIN: [14]       75/4 75/19 75/22
                                    #:2807    76/2 76/7  17 [7]  79/9 79/18 82/23
 4/21 7/1 8/17 13/23 15/12      76/18 76/23 77/1 77/6 77/22  88/21 88/22 88/23 88/23
 16/14 17/17 17/24 18/19        77/25 80/15 80/20 81/15     17-CV-00871-AB [1] 1/8
 20/18 22/10 23/23 37/8 38/4    81/19 87/14 87/18 90/14     18 [10] 6/7 77/25 77/25 79/2
 BY MR. TAYLOR: [8]             90/20 91/25 92/6 92/8 96/10  79/19 79/25 80/7 80/22 91/4
 25/1 27/3 30/10 33/25 34/8     96/15 99/10 99/16 99/24      95/16
 36/22 59/22 73/17              100/4 100/11 100/15 101/15  18-month [1] 6/14
 BY MR. WIENER: [4]             101/20 101/22 101/25 102/3  180 million [2] 58/22 86/10
 39/11 41/2 53/10 54/9          102/9 102/16 103/22 104/24  1870 [1] 46/21
 MR. GEBELIN: [10] 4/7          105/2 105/5 105/9 105/14    1875 [1] 48/1
 4/18 8/8 22/3 24/20 33/21      107/6 107/8                 1880 [2] 2/11 48/8
 34/3 38/3 38/13 77/20          THE WITNESS: [10] 4/13      1885 [1] 48/15
 MR. TAYLOR: [20] 8/13          4/16 20/10 30/3 33/24 34/7  1897 [1] 49/7
 15/4 22/6 37/3 38/11 53/6      38/16 39/7 53/9 96/13       19 [5] 96/1 96/2 97/4 97/18
                                                             99/1
 54/6 74/21 76/10 76/15         $                           1902 [1] 50/12
 76/21 92/4 92/7 100/14         $180 [1] 85/16
 101/19 104/22 105/8 105/11                                 1903 [1] 50/20
                                $180 million [1] 85/16      1906 [1] 51/10
 107/7 107/11                   $666,666.66 [2] 16/24 88/16 1910 [1] 51/18
 MR. WIENER: [46] 36/14
 36/18 38/19 40/21 40/25        -                           1915 [1] 52/1
 59/18 74/25 75/3 75/21                                     1919 [1] 52/8
                                -o0o [1] 4/3
 75/23 76/4 76/14 77/3 77/23                                1921 [1] 55/22
                                -oOo [1] 107/15
 78/18 79/7 79/17 79/24 80/6                                1922 [1] 55/23
 80/17 80/21 81/1 81/17
                                /                           1983 [1] 48/23
 83/18 84/14 87/16 87/19        /s [1] 108/15               1:40 [2] 1/17 4/2
 88/6 88/20 90/16 90/21 91/3                                1st [2] 1/24 100/23
                                1
 91/10 91/24 99/14 99/17
                                10 [8] 78/19 80/7 80/17        2
 100/1 100/9 100/19 101/21                                     2,000 [2] 87/12 88/2
                                 91/12 93/9 93/10 94/23
 101/24 102/8 105/1 105/4                                      20 [4] 77/25 80/22 81/2
                                 96/24
 107/5 107/10                                                   103/24
                                100 [1] 1/10
 MS. BANI-ESRAILI: [16]                                        2007 [2] 5/11 5/13
                                100 percent [1] 61/8
 92/10 93/8 93/18 93/24                                        2008 [3] 5/11 5/13 25/10
                                101 [2] 47/18 47/23
 94/21 95/15 95/25 96/22                                       2009 [1] 25/10
                                11 [7] 17/10 34/10 78/8
 97/7 97/12 97/16 97/21 98/8                                   201-7600 [1] 2/12
                                 78/19 93/19 93/20 98/15
 98/13 98/24 99/8                                              2010 [1] 7/15
                                12 [5] 5/5 16/22 84/6 99/1
 THE CLERK: [3] 4/11                                           2011 [6] 9/10 9/21 31/18
                                 108/13
 39/3 39/5                                                      31/19 32/12 33/1
                                12th [1] 53/13
 THE COURT: [86] 4/3 4/8                                       2012 [1] 33/13
                                13 [4] 49/5 84/6 84/16 96/24
 4/14 4/17 6/24 8/5 8/10 8/16                                  2013 [4] 23/12 24/5 84/21
                                13th [1] 40/20
 13/22 15/5 16/11 17/15                                         100/23
                                14 [10] 77/25 78/7 80/8
 17/23 18/18 20/9 20/12 22/5                                   2015 [2] 52/17 67/24
                                 80/17 83/10 89/24 90/16
 22/7 23/22 24/23 27/2 30/1                                    2016 [57] 9/22 9/25 10/10
                                 93/20 93/25 97/23
 33/23 34/5 36/15 36/19 37/5                                    15/2 18/2 20/25 22/1 22/3
                                15 [5] 5/5 75/9 76/19 78/7
 38/2 38/10 38/12 38/14                                         23/15 23/20 25/21 29/4 29/8
                                 94/1
 38/17 38/21 39/8 40/23 53/8                                    29/9 32/21 33/15 34/17
                                16 [6] 78/22 79/2 79/8 85/6
 2 2:17-cv-00871-AB-SS Document
Case                           60/5 87/21
                                      208 103/25            7 110 of 140 Page ID
                                            Filed 03/01/19 Page
 2016... [40] 39/20 40/2 40/8 310 [2]  2/8 2/12
                                       #:2808               714 [1] 2/11
 40/13 40/20 43/13 44/17       32 [2] 85/7 88/7             753 [1] 108/6
 45/19 45/25 52/19 53/13       33 [1] 88/8                  7600 [1] 2/12
 53/17 53/20 53/23 53/24       34 [2] 88/21 88/22           78 [1] 3/7
 57/1 61/14 63/15 63/22 64/2   341-3072 [1] 2/8
 64/12 64/17 65/8 68/23        35 [2] 88/22 88/23           8
 69/25 70/4 70/5 70/5 70/6     35,000 [2] 87/9 87/22        8383 [1] 2/7
 71/25 72/24 73/1 73/15 80/9   350 [1] 1/24
                               36 [4] 89/24 89/24 90/20     9
 85/9 86/5 87/3 88/9 99/4
                                90/20                       9-1-1 [4] 27/14 27/21 27/23
 99/7
                               37 [4] 3/5 90/23 99/18        28/3
2017 [2] 46/5 53/14
                                100/14                      90012 [1] 1/24
2018 [4] 1/19 4/1 77/6 99/21
                               39 [1] 3/6                   90067 [1] 2/12
2019 [1] 108/13
                               3:34 [1] 76/25               90211 [1] 2/7
21 [7] 81/2 92/12 94/1 96/23
                               3:45 [2] 75/16 76/20         92 [1] 3/8
 97/3 97/4 97/18
                               3:54 [1] 77/1                925 [1] 2/5
213.894.2979 [1] 1/25
                                                            94582 [1] 2/4
22 [9] 3/15 79/3 79/18 81/3    4                            99 percent [1] 36/1
 81/18 82/22 97/8 97/13        40 [1] 91/4                  9:00 a.m [1] 102/22
 97/17                         41 [1] 91/11                 9:30 [1] 57/10
23 [8] 44/22 47/13 47/20       42 [1] 91/12                 9th [1] 53/13
 65/11 80/23 83/10 87/21       4455 [1] 1/24
 91/5                          45 [1] 103/24                A
24 [8] 44/22 47/13 47/20       46 [1] 103/25                a.m [1] 102/22
 78/7 83/19 84/15 91/11        48 [1] 19/13                 AB [1] 1/8
 97/22                         487-5607 [1] 2/5             abide [1] 104/20
24 hours [1] 19/19             4:00 [1] 24/14               able [5] 6/24 9/5 9/15 31/3
25 [8] 3/5 45/21 79/8 83/20    4:32 [2] 1/17 107/13          50/16
 84/15 88/7 92/11 94/23                                     about [68] 5/9 7/9 9/23 9/24
250 [2] 11/10 11/11            5                             10/4 10/14 12/4 14/4 15/7
25th [2] 43/13 77/6            50 [4] 6/2 70/13 70/14 92/19 15/14 16/2 16/24 17/13
26 [3] 25/21 57/1 84/16        50-50 [2] 70/13 70/14         18/10 21/18 21/21 21/24
26th [4] 10/10 26/1 29/15      50/50 [1] 6/2                 22/12 22/14 22/17 22/18
 35/18                         520 [1] 2/7                   22/20 22/25 23/6 23/10
27 [1] 98/9                    5607 [1] 2/5                  23/12 23/15 25/8 40/19 43/6
27th [1] 15/2                  570S [1] 51/24                43/12 47/7 50/5 54/20 55/11
28 [9] 3/15 21/13 21/25 22/5   59 [1] 3/6                    58/1 58/23 60/6 69/8 71/15
 22/10 92/19 98/14 98/25       5920 [2] 1/23 108/16          72/3 72/7 72/9 72/11 72/12
 108/7                                                       73/13 75/10 75/12 75/13
28080 [1] 92/19
                               6
                                                             76/7 77/9 78/9 80/11 82/17
29 [1] 85/6                    6-foot-long [1] 10/25         83/24 84/14 90/9 90/12
2nd [1] 99/21                  6/25 [1] 92/11                90/19 94/5 97/19 99/2
                               609 [1] 2/4                   102/14 103/5 103/7 103/8
3                              666 [1] 17/2                  104/21 106/22
3 feet [2] 31/13 31/13         6th [1] 80/9                 above [1] 108/9
3072 [1] 2/8
                                                            above-entitled [1] 108/9
31 [6] 46/16 55/21 55/24
 A 2:17-cv-00871-AB-SS Document
Case                        additional
                                   208[1]Filed
                                            106/23         alarmed
                                               03/01/19 Page   111 of[1]
                                                                       14035/5
                                                                            Page ID
 absolutely [6] 13/18 23/18 address [3] 49/25
                                    #:2809      50/2 92/16 alarming   [1]  15/23
 24/2 24/11 29/13 84/11        adjourn [1] 107/4              alert [2] 21/10 28/9
abuse [2] 46/13 62/3           adjourned [1] 107/13           all [88] 4/4 4/5 4/9 6/6 6/9
accent [1] 28/23               administrating [1] 60/25        6/9 12/11 19/14 19/14 20/8
access [3] 67/14 83/1 83/14 administrative [2] 61/21           22/8 24/24 26/25 27/1 37/6
accosted [1] 23/8               64/24                          38/11 38/15 40/9 40/19
accosting [1] 7/14             admit [1] 79/23                 41/25 46/12 53/25 54/4 55/4
account [8] 17/11 66/14        admitted [3] 15/8 22/9          58/12 67/20 68/20 68/22
 71/14 82/8 83/2 83/6 83/12 100/17                             69/9 70/5 70/25 74/24 75/2
 83/15                         adult [1] 26/18                 75/5 75/20 76/19 76/21 77/2
accountable [1] 98/21          advance [1] 51/3                77/7 78/1 79/17 80/21 81/12
accounts [2] 82/10 82/12       advanced [1] 52/15              82/16 83/1 83/5 83/9 84/14
accurate [2] 68/22 72/2        advised [1] 9/2                 84/19 85/1 86/22 88/6 88/15
accurately [1] 52/21           affect [1] 5/18                 89/18 92/1 92/3 92/7 92/10
accusations [2] 50/3 50/3      affected [1] 5/19               92/13 93/11 96/16 97/1 99/5
accustomed [1] 63/8            affidavit [1] 79/20             99/8 99/11 99/17 99/25
achieve [1] 90/4               afraid [12] 10/7 13/8 13/11     100/21 101/2 101/7 101/16
acquire [1] 54/16               13/18 19/5 23/16 23/18 24/1    102/1 102/13 102/17 102/24
acrimony [1] 7/11               24/4 24/6 24/19 85/1           103/13 103/14 103/15
across [1] 28/10               Africa [1] 93/5                 103/16 103/23 104/2 104/17
acting [1] 18/12               after [20] 5/14 6/7 6/19 7/5    105/16 106/15 106/15
action [2] 44/16 50/4           7/16 15/3 19/2 19/2 20/11      106/20 106/23 107/9
actions [7] 14/12 18/2 19/1 23/15 42/22 43/6 45/12            allow [2] 75/12 103/8
 22/19 57/20 98/23 98/24        52/16 52/23 64/5 75/20        allowed [1] 106/12
Active [1] 58/25                80/19 96/12 105/3             allows [2] 54/13 55/17
activities [9] 16/20 54/5 55/5 afternoon  [8] 4/4 4/23 4/24   almost [2] 5/24 13/20
 59/3 83/11 88/24 89/9 89/12 25/3 38/16 59/24 75/8            already [8] 15/6 15/8 19/12
 91/1                           106/18                         24/19 35/12 40/24 57/7 62/7
activity [4] 19/20 32/25       afterwards [2] 35/16 102/15    also [25] 7/15 13/14 14/14
 49/21 58/23                   again [18] 7/6 7/24 13/9        20/25 22/1 26/12 30/23 32/8
actually [19] 23/2 27/5         17/14 18/8 24/17 27/5 82/3     33/19 43/22 59/1 60/18
 29/21 31/20 31/21 53/15        82/18 88/25 89/10 90/2         62/12 62/23 66/3 66/9 66/18
 55/23 58/3 60/22 61/6 61/16 93/23 96/9 96/18 101/4            77/13 86/4 86/25 87/11 88/1
 62/23 66/9 67/15 76/17         103/15 103/17                  88/15 89/12 92/15
 84/22 84/24 90/6 94/9         against [6] 16/4 22/20 84/18   always [6] 21/8 21/9 23/18
Ad [1] 55/7                     84/20 88/10 93/22              26/24 50/24 80/6
ADAM [13] 1/10 3/7 12/12 ages [1] 5/4                         am [10] 12/2 21/8 36/1 79/1
 15/1 15/24 24/6 34/19 37/20 aggressive [3] 18/6 18/24         92/21 96/19 96/19 97/16
 56/2 58/22 77/6 85/18 98/11 19/1                              102/23 105/21
Adam Kazal [5] 12/12 24/6 ago [10] 21/6 21/21 25/8            Amendment [1] 38/1
 37/20 77/6 85/18               31/16 32/20 34/10 60/6        American [6] 28/8 37/12
Adamkazal.com [3] 34/3          62/13 66/15 73/13              37/16 37/20 37/23 38/1
 68/7 71/22                    agree  [1] 97/5                among [2] 69/11 71/5
add [1] 60/15                  agreed [3] 76/3 76/5 76/9      amount [1] 98/22
added [2] 65/6 65/7            ahead [3] 20/18 36/22 96/16    ANDRÉ [1] 1/4
                               alarm [1] 32/17                Angeles [7] 1/18 1/24 2/12
 A 2:17-cv-00871-AB-SS Document
Case                         Apartment
                                    208 [1]   92/19
                                          Filed           article
                                                03/01/19 Page 112[1]   38/23Page ID
                                                                   of 140
 Angeles... [4] 4/1 5/1 32/8 apologize [2]
                                     #:28108/21  90/17    articles [3]  55/10 69/15
 35/5                          appearance [2] 32/21 33/1       69/23
Ann [1] 4/14                   APPEARANCES [1] 2/1            artist [3] 41/9 86/12 86/12
another [9] 11/11 15/8 17/9    appeared [7] 25/20 33/14       as [89] 5/8 5/9 5/24 9/17
 18/4 20/11 23/21 42/23         45/25 65/15 66/10 66/12        15/20 16/10 17/1 18/22 19/6
 55/17 102/7                    73/14                          19/6 20/24 27/9 27/9 27/17
answer [13] 8/7 30/9 33/24     appears [10] 44/5 48/5          28/7 29/6 29/19 29/22 31/1
 34/7 53/9 73/19 76/6 78/20     48/20 49/3 49/12 50/17         31/1 32/9 32/11 32/12 32/14
 96/13 104/15 104/19 104/19     51/23 52/6 52/13 65/23         32/25 33/1 33/16 35/21
 106/4                         apply [1] 39/2                  37/19 37/22 37/25 40/7
answered [3] 36/25 106/9       appreciate [1] 34/12            43/24 45/24 47/12 47/21
 106/10                        apprehended [1] 23/2            48/2 48/5 48/16 48/20 49/2
answers [2] 20/15 84/8         approach [3] 77/21 92/8         49/8 49/12 50/13 50/17 51/3
any [95] 5/6 6/11 15/18         102/2                          51/11 51/19 51/22 52/2 52/6
 16/16 16/25 18/2 18/21        approaching [1] 72/10           52/9 52/13 53/18 53/18
 18/25 19/24 21/3 22/6 22/16   approximate [1] 56/25           57/24 59/10 59/12 61/9
 22/18 25/23 26/3 31/20        approximately [6] 10/17         61/21 63/15 64/6 65/7 67/2
 37/11 37/19 37/22 37/25        10/17 11/12 43/12 57/1 76/1    67/16 70/22 70/23 71/6 71/6
 38/6 38/7 38/8 44/11 45/8     Arab [3] 29/11 92/17 93/22      71/7 71/24 73/21 76/3 76/5
 47/6 49/19 49/21 50/1 50/6    archive [1] 65/22               76/5 76/8 76/9 77/11 77/13
 51/4 52/16 52/25 53/4 53/15   are [60] 8/15 9/15 11/18        85/23 92/15 93/2 100/16
 53/25 54/5 54/21 56/21         11/19 11/19 11/19 16/3         103/4 104/6 104/6 106/4
 58/14 58/19 62/6 62/9 63/22    19/16 21/14 32/18 33/7         106/12 106/13
 64/19 64/22 64/25 64/25        33/11 35/6 35/13 37/12        ask [15] 8/6 8/11 8/20 13/23
 66/10 66/18 67/3 68/4 70/25    37/15 39/13 44/21 44/22        16/12 17/16 20/15 49/21
 71/1 74/4 74/24 75/10 75/14    45/22 50/16 51/4 54/4 56/6     70/15 72/12 80/6 84/24
 75/14 75/14 76/13 77/17        56/7 60/8 60/17 60/24 65/1     94/11 95/10 105/15
 79/10 79/10 80/11 82/10        65/13 65/14 67/2 67/9 67/14   asked [4] 85/3 86/16 88/14
 82/12 82/16 82/19 91/8         67/17 68/2 68/12 68/13         106/1
 94/25 95/4 95/7 95/18 95/23    71/15 75/23 76/13 77/9        asking [7] 6/25 20/16 29/3
 97/10 97/24 98/16 98/19        77/12 77/12 77/17 78/5         31/4 60/6 84/7 105/18
 99/2 99/2 99/13 99/25          78/19 78/24 84/5 84/7 86/14   asks [1] 105/23
 100/12 101/18 103/5 103/9      87/4 94/2 97/5 99/6 101/23    assault [1] 23/3
 103/9 103/9 103/18 103/18      101/25 104/2 106/25 107/1     assaulted [1] 24/5
 104/21 106/4 106/11 107/3     argue [1] 106/5                assets [1] 39/18
anybody [1] 46/14              argument [3] 102/25 106/12     assistant [1] 96/6
anyone [9] 7/23 47/9 51/7       106/13                        assisted [2] 96/7 96/12
 58/1 75/12 75/13 83/1 103/7   arm [1] 8/4                    associate [1] 22/21
 103/8                         armed [1] 19/18                associates [2] 51/1 101/9
anything [20] 6/10 9/25        arms [1] 58/7                  assume [1] 77/16
 11/14 12/16 13/7 15/20        around [18] 5/13 10/20 11/8    assuming [1] 32/5
 18/10 18/25 21/23 26/1 30/3    11/10 14/7 20/6 25/9 26/18    attached [2] 22/1 44/22
 57/22 69/8 70/22 80/19 82/6    26/24 34/16 40/2 53/19 55/3   attack [2] 26/25 27/6
 90/12 90/19 99/6 101/21        57/10 69/25 70/3 71/25 72/9   attempt [1] 26/2
anywhere [1] 43/25             arrive [1] 57/9                attempting [1] 42/13
                               arrived [2] 57/6 57/7          attorney [4] 14/5 16/18 25/6
 A 2:17-cv-00871-AB-SS Document
Case                     BANI [5]2082/10 92/10
                                      Filed     96/17 Page
                                            03/01/19    68/15
                                                           11370/6 70/24
                                                               of 140    71/17
                                                                       Page ID
 attorney... [1] 41/18    97/3 104/22
                                  #:2811                73/25 83/16 84/1 84/8 85/2
attorneys [1] 60/1          BANI-ESRAILI [4] 2/10          85/4 85/23 88/13 103/11
Audi [1] 49/5               92/10 96/17 97/3               104/10 104/17 107/1
Australia [30] 6/23 6/24    banners [1] 10/25              become [4] 5/10 39/24 68/4
 8/23 9/6 13/14 14/2 14/8   baseball [1] 19/4              68/18
 22/12 22/22 22/25 23/11    based [11] 8/15 21/23 23/25    bed [1] 11/21
 23/19 26/15 28/17 28/25    38/6 42/23 44/13 44/14         been [35] 6/13 11/21 13/14
 29/12 33/4 80/10 80/25 82/549/17 55/4 92/22 105/18        13/19 15/8 20/21 20/22 21/1
 85/9 85/13 86/15 86/18     basically [3] 24/7 24/13       21/2 22/13 23/18 24/4 24/6
 87/12 88/1 88/24 97/25 98/124/15                          28/10 28/13 31/2 32/25
 99/22                      basis [2] 56/19 70/1           33/16 36/4 41/19 53/2 53/15
Australian [3] 28/19 28/20  Bates [11] 46/20 47/25         54/1 54/18 61/17 66/21
 28/23                      48/14 48/22 49/6 50/12         68/23 70/23 72/13 77/15
author [2] 60/21 94/25      50/20 51/9 51/17 51/25         78/3 89/14 89/22 104/13
authored [1] 60/14          55/22                          106/9
authorities [1] 28/10       Bates-stamped [11] 46/20       before [15] 11/24 17/10
authority [1] 61/20         47/25 48/14 48/22 49/6         21/21 26/22 26/23 28/21
authorization [1] 47/9      50/12 50/20 51/9 51/17         32/13 32/13 50/8 55/9 69/14
automotive [1] 41/11        51/25 55/22                    69/16 83/23 84/2 107/3
available [1] 106/19        be [80] 4/10 4/12 5/6 6/2      begin [5] 29/8 40/7 101/4
avoid [1] 44/15             6/22 6/24 7/22 9/5 9/15 10/9   103/1 105/6
avoided [2] 30/25 31/6      19/5 20/17 22/8 23/7 23/15     beginning [3] 50/22 65/5
aware [18] 5/10 14/1 14/14  23/21 24/13 25/13 26/24        88/3
 33/14 33/19 36/10 36/12    28/2 31/3 31/13 31/20 32/8     behalf [3] 32/9 49/18 49/19
 37/1 39/24 54/4 68/4 68/8  32/21 35/17 38/13 38/21        behave [1] 32/16
 68/14 68/18 70/23 71/1     39/6 41/17 43/4 43/9 43/15     behavior [6] 7/12 9/18 16/6
 72/23 99/6                 45/11 45/12 54/12 56/13        16/11 23/22 32/15
away [4] 6/19 7/6 43/13     59/18 60/13 61/20 66/23        behind [2] 12/13 91/20
 43/16                      71/17 72/14 73/8 75/2 76/10    being [24] 8/25 9/16 11/15
AWT [2] 92/24 92/25         76/17 76/18 77/5 77/16         19/25 21/3 21/4 23/8 24/9
                            77/22 79/7 80/18 80/20         24/18 25/3 26/8 31/17 39/25
B                           85/16 86/4 86/10 87/6 87/8     44/13 45/9 45/12 50/13
back [35] 6/21 7/3 7/9 9/1  87/9 87/10 87/22 87/23 88/5    52/15 53/5 53/17 60/2 63/6
9/3 12/25 13/2 13/3 13/13   89/6 93/21 96/15 99/14         70/10 78/14
21/9 23/11 34/11 35/25 41/7 100/4 100/5 100/16 102/21      Beirut [2] 44/8 44/10
46/10 47/20 61/10 62/12     104/6 104/11 105/1 106/5       believe [49] 18/7 22/19
65/10 67/6 67/11 67/14      106/7 106/11 106/12 106/24     25/25 25/25 26/1 26/7 28/24
67/17 76/20 78/12 87/19     Beach [1] 56/17                29/6 29/22 30/25 30/25
87/20 88/4 88/5 88/14 94/9 bear [3] 11/24 29/24 65/25      31/19 31/23 32/6 32/6 32/20
96/15 102/21 103/16 107/1 beat [1] 50/24                   32/24 33/18 34/18 35/18
back-end [4] 67/6 67/11     became [4] 70/6 70/7 70/9      37/15 37/16 37/18 37/21
67/14 67/17                 72/1                           37/24 41/1 41/18 41/24
backlink [2] 55/14 55/15    because  [34] 6/24 7/25 11/7   42/10 42/13 44/15 48/7 49/4
backlinking [2] 55/16 55/19 12/8 12/25 13/5 15/25 23/3     52/23 53/23 57/5 62/5 63/10
bad [2] 50/25 102/21        26/13 26/23 27/11 28/1 29/8    63/10 64/12 65/13 65/18
bang [1] 16/9               35/23 50/8 58/5 66/13 68/9     66/21 67/23 71/13 71/19
 B 2:17-cv-00871-AB-SS Document
Case                         105/21 208
                                     106/8Filed 03/01/19 Page
                                                           56/22
                                                              11459/18 89/1
                                                                  of 140    98/12
                                                                          Page  ID
 believe... [3] 85/12 105/25 brief [2] 6/15
                                      #:281257/19         can [74] 4/15  4/25 5/4 8/2
107/8                          briefly [4] 37/10 45/21        11/24 13/25 14/20 14/22
believed [1] 62/21             54/23 67/9                     16/12 16/22 17/9 17/16
bells [1] 32/17                bring [2] 84/3 84/13           21/12 21/12 21/24 30/9
belongings [1] 9/4             brother [2] 94/6 95/10         30/10 34/7 34/11 39/13
BENJAMIN [3] 2/10 25/5         brothers [6] 7/8 7/13 22/23    43/17 43/19 43/22 44/6
59/25                          23/4 31/21 56/3                44/21 46/19 47/15 47/18
besides [1] 95/11              brought [1] 64/6               48/11 48/19 49/2 49/11
Besser [1] 85/5                browser [1] 56/8               50/16 50/21 51/14 51/22
best [1] 103/12                build [1] 55/18                52/5 52/8 52/12 53/9 53/18
better [3] 42/4 55/19 83/16    building [2] 74/8 92/18        54/11 54/23 55/4 55/15 56/6
between [10] 5/23 7/8 11/15    bump [1] 19/16                 56/8 59/13 59/14 61/10
18/8 56/9 56/11 67/10          bunch [1] 90/7                 61/18 62/12 65/20 66/16
100/22 106/25 107/1            business [27] 5/15 5/22 6/1    66/18 66/23 67/10 71/4 71/6
Beverly [1] 2/7                6/14 6/16 6/20 7/10 13/19      73/19 76/21 80/5 80/14
big [2] 10/23 35/9             14/15 14/17 22/21 22/22        87/19 89/14 92/13 92/16
biggest [1] 78/14              23/9 25/9 25/14 25/17 27/25    94/11 96/9 96/18 98/21
binder [4] 14/20 40/15 43/7    35/9 59/8 73/2 74/14 78/10     99/11 103/1 105/13
44/22                          78/13 85/16 86/9 93/8 93/18   can't [13] 6/8 19/15 39/1
BIROTTE [1] 1/4                businesses [1] 56/10           61/8 61/16 66/23 66/24
bit [10] 5/19 9/22 11/5 11/7   busy [2] 96/10 96/19           68/22 85/12 89/16 89/22
                                                              91/14 95/14
13/25 23/18 55/8 63/7 69/24    C                             canceled [1] 58/3
102/19                         c/o [1] 58/22
bitter [1] 35/11                                             cannot [2] 89/19 105/16
                               CA [1] 2/7                    car [16] 7/19 8/2 8/5 11/17
black [3] 55/23 56/1 60/10     CALIFORNIA [11] 1/2
blaming [3] 20/14 104/16                                      11/22 19/4 19/8 26/22 26/22
                                1/18 1/24 2/4 2/12 4/1 78/3 26/23 29/21 29/21 31/17
104/16                          89/9 89/13 91/2 99/4
blind [2] 11/7 11/8                                           35/23 52/14 74/7
                               call [15] 4/6 4/8 12/14 29/10 care [3] 12/11 68/21 85/18
block [4] 8/1 57/11 74/17       35/15 35/18 38/18 58/12
74/20                                                        Carlkazal.com [1] 68/7
                                64/8 77/3 82/4 82/4 84/23    carrying [1] 58/19
Blue [1] 49/4                   102/8 105/7
boards [1] 55/12                                             cars [5] 20/4 21/6 21/6 21/7
                               called [22] 10/4 10/23 12/5 21/11
body [1] 56/7                   12/8 19/24 19/24 20/3 20/20 case [18] 9/23 25/6 26/16
book [1] 21/13                  20/24 27/10 27/14 27/14
boss [1] 40/6                                                 52/16 60/1 70/1 75/11 75/12
                                27/18 34/3 36/3 42/3 42/25 75/13 75/15 103/5 103/7
both [5] 73/9 73/10 76/3        49/5 62/17 62/21 67/11
77/15 100/20                                                  103/8 103/10 103/13 104/10
                                105/1                         105/7 106/2
bottom [5] 10/24 11/3 12/11    calling [3] 11/17 21/2 30/14 cause [3] 18/14 93/21
58/22 60/7                     calls [2] 29/24 54/7
Boulevard [1] 2/7                                             103/15
                               came [14] 12/18 13/11 19/23 cautiously [2] 102/23 102/23
bounds [3] 16/6 17/8 32/16      32/8 35/14 35/15 35/18
box [3] 50/9 92/8 92/19                                      CCRR [1] 1/23
                                53/19 62/3 65/7 69/16 85/3 CCTV [1] 19/17
boxes [3] 56/1 56/6 60/10       89/7 95/21
brave [2] 24/8 24/9                                          cease [1] 16/19
                               cameras [1] 19/17             CEH [1] 55/2
break [5] 27/8 70/13 75/21     campaign [6] 33/5 55/7        cell [2] 14/19 31/18
 C 2:17-cv-00871-AB-SS Document
Case                        claims [2]
                                    208 42/7 50/4
                                         Filed           complainant
                                               03/01/19 Page 115 of 140[2]Page
                                                                           42/1ID63/5
 central [3] 1/2 22/22 23/9 classes [1] 55/1
                                     #:2813              complaint  [9]  40/12 40/16
Century [1] 2/11               clean [1] 89/6                  40/19 41/4 41/12 42/7 42/10
certain [5] 26/24 44/18        clear [13] 5/6 10/9 17/4        42/17 93/21
 52/18 66/10 66/23              23/15 25/13 30/2 30/10        completely [1] 13/5
certainly [4] 59/5 59/12        31/20 59/6 59/12 73/8 76/12   completing [1] 64/6
 65/24 103/1                    104/25                        computers [1] 83/5
certainty [1] 61/8             clearly [2] 17/3 35/7          con [2] 86/12 86/12
CERTIFICATE [1] 108/4          client [1] 58/3                concern [1] 58/1
certificates [1] 68/12         clients [1] 58/8               concerned [1] 19/22
certification [1] 55/2         Clippers [1] 52/14             conclude [1] 102/24
certifications [1] 67/1        close [3] 11/4 26/8 26/21      concluded [1] 102/18
certify [1] 108/6              closed [1] 101/7               conclusion [1] 34/5
cetera [1] 105/23              closely [1] 30/10              conduct [5] 75/14 103/9
change [2] 10/1 19/14          closing [2] 102/25 106/19       103/18 105/23 106/3
changed [1] 64/2               clue [1] 80/5                  conducted [2] 91/18 97/25
Channel [1] 48/13              Coast [1] 48/13                conducting [1] 56/21
chants [2] 58/14 58/17         Code [1] 108/7                 confer [1] 76/7
charge [3] 70/24 94/12         color [1] 70/22                conference [3] 102/3 102/16
 94/14                         colors [1] 76/12                108/11
CHARIF [12] 1/9 28/15          com [1] 97/6                   conflict [1] 7/8
 37/16 56/2 79/21 80/6 94/6    combined [2] 27/2 33/3         conformance [1] 108/10
 94/13 95/10 95/12 101/10      come [22] 9/16 12/14 13/1      confronting [1] 7/14
 106/2                          19/14 19/19 26/5 26/25 27/6   connected [4] 67/15 75/15
Charif Kazal [1] 101/10         35/22 36/2 36/3 36/3 43/4      103/10 103/19
Charifkazal.com [1] 68/6        53/22 72/11 76/20 84/9        connection [2] 19/25 27/24
check [1] 49/13                 84/10 103/16 105/17 105/17    consent [1] 47/9
checking [1] 65/22              106/24                        consequences [1] 6/11
chief [2] 33/16 39/17          comes [3] 67/11 83/5 83/17     considered [1] 32/21
child [1] 16/9                 coming [6] 26/8 30/15 74/19    considers [1] 35/11
children [11] 5/3 7/22 9/15     74/21 84/6 107/1              conspiracy [1] 18/16
 19/5 23/11 24/18 24/19        comment [1] 55/10              constitutional [3] 36/11
 25/23 30/1 91/6 91/9          commercial [3] 13/21 32/17      36/13 37/1
children's [5] 7/20 11/9        32/18                         Consultancy [1] 93/3
 11/15 18/8 26/19              commit [5] 49/18 49/19         consulting [2] 93/4 93/6
choosing [1] 95/23              80/13 80/15 80/19             contact [11] 46/7 46/9 46/12
chose [1] 20/4                 committed [2] 18/14 18/15       46/13 61/20 61/21 61/22
CHRONOLOGICAL [1]              common [2] 45/10 50/5           62/1 62/2 62/9 62/11
 3/2                           communications [2] 16/16       contacting [2] 46/11 62/6
circulated [1] 86/5             100/22                        contain [1] 47/7
cite [1] 66/24                 companies [1] 71/11            contained [1] 100/13
citizen [4] 9/14 37/17 37/20   company [22] 5/17 5/21         contempt [4] 80/25 81/5
 37/23                          19/14 19/18 42/24 44/13        81/10 82/7
citizens [3] 9/15 37/12 38/1    61/18 61/23 61/25 63/18       content [15] 60/18 60/22
civil [2] 82/7 82/7             67/18 67/25 71/3 71/4 71/9     60/23 61/7 65/6 66/16 68/25
claim [1] 18/14                 86/14 92/21 92/21 92/23        69/2 79/22 80/2 94/25 101/2
                                93/2 93/5 98/5                 101/7 101/8 101/14
 C 2:17-cv-00871-AB-SS Document
Case                     couldn't208
                                   [8] Filed
                                       11/6 12/20       D 116 of 140 Page ID
                                             03/01/19 Page
 contentions [1] 52/15    12/23 12/24  21/20
                                  #:2814      29/7 58/5 D-a-b-a-b [1] 79/16
continue [1] 11/8               72/25                        D-a-v-i-d [1] 4/17
contract [1] 63/24             counsel [22] 4/7 6/25 8/6     Dabab [9] 43/25 79/14
contractor [7] 40/4 40/7        15/11 16/12 17/16 17/24      79/16 94/18 94/20 101/1
 63/15 64/6 65/7 70/9 71/25     18/19 20/10 20/18 23/23      101/6 101/11 101/13
control [1] 13/18               27/3 36/16 38/3 38/18 54/9   daily [1] 56/19
controls [1] 79/22              60/6 75/20 81/16 87/15       damage [2] 59/7 59/7
conversation [2] 57/19          90/15 101/3                  damages [7] 42/8 42/11
 72/14                         country [3] 29/11 36/14       106/6 106/11 106/13 106/14
convey [1] 17/3                 37/2                         106/16
conveyed [1] 17/23             couple [5] 7/7 13/12 31/11    date [12] 43/13 43/14 43/15
copied [6] 19/16 45/9 46/2      81/8 103/23                  53/23 56/25 66/13 66/24
 46/5 63/6 63/9                course [6] 7/16 18/15 37/3    68/12 68/13 68/20 68/22
copy [6] 40/16 45/13 45/24      64/16 71/24 93/17            108/13
 52/16 100/10 101/11           courses [1] 55/3              dated [2] 21/25 53/14
copying [1] 45/16              court [13] 1/1 2/4 5/7 30/6   dates [11] 45/2 45/5 52/22
copyright [15] 40/12 44/14      46/15 51/3 80/10 80/25       52/23 53/1 65/13 65/14
 44/17 44/21 48/6 48/20 49/3    80/25 81/5 101/3 105/13      65/18 65/22 65/25 66/17
 49/12 50/17 51/15 51/23        108/16                       daughter [10] 5/5 11/20
 52/6 52/13 52/21 53/1         Courthouse [1] 1/23           11/22 11/25 13/1 13/4 27/19
copyrighted [16] 40/10 46/4    courtroom [3] 104/18          29/19 29/20 35/21
 47/1 47/12 48/2 48/9 48/16     104/18 106/6                 DAVID [77] 1/6 3/5 4/8 4/9
 48/24 49/9 50/14 51/12        cover [2] 39/17 89/16         4/11 4/14 4/23 5/3 8/19 24/9
 51/20 52/3 52/10 53/12        covered [2] 44/14 59/1        24/21 25/3 30/2 35/1 37/11
 97/11                         create [2] 86/22 86/25        40/3 40/9 41/8 46/22 47/7
copyrights [1] 62/24           created [6] 33/20 34/2 34/5   47/17 47/23 48/7 48/13
core [1] 68/11                  79/4 85/20 94/8              48/21 49/4 49/13 49/17
corner [1] 46/20               crime [1] 18/15               49/19 50/18 51/16 51/24
corporate [2] 85/15 86/8       crimes [2] 49/18 49/19        52/7 52/14 56/2 56/3 58/15
correct [21] 10/11 15/4 35/2   criminal [3] 49/21 50/25      59/4 72/5 72/5 72/18 72/23
 36/6 36/8 40/16 40/21 41/1     93/21                        73/3 73/11 78/10 78/17
 41/16 42/9 45/24 47/3 57/3    criminals [1] 51/4            80/12 82/17 82/20 83/25
 61/16 63/1 63/17 63/19        cross [5] 3/4 24/24 25/1      84/1 84/24 85/9 85/15 85/15
 63/21 65/9 73/23 108/8         59/22 77/13                  86/8 86/9 86/11 86/12 87/13
correspond [1] 71/8            Cross-examination [3]         88/2 88/10 88/16 91/6 91/9
corresponded [1] 71/20          24/24 25/1 59/22             93/12 93/14 93/16 93/22
correspondence [2] 29/23       cross-examined [1] 77/13      95/12 95/18 97/19 97/25
 41/14                         CSR [2] 1/23 108/16           98/17 99/3 101/12 101/12
cost [1] 6/15                  cul [2] 11/5 20/6             David's [5] 14/15 23/5 58/10
could [23] 9/4 19/6 23/7       cul-de-sac [2] 11/5 20/6      84/18 99/19
 23/7 24/16 29/25 31/15 50/1   cumulative [1] 104/3          dawned [1] 13/15
 56/8 59/16 60/15 60/21        curb [1] 11/10                day [33] 1/16 7/16 7/18
 60/23 64/7 65/10 72/13        curve [2] 11/7 11/8           10/15 10/16 11/16 14/8
 73/24 74/14 75/9 78/9 87/10   CV [1] 1/8                    14/16 15/2 15/16 19/19
 87/23 92/20                                                 19/23 20/2 20/3 20/23 20/24
 D 2:17-cv-00871-AB-SS Document
Case                          demands
                                    208[1] Filed
                                            17/503/01/19 Page
                                                          director
                                                              117 of[2]
                                                                      14092/21
                                                                           Page93/2
                                                                                 ID
 day... [17] 25/22 26/7 27/12 depends [1]
                                     #:281560/24          discreet [1]  85/13
30/21 31/6 31/8 32/8 35/15     depo [1] 102/5                discuss [7] 40/3 57/18 68/25
36/2 36/4 36/6 42/25 56/23     deposition [9] 75/25 77/5     69/4 69/8 72/16 107/3
70/1 70/1 75/17 107/4          77/10 77/11 77/14 92/3 92/6 discussed [2] 40/5 73/11
day-to-day [1] 70/1            99/13 106/23                  discussion [2] 35/19 72/11
days [9] 13/12 21/6 30/23      depositions [1] 75/22         dispatcher [2] 27/23 28/3
31/6 31/7 58/23 58/25          derogatory [1] 47/7           disperse [2] 13/7 57/21
104/11 106/25                  describe [1] 55/4             dispute [7] 13/22 27/25 28/4
de [2] 11/5 20/6               described [5] 9/13 32/11      28/9 32/17 32/18 73/2
deal [2] 6/20 100/8            32/14 62/7 74/5               distance [3] 11/12 31/9
dealing [1] 25/14              describing [1] 31/21          31/15
dealings [3] 5/15 25/9 78/10   description [1] 39/16         distress [2] 18/14 24/10
Dec [1] 49/5                   descriptions [1] 55/9         distressing [1] 59/5
December [11] 1/19 4/1         designated [2] 77/15 78/20 distributed [1] 87/5
21/25 22/3 44/17 45/19         desist [1] 16/19              distributing [1] 87/2
45/25 53/13 53/13 53/17        despicable [1] 98/17          Distribution [2] 47/18 47/23
80/9                           Despite [1] 24/9              district [5] 1/1 1/2 1/23
December 12th [1] 53/13        detail [1] 78/11              22/22 23/9
December 2016 [4] 44/17        details [1] 90/9              disturbing [2] 23/13 23/13
45/19 45/25 53/17              determine [1] 97/10           DIVISION [1] 1/3
December 28 [1] 21/25          developer [1] 67/5            DMCA [6] 41/13 42/7 42/10
December 6th [1] 80/9          development [5] 67/4 67/12 42/20 43/1 44/16
December 9th [1] 53/13         67/13 67/17 93/8              DNS [1] 43/20
decide [4] 76/21 88/9 88/12    devil [1] 17/2                do [151]
106/11                         DIANE [1] 2/10                document [21] 3/15 14/24
decorated [1] 18/11            dictionary [1] 98/21          15/7 21/23 21/25 34/13
defaced [1] 41/7               did [172]                     43/17 43/22 44/1 44/3 44/6
defamation [1] 16/8            didn't [31] 9/1 10/6 10/6     47/25 48/14 48/22 49/6
defamed [1] 78/15              12/5 12/6 12/6 13/1 13/6      50/12 51/9 51/17 51/25
defaming [5] 84/1 84/2         18/18 21/22 25/22 26/2        61/17 63/7
84/13 86/2 88/13               26/13 27/2 32/2 36/2 39/2     document's [1] 15/6
defend [2] 84/3 84/12          41/13 47/3 47/5 52/16 59/17 documents [1] 98/22
DEFENDANT [1] 2/9              62/20 62/23 66/3 66/6 70/21 does [9] 1/10 16/25 20/16
defendants [7] 1/11 25/6       72/13 73/12 74/6 74/17        28/24 35/4 57/14 67/2 68/10
37/11 52/15 54/4 60/1 106/5    difference [1] 67/10          101/18
defense [5] 101/18 103/25      different [5] 7/17 15/24 29/6 doesn't [2] 20/8 28/23
104/5 104/10 105/6             61/18 76/12                   doing [12] 6/9 6/10 10/21
defer [1] 36/19                difficult [1] 20/17           11/18 11/19 13/14 13/15
definitely [5] 15/22 19/22     digital [2] 39/18 40/12       32/19 36/16 72/12 84/3 88/6
19/22 33/6 58/8                DIRE [1] 3/4                  domain [4] 43/15 43/17
degree [1] 24/18               direct [6] 3/4 4/21 39/11     61/13 61/18
delete [1] 101/13              40/6 50/2 61/9                domains [4] 33/20 69/11
deliberations [1] 103/1        directed [4] 12/7 12/10 35/1 70/25 71/5
delivery [2] 58/5 74/20        50/9                          don't [60] 4/6 5/6 16/8 16/8
demand [1] 88/15               directly [7] 14/12 30/9 52/23 19/7 19/9 25/25 25/25 26/1
                               62/11 65/18 71/21 72/13       27/20 28/24 29/19 30/3 30/4
 D 2:17-cv-00871-AB-SS Document
Case                       17/7 22/17
                                  208 50/2
                                       Filed50/7 59/14 Page
                                             03/01/19    91/25
                                                            11899/9 101/15
                                                                of 140     102/16
                                                                        Page ID
 don't... [46] 30/12 30/15 62/8 63/4 63/6
                                   #:2816 63/9 81/8     ended  [4] 5/19 70/7 78/14
 30/25 32/4 35/18 36/20       88/19 91/16                    90/18
 37/13 37/15 37/16 41/24     e-mails [22] 13/13 49/25       enemy [1] 35/11
 47/20 53/23 57/22 61/6 66/9 50/6 59/11 63/9 88/19 95/2     engage [5] 32/25 49/21 98/2
 68/20 72/22 75/7 75/12       95/3 95/3 95/4 95/7 95/9       104/7 106/3
 75/12 76/13 78/11 81/9       95/11 96/3 96/7 96/13 96/21   engaged [3] 54/5 98/4
 83/17 84/8 85/16 86/1 86/10 97/5 98/16 98/19 101/8          104/14
 87/6 87/17 87/25 88/17       101/13                        engaging [1] 19/7
 88/18 88/19 90/2 90/7 91/19 earlier [7] 22/12 28/15        engine [4] 54/5 54/14 55/20
 94/11 95/14 95/22 98/3       65/13 66/25 80/4 85/23         56/12
 98/13 103/7 103/8 103/12     102/19                        Enjoy [1] 103/20
 107/8                       early [8] 18/5 27/18 31/19     enough [4] 14/7 76/18 87/7
done [16] 12/17 28/6 54/21 32/12 33/1 55/7 57/4 67/24        89/16
 54/24 55/1 55/2 55/5 76/17 ease [1] 58/13                  entered [2] 5/16 73/21
 99/3 99/4 101/23 103/3      easier [2] 47/19 97/1          entering [2] 5/14 57/11
 104/11 105/23 106/1 106/6 East [7] 2/11 5/17 5/20 5/25     entire [2] 20/7 99/25
Donovan [2] 57/17 57/18       6/18 6/19 29/7                entitled [1] 108/9
door [3] 16/9 26/21 26/23 effect [2] 36/9 59/3              equal [1] 11/12
doors [3] 19/15 26/22 26/23 effort [5] 13/16 33/4 36/18     equally [1] 104/6
doorstep [1] 59/14            62/9 97/10                    ergo [1] 74/15
down [22] 8/1 11/22 12/23 efforts [1] 91/8                  errata [1] 96/14
 19/4 26/12 27/19 29/21      eight [2] 22/8 78/16           escalate [2] 13/17 88/10
 30/14 35/24 35/24 36/20     either [5] 19/25 57/20 59/7    escalating [2] 7/9 9/18
 38/16 38/24 43/3 43/12 46/8 63/12 72/14                    escalation [5] 23/21 32/22
 70/13 75/6 92/2 99/12 101/3 Elaiss [4] 83/4 83/8 83/14      33/2 33/6 59/10
 104/8                        83/21                         escorted [1] 9/3
draft [1] 106/19             elementary [2] 7/20 7/21       especially [1] 19/3
draw [2] 56/11 77/17         Elev [1] 52/7                  ESQ [3] 2/3 2/6 2/10
DreamHost [4] 71/11 71/13 elicit [1] 8/12                   ESRAILI [5] 2/10 92/10
 71/16 71/21                 ELIZABETH [4] 3/5 4/8           96/17 97/3 104/22
drive [4] 19/3 20/5 20/9 57/8 4/11 4/14                     et [1] 105/23
driven [1] 8/1               else [7] 12/5 15/20 27/11      EU [1] 44/14
driver [1] 58/5               66/20 83/1 96/4 105/8         even [4] 6/1 21/5 32/13
driveway [1] 57/12           embarrass   [1] 18/13           32/24
driving [5] 8/4 14/6 24/14 embed [2] 56/7 60/23             evening [2] 8/25 106/8
 26/10 30/14                 Emirates [2] 92/17 93/22       events [1] 9/23
drove [2] 11/22 29/21        emotional [3] 8/19 24/10       eventually [2] 35/21 43/4
Dubai [5] 29/7 92/18 92/22 24/17                            ever [20] 9/18 23/5 26/5
 92/24 93/1                  emphasize [1] 103/11            26/13 47/9 49/21 68/25 69/4
during [4] 45/11 61/3 61/9 employed [1] 39/13                69/8 72/16 78/3 78/17 79/13
 72/3                        employee [1] 72/1               79/16 80/24 84/17 84/25
dynamics [1] 76/17           employees [2] 49/17 58/7        93/21 95/18 95/23
                             end [21] 7/17 13/5 20/23       every [1] 68/8
E                             42/8 53/20 57/3 67/5 67/6     everybody [2] 59/9 98/6
e-mail [19] 15/1 15/14 15/17 67/11 67/11 67/13 67/14        everyone [2] 17/2 24/8
 15/22 16/17 16/18 16/23      67/17 70/6 81/17 82/7 86/12   everything [1] 67/13
 E 2:17-cv-00871-AB-SS Document
Case                      55/15 56/6
                                 208 58/12
                                      Filed 65/20     Featured
                                            03/01/19 Page 119 of [1]
                                                                 140 47/23
                                                                       Page ID
 evidence [11] 15/6 16/20 67/10   #:2817              February    [3] 64/12 64/17
 22/5 22/10 32/6 32/6 40/23    explained [2] 12/18 43/1       108/13
 40/25 99/24 100/6 106/12      expose [5] 34/22 35/3 35/4    federal [3] 80/10 80/25
evil [1] 17/3                   85/14 86/7                    104/18
exact [4] 49/13 53/23 66/24    exposed [2] 42/10 87/8        feel [7] 6/14 21/8 21/9 26/21
 68/20                         exposes [1] 42/8               38/24 39/2 84/25
exactly [2] 10/19 19/9         express [3] 58/1 75/10 103/5  feels [1] 34/23
examination [7] 4/21 24/24     extensive [1] 67/6            feet [3] 31/11 31/13 31/13
 25/1 37/8 39/11 59/22 74/24   external [1] 64/5             felt [4] 9/15 20/21 20/22
examined [1] 77/13             extremely [1] 74/13            21/3
example [1] 68/6               eye [1] 102/25                few [13] 21/14 25/6 25/8
                                                              31/16 32/20 34/10 41/10
excerpt [39] 77/24 78/7        F                              60/3 60/6 62/13 73/13 93/23
 78/22 79/2 79/8 79/18 79/25   fabricate [1] 81/10
 80/7 80/16 80/22 81/2 82/22                                  95/15
                               face [2] 24/8 24/9            field [2] 67/3 67/10
 83/9 83/19 84/15 85/6 88/7    facility [1] 56/16
 88/21 88/22 90/20 90/23                                     figure [4] 8/2 13/4 76/16
                               fact [7] 20/8 28/10 29/24      76/20
 91/4 91/11 92/11 93/9 93/19    36/3 63/9 73/11 77/18
 93/25 94/22 95/16 96/1                                      file [3] 40/12 44/17 65/22
                               fail [1] 17/4                 filed [3] 22/25 40/17 40/19
 96/23 97/3 97/8 97/13 97/17   failed [2] 42/20 43/1
 97/22 98/9 98/14 98/25                                      fill [1] 62/1
                               fair [7] 62/21 66/1 66/2 66/3 film [1] 30/18
excuse [1] 102/13               66/9 69/21 74/10
excused [2] 38/13 75/3                                       filming [4] 19/5 20/5 20/6
                               fairly [1] 60/25               31/2
excuses [1] 6/3                familiar [8] 33/7 45/22 71/2 filter [1] 50/7
exhibit [28] 14/22 14/24        78/5 78/24 79/1 86/14 94/2 final [1] 52/8
 16/22 17/9 17/10 21/12        families [1] 71/2
 21/14 22/5 22/10 34/10                                      finally [2] 75/11 103/6
                               family [37] 5/8 5/9 5/10 5/18 find [11] 7/25 50/2 69/13
 40/15 40/23 40/24 43/7         6/12 6/17 7/6 8/24 9/9 9/17 70/18 84/10 90/5 90/8 90/9
 45/21 46/16 55/21 55/24        14/5 15/24 16/2 22/20 23/5 91/8 91/19 98/11
 60/5 61/9 61/10 61/12 62/12    23/9 23/17 24/1 24/3 24/4
 65/11 65/23 99/18 100/14                                    finished [1] 13/20
                                25/14 28/25 33/21 34/20      FIRM [1] 2/9
 100/16                         51/2 56/3 68/6 69/9 70/7
Exhibit 23 [1] 65/11                                         first [44] 5/10 9/5 10/15
                                70/16 71/4 71/5 72/17 73/2 10/16 11/16 13/9 18/24 19/2
Exhibit 28 [1] 22/5             73/10 78/15 85/25
Exhibit 4 [1] 40/23                                           19/13 19/23 20/2 21/15
                               family's [4] 17/19 19/11       25/22 26/7 27/12 30/21 31/5
exhibits [6] 3/13 3/14 14/21    78/10 84/2
 44/22 47/13 47/20                                            31/8 33/15 35/15 35/18 36/4
                               far [5] 27/9 53/18 71/6        36/6 38/1 45/5 46/19 52/18
existed [1] 21/22               104/2 104/8
existence [6] 68/14 68/18                                     52/22 53/2 56/23 57/2 63/14
                               farms [1] 55/14                65/12 65/15 66/10 66/22
 69/17 69/19 72/16 72/23       father [9] 5/12 10/3 10/23
exit [1] 38/21                                                76/8 77/24 88/19 92/11
                                11/16 12/4 23/1 24/5 27/18 99/18 99/19 105/1 106/2
expect [1] 104/20               84/18
expectation [1] 9/12                                         five [8] 10/17 10/17 10/20
                               father-in-law [2] 5/12 23/1 12/1 13/20 33/20 72/3 72/16
expected [1] 104/17            fear [4] 13/11 19/10 23/20 five-minute [1] 12/1
experience [2] 38/7 67/6        74/10
explain [7] 46/19 54/11                                      flip [3] 21/12 47/20 61/10
                               fearful [2] 12/8 74/13        flown [1] 26/15
 F 2:17-cv-00871-AB-SS Document
Case                        functions
                                   208[1]Filed
                                          67/14           30/12
                                               03/01/19 Page 12031/2 34/24
                                                                 of 140    36/15
                                                                         Page ID
 flyers [6] 14/6 86/25 87/3 funding [1]  6/1
                                    #:2818                58/13 59/15 59/17 76/4 76/6
 87/5 87/9 87/22               funds [3] 89/8 89/11 91/22     76/9 77/14 77/22 78/12
follow [5] 16/5 17/22 34/24    further [13] 9/12 24/22 37/4   78/21 81/17 92/5 102/13
 35/3 35/11                     38/10 38/12 44/16 59/19       102/14 102/19 102/21 103/2
followed [14] 7/15 8/25 9/13    74/22 74/24 99/13 101/21      104/1 104/5 104/8 104/9
 9/19 20/21 21/3 21/4 22/13     102/5 102/5                   105/1 105/7
                                                             Goldberg [1] 41/10
 22/21 28/10 31/17 31/24       G                             GONZALEZ [3] 1/23
 32/7 34/20                    garage [2] 26/21 26/23
following [7] 7/13 8/23                                       108/15 108/16
                               gates [1] 74/16               good [13] 4/4 4/5 4/23 4/24
 16/17 20/22 21/2 32/1 32/3    gave [1] 68/15
foot [1] 10/25                                                25/3 27/20 38/16 50/23
                               GEBELIN [9] 2/6 2/6 4/18 50/24 59/24 66/12 83/5
footage [1] 14/19               8/13 15/12 16/14 34/11
foregoing [1] 108/7                                           107/10
                                36/19 37/6                   Google [3] 54/14 55/7 73/5
form [7] 62/1 62/2 62/8        general [2] 50/8 71/15
 75/10 103/4 105/16 105/19                                   got [11] 6/13 29/21 35/21
                               generating [1] 60/16           42/15 52/23 62/19 63/12
formal [1] 67/3                gentlemen [4] 38/23 75/7
format [2] 63/7 108/10                                        74/7 75/24 75/24 76/19
                                77/9 102/17                  Government [1] 98/6
forms [1] 46/12                genuinely [1] 10/18
forth [3] 7/9 13/13 47/21                                    grabbed [1] 8/3
                               George [2] 83/7 83/14         Great [1] 62/16
forward [3] 4/10 7/11 9/22     Georges [3] 83/3 83/8 83/21 Group [1] 63/20
found [5] 29/14 55/12 74/13    get [21] 8/7 9/2 9/4 13/4
 80/24 81/4                                                  guards [2] 57/14 57/16
                                19/15 20/15 26/22 30/10      guess [9] 27/14 42/4 69/21
foundation [6] 15/5 33/23       55/16 57/8 58/6 73/20 85/4 69/25 70/23 71/25 72/3
 34/4 53/7 54/7 54/9            89/3 90/3 90/4 102/19 103/3 89/14 105/25
four [3] 51/2 54/20 72/3        103/12 104/7 105/20
framework [1] 55/1                                           guests [1] 57/21
                               gets [1] 100/6                guy [2] 78/13 98/5
frankly [1] 67/1               getting [1] 74/17
fraud [3] 93/24 98/22 106/3                                  guys [6] 6/19 18/7 50/23
                               Ghalo [5] 43/24 44/4 44/6      50/24 50/25 84/11
fraudulent [1] 98/24            61/21 94/16
free [5] 12/19 36/13 37/1                                    gym [2] 11/21 13/2
                               giant [2] 10/25 18/16
 38/24 39/2                    give [6] 42/4 83/14 88/4 88/5 H
frequently [4] 23/10 59/2       88/14 98/5                   had [80] 4/5 5/12 5/24 6/17
 68/3 72/6                     given [2] 66/18 106/11         7/15 7/24 7/25 9/17 10/23
friend [3] 67/23 67/23 83/3    go [22] 9/1 11/7 12/25 16/8 11/16 11/21 12/25 12/25
friends [3] 14/5 33/11 84/7     17/8 17/22 20/18 29/15        13/1 13/14 13/19 14/7 14/11
frightening [1] 35/10           30/18 34/22 34/24 35/6        14/16 14/18 15/25 16/19
front [13] 7/20 7/23 13/21      35/12 35/25 36/22 66/16       17/21 18/14 19/3 19/12
 14/20 15/3 16/3 34/13 60/5     67/14 75/16 88/19 88/20       19/13 19/17 19/17 19/19
 62/14 67/5 67/11 67/13         96/16 106/6                   20/21 20/22 20/22 21/4
 77/17                         GoDaddy [8] 40/13 41/15        22/13 23/18 24/4 24/19
front-end [3] 67/5 67/11        42/21 42/22 43/9 43/16        26/15 26/15 26/17 26/17
 67/13                          63/13 71/11                   27/18 28/10 28/15 29/9
full [4] 13/15 50/21 86/11     going [39] 6/23 7/21 12/2      29/19 32/25 33/16 33/19
 92/13                          13/6 16/2 17/22 20/5 20/9     34/2 35/5 35/19 41/9 41/19
function [1] 93/2               20/16 24/20 26/24 26/25       41/23 50/7 53/15 54/1 57/7
 H 2:17-cv-00871-AB-SS Document
Case                          63/4 63/6
                                     20868/21
                                          Filed69/4 70/15 Page
                                                03/01/19    24/4121
                                                                 24/4  24/17Page
                                                                    of 140   33/11ID41/19
 had... [20] 57/19 57/20 58/3 70/25 72/11 78/14
                                      #:2819     78/14      49/17 49/18  59/7 59/7 67/25
58/11 59/1 59/3 63/22 63/22   83/16 84/24 85/1 85/23         70/25 85/4 94/7 98/23 98/23
68/4 68/8 68/21 69/12 69/16   85/24 88/13 93/17 94/15        101/9
70/7 70/15 70/23 70/25 73/2   98/1 98/1 98/18 98/22 98/22    hit [1] 8/5
74/10 79/10                   he's [11] 11/17 24/6 28/20     holding [3] 10/5 10/22 10/22
hadn't [1] 10/25              33/11 67/23 81/10 83/4         home [12] 5/20 9/2 10/10
hair [1] 21/9                 94/11 94/15 98/20 98/24        11/4 11/15 15/3 16/10 18/8
hallway [1] 38/21             head [3] 35/24 47/17 54/3      29/20 29/20 84/5 84/6
Hammond [4] 102/9 102/10      headline [1] 49/16             HON [1] 1/4
105/1 105/3                   headlines [1] 78/12            honest [2] 79/7 87/6
hand [2] 39/4 46/20           Headshot [1] 51/16             Honestly [4] 69/2 88/17
handled [1] 68/9              hear [3] 73/24 77/9 77/14      89/19 91/14
hands [1] 26/2                heard [9] 14/9 28/21 69/14     Honor [44] 4/19 8/9 8/13
handy [1] 105/24              69/16 69/19 79/13 79/16        8/14 15/5 16/14 22/4 22/7
hang [2] 12/20 12/24          90/12 90/19                    24/23 33/22 36/15 36/24
happen [2] 18/18 59/15        held [1] 108/9                 37/4 38/10 38/12 38/14
happened [6] 6/23 10/1 20/2   help [2] 64/1 86/16            38/17 38/20 40/22 41/1 53/8
42/19 64/12 98/23             helping [1] 83/4               54/8 74/23 75/1 76/11 77/4
happening [2] 23/8 33/3       helps [1] 96/20                77/21 77/24 78/19 81/19
happens [3] 32/8 103/14       her [9] 8/15 11/20 12/1 12/2   99/15 99/23 100/3 100/15
103/16                        12/4 13/4 35/23 35/24 35/24    101/20 101/22 101/25
harass [1] 59/14              Herald [1] 16/1                104/23 105/2 105/5 107/6
harassing [1] 28/11           here [18] 9/16 9/19 9/20       107/8 107/11 107/12
hard [3] 18/17 19/16 103/2    9/21 9/24 12/3 20/8 25/4       hope [1] 4/4
harm [1] 25/23                33/4 42/6 47/4 60/2 63/4       hopefully [3] 102/20 102/20
harsh [1] 104/6               65/14 77/17 77/18 104/7        106/18
has [9] 20/13 20/14 34/22     105/24                         horrendous [1] 18/15
42/8 65/1 79/20 91/6 91/9     hereby [1] 108/6               horse [9] 89/4 89/5 89/15
106/9                         high [3] 21/10 72/9 82/6       89/21 90/1 90/8 90/12 90/19
hats [1] 19/4                 high-risk [1] 82/6             91/23
have [135]                    higher [1] 55/18               hosted [2] 71/16 71/18
haven't [2] 90/12 90/18       Hills [1] 2/7                  hosting [5] 42/21 42/23 43/2
having [7] 12/16 27/1 30/1    him [35] 7/19 7/25 8/5 20/16   44/13 61/18
45/12 53/5 102/25 104/1       28/17 28/21 33/10 41/23        hosts [1] 71/9
he [67] 7/25 13/2 16/18       42/8 50/3 62/11 62/23 63/2     hotel [1] 9/2
17/21 18/14 20/13 20/14       67/23 68/2 69/8 72/7 72/10     hour [2] 21/21 75/17
20/16 23/25 24/4 24/5 24/7    72/14 72/15 83/24 84/2         hours [6] 19/13 19/19 75/24
24/13 24/13 24/15 24/17       84/13 84/23 84/24 85/4 86/2    91/17 103/24 103/25
28/14 28/19 28/23 28/23       86/3 87/8 88/4 88/5 93/17      house [19] 5/25 9/4 11/7
28/24 33/11 34/22 35/5        94/11 94/21 98/21              11/23 13/1 13/3 19/15 20/4
37/18 37/21 37/24 41/18       himself [5] 24/1 31/25 32/2    20/5 26/19 27/8 27/19 35/8
41/19 41/21 41/22 41/24       72/18 84/23                    35/15 35/19 35/22 36/2 36/3
42/3 42/7 49/21 53/9 53/9     hire [3] 86/4 87/11 88/1       36/4
58/11 58/11 59/5 62/20        hired [7] 7/18 7/24 19/18      how [43] 5/18 6/13 8/7
62/20 62/21 62/21 62/22       26/17 31/23 32/2 32/7          10/14 10/19 11/4 12/2 12/10
                              his [20] 7/19 8/4 8/5 22/2     13/4 13/16 14/4 15/23 18/17
 H 2:17-cv-00871-AB-SS Document
Case                           106/1 106/6                individuals
                                      208 Filed 03/01/19 Page         [1] Page
                                                              122 of 140  41/23ID
 how... [30] 23/7 24/12 32/16 I.T [1] 39/17
                                       #:2820             infer [1] 56/8
33/10 33/12 39/19 44/5 45/2    Iceland [1] 44/14              inform [2] 57/20 106/9
46/11 54/16 54/18 58/23        Icelandic [3] 44/13 46/15      information [6] 5/9 39/17
60/24 65/17 67/22 70/13         62/5                           54/17 54/18 66/14 98/5
76/17 81/12 83/16 87/5         Icelandic-based [1] 44/13      informing [1] 104/5
89/15 91/13 91/15 91/17        idea [8] 15/23 17/14 24/19     infrastructure [4] 64/4 64/5
93/14 93/16 96/25 98/11         26/17 29/9 66/12 79/5 79/7     64/5 67/7
100/7 102/14                   identify [12] 41/22 47/15      ins [1] 68/11
however [1] 76/21               48/11 48/19 49/2 49/11        installation [1] 61/2
huh [2] 28/22 73/16             50/16 51/14 51/22 52/5        installed [2] 19/17 19/18
hundred [2] 9/14 66/23          52/12 100/21                  instead [2] 42/19 86/2
husband [18] 5/3 5/12 5/14     identities [2] 51/2 51/7       instructions [3] 106/19
5/23 7/25 8/5 10/6 11/21       identity [3] 88/4 88/5 88/14    106/22 106/24
15/1 15/15 15/18 18/14         ill [1] 70/7                   insults [1] 50/3
23/25 25/13 27/25 28/4         illustrate [1] 28/8            insured [1] 19/2
29/20 36/7                     Image [1] 47/24                intellectual [3] 39/18 64/23
husband's [4] 7/18 8/3 25/9    Imagine [1] 84/5                65/5
35/9                           immediate [1] 24/4             intended [2] 17/3 18/13
hyena [1] 29/24                immediately [4] 5/24 11/17     intentions [3] 10/7 12/7 27/2
                                43/2 104/8                    interact [1] 72/4
I                              impact [4] 59/8 59/16 74/14    interaction [1] 74/4
I'd [19] 22/4 34/12 40/15       74/15                         interactions [2] 23/25 72/10
 40/22 43/7 45/21 47/25 48/8   implement [1] 64/7             interest [2] 26/16 104/10
 48/14 48/22 49/6 50/8 50/11   important [1] 35/13            Internet [1] 103/13
 50/19 51/9 51/17 51/25        impression [2] 42/15 62/19     interrogatories [3] 99/20
 55/21 99/23                   improve [1] 54/14               100/1 102/5
I'll [6] 15/23 36/19 87/6      in-box [1] 50/9                interrogatory [12] 99/16
 87/20 100/20 101/4            in-laws [1] 23/12               99/23 100/2 100/7 100/8
I'm [63] 8/9 9/14 15/7 16/2    INC [2] 1/6 42/24               100/13 100/20 100/21
 16/20 17/7 20/13 20/15        incarcerated [3] 81/15          100/24 101/15 101/19
 20/16 25/5 26/24 28/18         81/22 82/1                     106/22
 28/20 29/3 29/4 30/2 31/4     incident [6] 8/22 8/23 22/12   interrupt [2] 8/10 104/13
 36/12 36/15 36/16 36/25        23/1 31/17 32/11              interrupting [1] 20/16
 39/3 54/3 54/17 54/25 55/1    incidents [2] 7/7 9/12         Interview [1] 49/14
 59/25 63/12 66/24 67/5        inclined [1] 105/21            intimidation [1] 23/6
 67/19 75/23 77/21 78/21       include [3] 47/4 65/5 106/21   introduce [1] 101/18
 80/16 81/20 83/4 87/15 90/5   including [3] 29/7 68/6        introduced [2] 5/12 100/6
 90/8 90/9 90/15 92/5 95/2      71/11                         introduction [1] 100/12
 95/20 96/9 96/10 96/10        INCLUSIVE [1] 1/10             investigation [3] 98/3 98/4
 96/11 96/18 100/9 102/7       incorrect [1] 35/17             98/5
 102/13 103/2 103/17 104/1     incredibly [2] 23/21 26/20     investigator [5] 7/16 7/18
 104/5 104/8 104/9 104/16      indefinite [1] 78/11            22/13 32/7 99/7
 104/16 104/25 105/13          independent [2] 69/10 73/1     involved [7] 25/17 28/9
I've [14] 22/1 53/14 54/1      INDEX [2] 3/2 3/13              29/12 67/17 73/10 78/13
 54/25 55/1 55/2 55/8 55/12    individual [4] 28/12 33/7       97/16
 55/14 69/14 69/14 103/4        41/15 41/23                   involvement [7] 63/22 64/19
 I 2:17-cv-00871-AB-SS Document
Case                      Joe [9] 208
                                  43/25Filed
                                         79/14 79/16 Page
                                             03/01/19  70/16
                                                          12371/5 71/15
                                                              of 140    72/17
                                                                      Page ID 73/2
 involvement... [5] 64/22  94/18 94/20 101/1
                                   #:2821     101/6    73/10 77/6 82/8 84/17 85/1
 64/25 65/25 79/10 95/23         101/11 101/13                  85/18 92/6 92/15 92/15 97/5
involving [2] 27/25 31/17       John [2] 56/2 84/24             99/21 101/10 101/10 102/12
ipage [2] 42/24 42/25           John David [1] 84/24            105/9 105/10 106/3
irrational [5] 7/12 9/18 16/6   joint [2] 5/16 6/2              Kazal's [1] 99/18
 23/22 32/14                    journalist [5] 16/1 16/5 16/7   Kazalfamilystory [3] 61/5
irrelevant [2] 69/2 90/3         16/10 85/5                     61/13 97/6
is [164]                        JR [1] 1/4                      Kazalfamilystory.com [15]
isn't [5] 6/10 16/10 36/6       JUDGE [2] 1/4 1/4               42/17 43/10 43/23 46/5
 60/21 71/20                    Judicial [1] 108/11             46/23 53/5 53/16 54/6 55/6
Israel [2] 86/19 86/20          June [7] 40/8 63/15 63/22       78/25 85/22 94/2 95/1 95/8
issue [2] 40/3 71/22             64/2 65/8 70/10 71/25          95/19
issued [4] 23/2 80/10 84/20     June 2016 [1] 40/8              Kazals [19] 5/23 6/2 7/24
 85/2                           jurors [1] 102/13               10/2 12/8 12/10 18/3 23/6
issues [2] 72/8 107/3           jury [22] 1/16 46/19 47/15      25/9 25/14 26/15 28/7 29/4
it [195]                         48/11 48/19 49/2 49/11         29/23 32/9 32/10 32/25 38/7
it's [45] 6/7 11/7 12/1 15/1     50/16 50/22 51/22 52/5         46/2
 15/10 16/10 16/11 17/1 17/3     52/12 54/23 56/6 75/19         Kazals' [1] 51/7
 18/16 21/17 31/11 32/6 35/9     79/20 100/11 102/18 103/22     keep [9] 6/25 16/2 20/16
 35/9 36/6 44/13 44/14 45/10     105/18 106/10 106/19           24/17 24/18 35/24 51/2 84/7
 46/20 47/3 47/17 48/7 49/4     just [53] 5/6 8/22 10/9 11/23   104/3
 49/5 53/21 55/22 55/22          13/3 13/25 16/10 17/9 19/8     kept [1] 6/3
 55/23 55/23 55/24 61/1          20/9 22/19 23/15 23/20         kidding [2] 39/3 103/17
 62/19 66/3 71/20 73/8 74/10     25/13 26/17 30/2 30/13 31/4    kids [5] 11/13 13/10 13/10
 76/12 81/18 89/14 89/22         32/4 32/11 37/10 39/3 49/4     19/3 84/5
 90/7 99/18 102/20 106/8         49/5 49/13 57/13 59/6 59/13    kids' [3] 11/12 13/21 35/8
items [2] 56/11 68/16            59/13 60/3 65/12 68/15         kind [10] 31/17 42/3 59/8
iteration [4] 53/19 53/21        68/16 69/23 69/23 72/9 74/5    74/19 75/14 78/13 93/4
 66/19 66/22                     76/22 80/16 82/6 84/22 85/4    103/9 103/18 104/9
its [4] 45/16 49/2 50/17         88/4 88/4 90/21 91/19 100/2    knew [11] 7/13 12/7 14/8
 51/22                           100/6 102/4 103/17 104/5       14/16 14/18 26/18 28/19
                                 104/25 105/21                  28/25 29/3 29/4 35/7
J                                                               knocked [2] 7/19 8/5
                                K                               know [94] 5/11 10/6 10/6
jail [8] 81/13 81/15 81/22
 81/24 82/1 82/4 82/5 82/6      K-o-l-e-s-a [1] 39/8            12/5 12/6 12/6 12/10 12/21
Jamal [1] 84/23                 Karina [1] 2/4                  13/10 14/4 15/25 16/2 16/9
Jamera [1] 92/18                Karl [1] 56/2                   16/18 17/4 17/15 18/16 19/2
James [2] 57/17 57/18           KAZAL [63] 1/9 1/9 1/10         19/8 19/9 21/22 26/14 27/2
January [1] 100/23              3/7 3/8 5/8 5/10 7/8 7/13       27/9 28/20 29/22 31/3 32/4
January 1st [1] 100/23          12/12 15/1 15/24 15/25          33/10 33/25 34/2 35/6 36/1
Jean [5] 43/24 44/4 44/6        16/16 22/23 23/4 23/9 24/6      36/2 37/11 37/13 38/2 40/9
 61/21 94/16                    28/15 28/25 31/21 31/23         42/16 46/2 46/4 49/23 51/4
JLT [1] 92/18                   31/25 32/2 32/2 32/7 33/21      53/15 53/23 53/25 55/7
job [4] 39/16 66/8 69/3         34/19 37/16 37/20 37/22         57/16 59/16 59/17 61/6
 104/15                         56/2 56/2 56/3 56/3 56/3        65/17 66/9 70/24 72/22
jobs [1] 59/17                  56/4 58/22 62/9 68/5 69/8       78/12 79/4 79/6 79/13 80/2
 K 2:17-cv-00871-AB-SS Document
Case                     lawful [1]
                                 20898/7               79/18
                                      Filed 03/01/19 Page 12479/19 80/22
                                                              of 140     80/23
                                                                      Page ID
 know... [34] 80/9 80/24 laws [1]  23/12
                                  #:2822               81/2 81/3 81/17 81/18 83/10
83/16 84/8 85/4 87/17 87/25  lawsuits [1] 7/9               83/10 83/19 83/20 84/15
91/6 91/18 91/19 93/11       lawyer [1] 36/18               84/16 85/6 85/7 87/21 88/7
93/14 93/16 93/17 94/5 94/8  lawyers [1] 104/17             88/8 88/21 88/23 88/23
94/9 94/10 94/11 94/16       lay [2] 26/2 54/9              89/24 89/24 90/16 90/20
94/18 95/14 95/21 95/22      leap [1] 35/9                  90/23 90/23 91/11 91/12
96/6 96/25 97/15 98/3 98/13  learned [2] 73/2 73/5          92/12 93/9 93/10 93/20
98/16 103/11 104/17 104/17   least [1] 106/19               93/20 94/1 94/1 94/23 94/23
105/21                       leave [1] 102/19               95/16 95/17 96/1 96/24
knowledge [7] 8/16 51/6      Lebanese [3] 28/4 28/7         96/24 97/4 97/4
52/20 53/4 53/16 97/24 99/2   28/14                        line 10 [2] 94/23 96/24
known [4] 12/12 33/12        Lebanon [4] 29/1 29/5 44/10 line 11 [1] 93/20
67/22 92/15                   44/10                        line 17 [1] 88/23
knows [4] 17/2 33/24 34/7    lectern [2] 76/23 77/8        line 19 [1] 97/4
53/9                         left [6] 11/22 12/25 23/19    line 21 [1] 94/1
KOLESA [7] 3/6 39/5 39/13     29/19 29/20 102/6            lines [18] 43/12 77/25 78/19
42/1 47/19 59/24 63/5        legal [3] 42/4 50/4 62/18      78/22 79/2 79/25 80/7 80/17
                             legible [1] 55/23              82/22 88/22 91/4 97/8 97/14
L                            LESOWITZ [1] 2/6               97/18 97/23 98/10 98/15
L.A [4] 17/15 17/22 34/22 less [3] 12/1 70/6 70/6           99/1
 52/14                       let [5] 31/3 49/4 49/13 102/1 lines 12 [1] 99/1
L.A. [1] 49/17                105/24                       lines 19 [1] 97/18
L.A.-based [1] 49/17         Let's [1] 75/9                lines 3 [1] 98/15
label [1] 47/4               level [2] 33/4 72/9           lines 5 [2] 97/23 98/10
Lacey [1] 86/20              Lexus [1] 52/14               lines 8 [1] 97/14
lack [1] 42/4                library  [1] 66/16            link [4] 55/14 55/16 55/18
Lacks [5] 15/5 33/22 34/4 license [2] 8/2 21/7              62/3
 53/7 54/7                   lies [1] 98/22                links [1] 55/8
Ladies [4] 38/23 75/7 77/9 life [1] 74/15                  Linton [1] 85/5
 102/17                      lights [1] 19/18              liquidation [1] 7/10
Lake [1] 92/18               like [52] 6/14 9/13 9/15 11/5 LISA [3] 1/23 108/15
landing [1] 46/22             13/6 17/4 18/16 20/7 20/7     108/16
language [2] 17/7 34/21       21/3 21/8 21/9 22/4 23/21    list [1] 9/17
LAPD [4] 12/14 12/16 12/22    26/21  31/1 32/11 34/23      listed [2] 43/24 61/21
 13/6                         38/24 38/25 40/15 40/22      Listen [2] 30/10 90/14
last [12] 4/15 15/22 30/7     43/7 45/21 46/16 47/25 48/8 listing [1] 43/19
 50/21 55/21 55/24 58/3 60/5 48/14 48/22 49/6 50/11        little [12] 5/8 9/22 10/19
 78/15 80/14 91/11 105/14     50/19 51/9 51/17 51/25        13/25 23/18 47/8 58/7 58/9
late [4] 5/11 9/10 17/14      55/21 65/5 67/6 70/13 71/11 58/11 63/7 69/23 102/19
 106/8                        71/12 72/7 80/4 81/7 82/4    live [9] 4/25 5/1 6/24 9/6
later [8] 11/20 13/12 14/16 82/5 88/3 88/18 89/22 90/4 9/16 11/13 29/6 77/18 92/18
 30/23 40/2 52/19 53/23 65/6 99/15 99/23                   lived [5] 28/25 29/4 29/5
latest [2] 22/1 83/17        likely [2]  44/15 60/20        29/8 29/9
Launch [1] 49/14             Limited [4] 86/15 86/18       lives [1] 5/2
law [7] 2/3 2/9 5/12 16/6     87/12 88/2                   LLP [1] 2/6
 17/8 23/1 44/15             line [50] 78/7 78/8 79/8 79/9 located [1] 44/7
 L 2:17-cv-00871-AB-SS Document
Case                     maintaining  [1] 61/7
                                208 Filed             49/13
                                           03/01/19 Page 12561/10 64/1
                                                             of 140    67/2ID70/22
                                                                     Page
 lock [1] 26/23          maintenance
                                 #:2823[1] 68/13      72/15 75/24 78/9 82/21 83/4
locks [2] 19/14 19/15       majority [1] 64/15            83/16 84/7 84/13 85/19
logged [1] 65/21            make [23] 10/7 16/2 25/22     85/23 85/24 86/2 86/2 86/16
long [12] 6/13 7/16 9/17    50/3 50/3 50/4 58/14 62/9     88/4 88/5 88/13 88/14 95/3
 10/25 33/12 39/19 54/18    67/15 82/16 82/19 83/21       96/10 96/10 96/19 96/19
 56/17 67/22 89/14 89/22    83/24 84/13 84/17 88/15       96/22 96/22 98/1 98/5 98/6
 103/12                     91/8 97/1 97/10 97/19 98/21   102/1 105/18 105/24
Long Beach [1] 56/17        102/4 103/16                  mean [24] 5/24 9/14 10/18
look [6] 21/10 29/16 33/3   makes [2] 28/1 47/19          11/25 14/5 15/17 16/10 17/1
 43/12 65/10 81/10          making [8] 6/3 8/24 9/6       19/12 23/19 24/11 26/10
looked [5] 34/10 59/6 61/9  22/23 54/15 68/11 68/12       31/12 31/14 34/19 43/14
 62/12 69/23                80/11                         44/3 54/11 59/5 60/25 65/20
looking [13] 19/20 21/8 60/8malice [2] 105/23 106/3       66/14 68/10 94/13
 61/17 61/19 63/4 65/12     man [7] 7/24 8/3 28/4 31/23   meaning [4] 15/18 15/19
 65/21 65/23 66/22 85/24    32/3 32/8 94/11               31/10 35/4
 100/9 105/16               managing [1] 61/1             means [2] 55/15 64/1
looks [1] 55/19             manner [1] 22/24              meant [3] 6/2 17/1 106/20
Los [7] 1/18 1/24 2/12 4/1  many [8] 10/14 10/19 18/5     measures [1] 45/8
 5/1 32/8 35/5              28/15 58/23 60/24 87/5        medium [1] 52/25
Los Angeles [3] 5/1 32/8    91/17                         meet [1] 17/5
 35/5                       March [1] 64/12               Meeting [2] 47/17 47/23
lot [15] 7/11 7/12 12/18    Mark [3] 91/13 91/15 99/7     member [2] 50/1 70/7
 26/13 26/18 29/6 31/14 57/8marked [3] 21/13 76/12        members [5] 23/5 23/10
 57/24 58/6 65/24 67/1 73/2276/13                         50/4 50/10 51/2
 74/18 105/18               materials [1] 79/11           memory [2] 10/19 95/13
lots [1] 70/21              Matt [2] 40/6 68/8            men [3] 10/24 12/6 26/18
loved [2] 14/7 14/9         matter [7] 75/11 75/14 82/7   mentioned [11] 6/17 8/22
lower [1] 46/20             103/5 103/10 103/19 108/9     11/3 14/1 27/18 28/13 62/17
lunch [1] 4/5               Matthew [1] 33/8              66/25 68/15 68/16 84/22
                            Matthew Price [1] 33/8        merit [1] 42/8
M                           may [21] 4/9 4/18 28/5        message [6] 17/12 17/19
ma'am [2] 20/13 38/15       33/24 38/13 38/15 38/18       17/20 17/23 55/12 59/12
made [11] 7/6 17/13 40/9    39/9 60/5 75/2 75/5 76/22     messages [4] 22/18 23/13
41/4 41/12 49/23 59/5 59/9 77/7 77/20 77/21 77/23 92/1    23/14 33/6
62/18 93/22 100/22          92/8 92/10 99/17 99/21        met [5] 28/15 28/17 67/23
mail [19] 15/1 15/14 15/17 maybe [6] 11/10 29/5 31/13     78/17 94/21
15/22 16/17 16/18 16/23     53/24 95/2 95/2               meta [5] 56/7 56/14 60/11
17/7 22/17 50/2 50/7 59/14 McLaren [2] 48/7 51/24         60/19 60/23
62/8 63/4 63/6 63/9 81/8    me [75] 5/4 7/15 9/2 9/3      meta tags [1] 56/14
88/19 91/16                 10/4 10/7 10/14 11/17 13/6    Metasploit [1] 55/1
mails [22] 13/13 49/25 50/6 13/16 15/23 16/4 17/7 17/23   meters [2] 11/10 11/11
59/11 63/9 88/19 95/2 95/3 18/16 19/20 20/5 20/5 20/6     methodology [1] 55/3
95/3 95/4 95/7 95/9 95/11   20/7 20/22 21/17 21/21 22/2   Michael [2] 102/9 102/10
96/3 96/7 96/13 96/21 97/5 22/3 24/18 26/25 29/24 31/1    mid [2] 53/24 57/4
98/16 98/19 101/8 101/13    31/2 31/24 32/3 32/7 32/18    middle [11] 5/17 5/20 5/25
main [1] 46/22              34/23 39/13 42/3 42/4 49/4    6/18 6/19 23/8 29/7 31/12
 M 2:17-cv-00871-AB-SS Document
Case                      more [15]
                                 208 13/9 18/5
                                      Filed    18/6 Page
                                            03/01/19  40/9126
                                                           47/7  49/19Page
                                                              of 140   58/15ID72/5
 middle... [3] 60/10 70/5 18/23 18/23 18/23
                                  #:2824     20/17    72/18 72/23  73/3 73/11
104/14                       20/17 24/18 24/22 29/10      78/10 78/17 88/10 88/16
Middle East [1] 6/19         54/15 59/13 75/16 86/1       93/14
midnight [1] 24/14           morning [16] 10/3 10/18     Mr. David's [3] 14/15 23/5
might [4] 19/5 35/17 41/9    13/9 16/1 24/14 25/21 27/17 58/10
57/19                        29/15 35/22 35/23 42/1 42/3 Mr. Gebelin [4] 4/18 34/11
Millennium [1] 40/12         58/12 63/6 74/17 103/2       36/19 37/6
million [3] 58/22 85/16      most [9] 19/21 19/22 35/13 Mr. Hammond [2] 105/1
86/10                        44/15 60/20 68/9 71/13       105/3
mind [4] 10/25 51/2 104/4    71/16 81/9                  Mr. Joe [2] 101/11 101/13
106/24                       mostly [3] 70/11 71/3 72/10 Mr. Kazal [13] 15/25 16/16
mine [2] 33/11 83/3          motion [1] 19/17             31/25 32/2 32/2 62/9 82/8
minimum [2] 82/2 82/5        move [13] 6/19 7/6 8/14 8/24 84/17 85/1 97/5 102/12
Minor [1] 68/13              9/7 9/22 22/4 30/7 40/22     105/9 105/10
minute [2] 12/1 58/4         42/23 44/15 57/22 99/23     Mr. Kolesa [3] 39/13 47/19
minutes [7] 31/16 60/6       moved [13] 5/25 6/17 6/21 59/24
73/13 75/9 76/19 103/24      7/3 7/5 9/9 9/10 9/11 9/21  Mr. Parlato [1] 105/12
103/25                       14/16 24/7 57/12 74/19      Mr. Paul [1] 63/5
misleading [1] 55/8          movie [1] 41/10             Mr. Price [11] 33/16 33/19
missed [1] 58/5              movies [1] 50/25             67/22 68/15 68/25 70/2 70/6
mistake [1] 81/20            moving [3] 5/20 7/10 70/8    70/15 71/17 72/17 73/9
mistrial [1] 103/15          MR [23] 8/13 15/12 16/14 Mr. Price's [1] 63/18
mix [2] 70/12 72/13          25/5 30/7 34/2 34/5 39/9    Mr. Richards [4] 42/2 42/13
mode [1] 13/10               59/4 68/4 69/12 70/23 78/2 62/17 63/12
Mom [3] 11/18 11/18 11/18    78/5 79/2 81/21 82/22 83/9 Mr. Richards' [1] 42/7
moment [8] 23/19 34/12       85/6 89/24 101/4 104/21     Mr. Rodric [1] 72/5
65/10 65/12 66/15 81/9       105/14                      Mr. Taylor [6] 38/11 59/20
87/18 87/25                  Mr. [78] 4/18 14/15 15/25    76/7 76/9 92/4 107/7
moments [4] 25/8 32/20       16/16 23/5 24/9 31/25 32/2 Mr. Wiener [7] 65/1 74/25
34/10 62/13                  32/2 33/16 33/19 34/11       77/2 77/20 94/23 101/21
momma [1] 11/23              36/19 37/6 38/11 39/13 40/3 107/5
Monday [16] 102/7 102/9      40/9 42/2 42/7 42/13 47/7   Mr. Woodward [2] 102/6
102/10 102/11 102/21         47/19 49/19 58/10 58/15      105/7
102/24 102/25 103/1 103/3    59/20 59/24 62/9 62/17 63/5 Mrs [1] 25/3
103/20 104/2 104/25 106/18   63/12 63/18 65/1 67/22      Ms [9] 4/9 4/23 8/19 24/21
107/1 107/2 107/9            68/15 68/25 70/2 70/6 70/15 30/2 37/11 92/10 96/17 97/3
money [13] 6/3 6/5 6/6 6/9   71/17 72/5 72/5 72/17 72/18 Ms. [1] 104/22
13/16 16/24 89/3 89/4 89/5   72/23 73/3 73/9 73/11 74/25 Ms. Bani-Esraili [1] 104/22
89/5 89/6 89/7 90/8          76/7 76/9 77/2 77/20 78/10 much [10] 13/16 16/4 18/6
monitor [1] 19/19            78/17 82/8 84/17 85/1 88/10 20/22 31/1 47/21 81/12
monitored [1] 50/9           88/16 92/4 93/14 94/23 97/5 89/15 91/13 104/2
monitoring [1] 39/21         101/11 101/13 101/21 102/6 muffled [1] 74/2
month [1] 6/14               102/12 105/1 105/3 105/7    multiple [2] 21/5 46/9
months [4] 6/7 72/3 81/14    105/9 105/10 105/12 107/5 my [109]
84/2                         107/7                       myself [2] 84/3 84/12
                             Mr. David [16] 24/9 40/3
 N 2:17-cv-00871-AB-SS Document
Case                     no [83] 208
                                  1/8 1/23
                                       Filed22/7 24/19 Page
                                             03/01/19    59/19
                                                            12774/22 80/4
                                                                of 140    83/13
                                                                        Page ID
 name's [1] 43/24         24/22 25/19  25/25
                                  #:2825      26/4       84/11 84/11 91/21 97/2
named [10] 33/7 41/15          26/17 27/7 28/24 29/9 30/4    notice [1] 24/9
41/24 50/17 79/14 83/3         38/10 42/8 42/12 42/18 44/2   noticed [1] 41/6
86/14 93/11 94/18 99/7         45/10 47/5 47/8 47/11 49/20   November [12] 18/2 18/5
names [6] 5/7 56/10 57/16      51/6 51/8 53/2 62/8 62/11     18/22 20/2 21/1 30/23 30/25
71/1 71/3 71/4                 65/3 66/5 66/8 66/12 66/21    39/20 57/4 57/5 72/1 87/3
narrative [3] 8/12 104/7       67/5 67/19 67/21 69/6 69/7    November 2016 [2] 18/2
104/14                         69/18 70/17 71/3 72/19        39/20
nature [2] 15/21 93/6          72/21 73/12 73/19 74/6        now [30] 17/9 21/12 25/20
near [3] 10/10 35/8 57/2       74/10 75/1 76/15 78/11 79/5   27/10 28/11 29/14 30/18
necessarily [1] 60/18          79/7 79/12 79/17 82/11        31/4 34/10 62/17 65/5 65/23
necessary [2] 17/6 106/7       82/13 82/14 82/15 82/25       69/25 71/7 71/24 73/1 74/4
neck [1] 21/9                  84/8 85/1 90/2 91/7 91/10     74/16 74/22 84/22 89/14
need [6] 6/25 86/1 96/11       91/20 91/20 91/20 94/9        91/14 95/14 101/7 101/16
106/11 106/21 107/3            94/17 95/22 95/25 97/12       104/11 106/10 106/24
needs [1] 99/14                97/16 99/15 100/15 101/20     106/25 107/1
negative [4] 6/11 18/17 59/8   101/22 102/4 102/5 103/13     number [22] 14/22 14/23
77/18                          104/23 107/6 108/16           14/25 16/22 16/25 17/2
neglect [1] 93/23              Nobody [1] 23/7               17/10 21/13 21/13 55/2 62/4
neighborhood [5] 14/17         non [1] 38/1                  62/5 73/25 74/3 92/19 100/2
25/21 33/15 35/14 55/18        non-American [1] 38/1         100/7 100/13 100/21 100/24
never [10] 6/2 18/15 19/5      none [3] 26/5 27/5 27/8       104/4 104/5
46/10 49/22 62/11 72/20        normally [4] 32/17 61/1       numbers [1] 87/7
                               72/14 83/4
73/10 78/4 78/18
                               not [92] 8/10 8/11 8/15 9/5
                                                             O
New [1] 23/2                                                 o0o [1] 4/3
news [3] 50/5 69/15 69/23      10/1 12/18 13/4 15/7 20/14
                               21/20 26/7 27/9 28/12 28/18   oath [1] 77/12
newspaper [1] 16/3                                           object [1] 36/15
next [59] 4/6 13/23 14/8       28/20 29/1 29/4 29/13 29/20
                               31/3 31/11 31/14 33/25 34/2   objection [13] 8/17 22/6
16/12 17/16 17/24 18/19                                       22/7 33/22 34/4 34/6 36/17
20/10 23/23 27/3 38/3 38/18    34/8 35/3 35/9 35/22 36/25
                               37/18 37/19 37/21 37/24        53/7 54/7 99/19 99/25
48/8 48/22 50/11 50/19                                        100/12 100/15
59/15 59/17 75/20 77/3 77/4    37/25 38/2 38/6 38/8 42/12
                               44/2 44/14 45/10 51/6 54/3    objection's [1] 15/10
78/7 78/22 79/2 79/8 79/18                                   objections [2] 76/14 76/15
79/25 80/7 80/22 81/2 82/22    54/3 55/23 64/24 66/5 66/8
                               67/2 67/5 67/9 67/19 67/20    objects [1] 56/9
83/9 83/19 84/15 85/6 85/17                                  observation [1] 73/13
86/10 88/7 88/21 88/22         68/3 69/5 69/6 69/18 70/5
                               70/19 70/20 71/2 72/6 75/10   observe [2] 56/21 59/3
90/20 90/23 91/4 93/9 93/19                                  obtained [1] 96/25
93/25 94/22 95/16 96/1         75/13 76/5 77/17 77/18
                               78/20 79/17 82/5 82/21        obvious [1] 14/6
96/23 97/3 97/8 97/13 97/17                                  obviously [7] 6/13 7/7 8/5
97/22 98/9 98/14 98/25         82/24 82/25 83/4 84/19 85/1
                               86/2 86/6 95/3 97/1 97/16      10/3 17/1 18/13 106/21
103/20                                                       occasion [1] 72/4
NF7.orangewebsite.com [1]      98/2 98/23 99/5 99/8 101/20
                               103/1 103/4 103/9 103/18      occupation [1] 92/20
43/20                                                        occur [1] 58/23
nice [1] 88/14                 104/9 104/16
                               noted [1] 34/6                occurred [1] 10/9
Nine [1] 52/7                                                occurring [2] 14/2 14/14
                               nothing [10] 37/4 38/12
 O 2:17-cv-00871-AB-SS Document
Case                     online [2]
                                 20851/1   69/23
                                       Filed            73/14
                                             03/01/19 Page 12874/16
                                                               of 140 Page ID
 ocean [1] 28/11         only [9]  31/5
                                  #:282652/18  61/19   outside-the-bounds-of-the-l
October [19] 9/25 10/10         65/6 71/4 90/25 95/9 101/13 aw [1] 16/6
 15/2 17/13 17/14 19/13         102/6                       over [10] 7/19 8/5 9/3 13/21
 25/21 29/15 33/15 35/18       oOo [1] 107/15                21/8 80/18 87/16 103/15
 40/13 40/20 43/13 57/1 57/3   open [3] 26/23 55/3 55/12     105/15 106/5
 73/15 77/6 85/9 86/5          open-source [1] 55/3         overlapped [1] 55/22
October 13th [1] 40/20         operations [1] 68/11         overruled [3] 8/17 15/10
October 2016 [2] 9/25 85/9     operator [1] 27/16            34/6
October 25th [2] 43/13 77/6    opinion [5] 7/11 10/1 75/10 own [3] 55/20 62/24 73/5
October 26 [2] 25/21 57/1       103/5 104/3                 owner [2] 79/6 94/10
                               oppression [1] 106/3
October 26th [2] 10/10
                               optimistic [1] 102/24
                                                            P
 35/18
October 27th [1] 15/2          optimization [2] 54/5 54/12 P-a-r-l-a-t-o [1] 105/14
odd [2] 70/18 70/21            Orange [9] 43/5 43/20 44/11 P-a-u-l [1] 39/8
off [5] 8/4 10/19 47/17 54/3    46/7 46/9 46/11 48/7 51/24 p.m [6] 1/17 1/17 4/2 76/25
                                61/22                        77/1 107/13
 70/22                                                      P90D   [1] 48/21
off-color [1] 70/22            order [7] 23/2 80/10 81/11
                                82/7 84/20 84/23 85/2       page [86] 3/7 3/8 16/3 21/15
office [4] 41/19 50/18 64/14                                 46/17 46/19 46/22 46/24
 85/3                          organizations [1] 50/5
                               organize [1] 32/9             48/8 49/16 50/19 50/21
officer [5] 12/22 13/3 27/21                                 54/14 54/15 55/21 55/23
 33/16 39/17                   original [1] 47/3
OFFICES [1] 2/3                other [24] 6/10 16/16 18/2 55/24 56/2 56/8 60/6 60/7
Oh [10] 5/24 15/22 19/12        19/23 19/24 20/4 20/20 21/3 60/8 60/10 60/18 65/12
                                22/16 22/16 22/17 22/19      77/25 77/25 78/7 78/7 78/22
 23/7 66/5 67/5 69/18 76/11                                  79/2 79/8 79/9 79/18 79/19
 81/6 95/20                     26/12 28/12 35/25 38/2
okay [8] 8/8 29/2 37/4 38/21    52/25 62/6 71/1 72/22 74/4 79/25 80/7 80/22 81/2 81/3
                                100/8 105/11 107/3           81/18 81/18 82/22 83/10
 47/22 64/22 77/23 102/10                                    83/19 83/20 84/15 84/16
old [2] 84/6 84/6              others [1] 71/3
                               our [25] 4/6 5/20 5/25 6/6    85/6 85/7 87/21 88/7 88/8
on-site [1] 70/12
Once [4] 42/24 65/7 101/12      7/22 9/1 9/4 11/7 11/8 14/5 88/21 88/22 88/22 88/23
                                14/17 16/18 17/21 19/15      89/24 89/24 90/20 90/20
 106/9                                                       90/23 91/4 91/11 91/12
one [52] 6/8 9/13 23/3 25/13    19/22 23/19 23/20 26/19
 29/23 31/20 31/23 32/1 33/5    41/6 45/4 53/3 53/18 59/17 92/11 92/12 93/9 93/19
                                75/7 102/18                  93/25 94/1 94/22 95/16 96/1
 36/18 38/2 41/8 41/9 42/3
 47/1 47/12 48/2 48/9 48/16    out [38] 7/20 7/23 8/3 12/14 96/23 97/3 97/8 97/13 97/17
                                12/18 13/4 13/18 16/25       97/22 98/9 98/14 98/25
 48/24 49/8 50/13 50/22                                      100/3 100/9 100/9
 51/11 51/19 52/2 52/8 52/9     18/10 19/16 21/11 26/15
                                29/14 29/21 29/25 32/16     page 23 [1] 83/10
 52/15 56/1 59/25 60/21 61/1                                pages [3] 53/14 65/24 100/4
 61/6 61/17 72/22 75/16 81/7    53/22 55/18 62/1 68/20
                                69/13 70/21 74/7 74/11      paid [7] 88/24 89/1 89/12
 86/21 89/18 93/23 93/24
 94/12 94/13 94/15 95/2 95/3    75/19 76/16 76/20 83/4 84/4 90/6 91/1 97/15 98/11
 99/16 104/4 105/11 105/17      84/10 84/13 90/5 90/8 90/9 panic [2] 10/4 13/5
                                91/8 91/19 98/11 103/22     panicked [1] 27/21
 106/7
one-third [1] 56/1             outside [13] 14/15 16/6 17/8 paragraph [1] 50/21
                                19/8 27/24 29/15 29/16      Park [1] 2/11
ones [3] 12/12 14/7 14/9                                    parked [3] 18/7 20/23 74/7
                                30/12 30/18 30/24 31/8
 P 2:17-cv-00871-AB-SS Document
Case                      56/13 56/15
                                 208 60/13   60/17 Page
                                      Filed 03/01/19 places
                                                         129[4] 14/6 Page
                                                             of 140  29/7 35/13
                                                                          ID
 parking [2] 73/22 74/18  60/18 60/21 60/22
                                  #:2827     61/1    93/23
Parlato [1] 105/12           61/19 77/19 78/17 79/14        plaintiff [7] 2/3 101/9 102/6
part [7] 7/12 40/2 67/16     82/25 83/6 86/19 91/1 93/11    103/24 104/6 104/9 105/4
71/7 76/8 78/20 103/17       94/18 96/20                    plaintiffs [3] 1/7 4/8 100/22
particular [1] 18/11         person's [1] 86/20             plaintiffs' [18] 3/3 4/11
particularly [1] 104/18      personal [3] 8/16 26/16        36/17 39/5 46/21 48/1 48/8
parties [5] 39/3 75/25 100/7 74/11                          48/15 48/23 49/7 50/11
102/1 105/21                 personally [2] 14/18 25/17     50/12 50/20 51/10 51/18
partner [1] 93/18            persons [2] 56/21 80/2         52/1 52/8 55/22
partners [2] 85/16 86/9      phase [4] 106/2 106/5 106/7    plans [2] 8/24 9/6
partnership [1] 6/8          106/17                         plate [1] 8/2
party [3] 6/8 6/10 49/14     phases [1] 105/22              plates [1] 21/7
passed [1] 73/21             phone [9] 7/19 8/3 14/19       plausible [1] 90/7
passing [1] 72/14            30/19 31/9 31/18 62/4 62/5     please [30] 4/6 4/12 4/13
past [6] 8/1 15/25 19/3 19/6 63/2                           4/16 4/25 7/1 8/12 13/23
57/8 106/1                   photograph [13] 45/13          16/22 17/17 17/24 18/19
pattern [1] 16/5             46/24 47/16 48/5 48/12         30/6 30/9 36/20 38/22 39/4
PAUL [5] 3/6 39/5 39/8 42/1 48/20 49/8 49/12 50/13          39/6 39/7 75/10 75/13 92/9
63/5                         51/14 52/6 52/13 66/18         102/2 103/4 103/7 103/8
pay [3] 88/16 91/13 91/22 photographs [51] 21/5 21/7        103/14 103/14 103/14
paying [1] 6/15              21/14 21/16 21/18 21/21        103/18
peaceful [1] 36/8            21/23 21/24 22/3 31/5 31/15    plug [1] 68/11
peacefully [2] 6/24 9/6      39/22 39/25 40/10 42/16        plug-ins [1] 68/11
penalty [1] 99/20            44/19 44/25 45/3 45/9 45/11    plural [1] 61/4
penetration [4] 55/3 64/3    45/16 46/2 46/4 46/8 47/1      point [12] 5/22 13/17 19/10
64/9 64/21                   47/3 47/6 47/10 47/13 48/3     19/12 21/5 61/13 65/19 68/4
people [37] 7/13 8/22 10/5 48/9 48/17 48/25 49/9 50/14      86/1 88/9 88/20 90/3
10/14 10/17 10/19 10/20      51/12 51/20 52/3 52/10         pole [1] 98/11
10/21 11/18 12/3 12/18 13/5 52/16 52/18 52/25 53/4          police [26] 7/17 8/25 12/5
14/7 18/5 18/6 18/11 18/21 53/12 54/1 62/20 65/1 65/14      12/8 19/24 19/25 20/3 20/3
21/10 23/8 24/15 26/5 26/12 65/24 66/4 66/10                20/8 20/20 20/24 21/2 22/24
26/14 26/14 26/17 27/1 27/5 photos [8] 3/15 30/18 31/9      23/3 27/10 27/13 29/10
28/11 32/16 32/18 35/10      53/2 95/21 95/24 96/25         30/14 30/15 35/14 35/22
60/24 69/13 86/2 95/13       97/11                          36/1 36/7 84/24 84/25 85/3
95/15 95/15                  photoshopping [1] 47/8         police when [1] 27/13
people's [1] 12/22           physical [3] 25/23 34/23       portion [1] 100/5
perceived [1] 28/1           64/4                           portions [2] 8/15 77/22
percent [4] 9/14 36/1 61/8 physically [1] 64/13             positive [1] 41/2
66/23                        pick [1] 56/8                  possible [7] 5/9 31/1 45/11
performed [2] 64/3 64/15 picked [1] 11/16                   45/13 53/20 53/21 60/21
performing [1] 64/13         picketers [1] 57/23            possibly [3] 5/11 40/2 74/14
period [2] 43/3 45/12        pics [1] 22/2                  post [7] 55/8 56/15 60/14
perjury [1] 99/21            pictures [4] 18/7 41/6 53/18   60/16 66/6 100/25 101/5
person [26] 8/3 21/16 26/10 91/20                           posted [7] 34/17 45/4 45/5
28/9 28/13 39/21 44/24       Pinterest [1] 82/12            55/10 66/19 66/19 97/6
                             place [3] 21/11 50/7 89/21     poster [2] 85/14 98/12
 P 2:17-cv-00871-AB-SS Document
Case                     proceedings  [4] 51/3
                                 208 Filed     77/1 Page
                                           03/01/19  pulling
                                                         130 [1]  57/24
                                                             of 140   Page ID
 postering [1] 89/1       107/13 108/9
                                  #:2828             punitive [4]  106/6 106/13
posters [10] 10/22 10/24       produced [2] 100/25 101/5 106/14 106/16
12/11 12/21 27/18 85/8         professional [3] 62/24 98/2 pursuant [1] 108/6
85/11 86/22 87/12 88/2         98/7                         push [1] 103/2
posting [3] 55/12 61/7 65/22   Professionally [1] 54/20     put [10] 6/2 19/4 24/7 33/5
postings [4] 82/16 82/19       proficient [1] 54/25          60/13 60/19 77/12 80/2
83/22 83/24                    programming [1] 54/25         85/24 98/22
posts [2] 12/21 97/19          prohibit [1] 45/16           putting [8] 6/5 6/6 6/9 10/22
practice [1] 54/13             Promotions [4] 86/15 86/17 14/6 35/23 35/24 60/22
predate [1] 65/25              87/11 88/1                   Python [1] 54/25
                               proper [1] 87/7
prefer [1] 5/8
                               property [9] 6/4 12/21 12/24
                                                            Q
preferred [1] 71/18
prep [1] 104/12                26/6 26/9 26/19 39/18 64/23 question [32] 8/6 8/11 8/20
                               65/5                          13/23 16/13 17/17 17/24
prepare [2] 87/12 88/2                                       18/19 20/10 23/23 27/3 30/6
prepared [2] 87/9 87/22        propose [1] 100/7
                               protect [2] 9/12 30/1         30/9 36/25 38/3 53/13 76/9
present [3] 58/1 100/23                                      78/20 78/21 90/18 96/12
106/12                         protection [1] 13/10
preserved [1] 101/14           protest [17] 10/9 10/12 11/1 104/15 104/19 104/19
PRESIDING [1] 1/4              12/19 14/1 14/14 15/3 19/13 104/21 105/22 105/25 106/1
                               20/2 23/20 31/1 32/9 36/5     106/2 106/4 106/9 106/10
presumably [1] 105/4                                        Question/answer [1] 104/15
presume [1] 61/19              36/8 36/11 88/10 91/1
                               protest in [1] 15/3          Question/answer/question/a
presupposed [1] 34/5                                        nswer [1] 104/19
pretty [2] 27/21 59/2          protesting [1] 13/21
                               protestor [2] 31/13 31/14    questioning [2] 34/11 90/6
prevent [3] 45/9 50/7 50/10                                 questions [8] 7/1 20/15
previously [1] 66/20           protestors [34] 11/4 11/6
                               11/11 11/14 11/23 18/8        24/22 25/7 38/10 60/3 72/12
Price [18] 33/8 33/16 33/19                                  104/23
34/2 34/5 40/6 67/22 68/4      18/23 19/23 22/17 25/20
68/15 68/25 69/12 70/2 70/6    25/22 26/1 26/8 27/24 29/14 quick [1] 74/19
70/15 70/23 71/17 72/17        29/16 30/4 30/5 30/13 30/16 quickly [1] 19/6
73/9                           30/19 31/7 31/10 32/21 33/1 quite [3] 5/19 63/12 66/24
                               33/14 57/6 58/14 58/19       quote [5] 42/8 42/8 68/22
Price's [1] 63/18                                            85/14 86/12
principal [1] 7/22             58/25 73/14 73/21 74/11
prior [9] 53/1 53/5 53/10      74/16                        R
53/17 54/1 59/10 63/22         protests [4] 14/12 18/4      R8 [2] 49/4 49/5
66/19 78/10                    19/25 23/16
                                                            race [9] 89/4 89/5 89/15
prisoner [1] 82/6              prove [2] 18/17 18/17
                                                             89/18 89/21 90/8 90/13
private [4] 7/15 12/22 12/24   provide [2] 93/7 100/10
                                                             90/19 91/23
99/7                           PTY [5] 86/15 86/18 86/19
                                                            raining [1] 102/20
probably [12] 5/11 9/4         87/12 88/2
                                                            raise [1] 39/4
13/12 16/20 21/4 28/8 28/18    public [2] 12/21 12/24
                                                            raised [1] 32/17
33/13 43/15 57/3 68/24         publication [2] 45/2 101/8
                                                            Ramon [1] 2/4
69/18                          publish [1] 85/8
                                                            random [1] 55/13
problem [2] 16/7 70/7          published [8] 52/19 52/22
                                                            rank [1] 54/14
proceed [6] 4/18 39/9 77/20    52/25 53/5 53/15 53/16 54/1
                                                            Rapid7 [1] 55/1
92/10 99/17 102/14             85/23
                                                            rather [1] 29/12
                               pull [1] 105/24
 R 2:17-cv-00871-AB-SS Document
Case                      31/5 208 Filed 03/01/19 Page
                                                     remember    [15] Page
                                                         131 of 140    9/25 ID
                                                                            18/2
 RD [1] 47/23            record [13] 4/13
                                 #:2829   4/16 30/10  18/25 22/14  35/23 41/8  57/2
reaching [2] 50/8 50/10         39/7 43/9 76/1 76/4 76/10     85/12 88/17 89/16 89/19
reaction [1] 58/10              85/4 92/14 99/14 100/19       89/23 90/2 91/14 95/14
read [24] 3/7 3/8 38/23         101/17                       remote [1] 70/12
 50/22 56/2 69/14 75/25 76/4   recording [1] 41/9            remotely [1] 64/15
 76/6 76/10 76/21 76/22        RECROSS [1] 3/4               remove [1] 47/20
 80/18 85/17 86/10 87/18       redacted [3] 100/5 100/10 removed [1] 42/16
 88/19 90/21 92/4 92/5 99/14    100/16                       repeat [1] 80/14
 99/15 100/18 100/20           redirect [4] 3/4 37/8 59/19 repeatedly [1] 103/4
reading [44] 34/25 50/24        75/1                         report [5] 19/20 22/25 46/13
 69/24 77/5 77/10 77/22 78/2   refer [2] 100/25 101/5         62/3 72/13
 78/8 78/23 79/3 79/9 79/19    reference [3] 41/4 49/23      reported [3] 14/11 102/3
 80/1 80/8 80/23 81/3 81/21     85/22                         108/8
 82/23 83/10 84/16 85/7        references [1] 41/25          reporter [2] 73/19 108/16
 87/21 87/21 88/8 88/23        referencing [2] 65/18 66/15 reposted [1] 66/20
 89/25 90/24 91/5 91/12        referred [1] 101/8            represents [2] 101/2 101/7
 92/12 93/10 93/20 94/1        referring [2] 16/23 28/7      reputable [1] 55/17
 94/24 95/17 96/2 96/17        reflected [3] 42/6 53/1 65/14 reputation [1] 59/7
 96/24 97/9 97/14 97/18        reflects [3] 41/14 52/21      request [5] 40/9 41/13 42/20
 97/23 98/10 99/1               61/12                         43/1 46/7
real [1] 90/14                 refused [1] 88/13             requested [1] 16/19
realized [2] 6/23 9/5          regard [2] 15/19 25/20        research [8] 69/10 69/22
really [9] 11/23 18/17 24/15   regarding [6] 43/9 58/14       73/1 73/5 75/14 103/9
 69/5 69/6 70/19 90/3 90/4      62/9 82/20 85/8 100/22        103/13 103/18
 90/5                          registered [9] 33/20 45/12 reserve [1] 17/5
reason [6] 5/6 16/25 22/19      53/6 53/17 68/5 68/8 68/21 resettle [1] 6/22
 28/6 81/4 81/6                 69/12 72/18                  Resident [1] 92/17
recall [26] 5/14 10/21 12/16   registering [1] 44/24         residential [1] 92/16
 15/14 19/7 25/11 27/16        registrant [2] 43/22 44/4     resolution [1] 105/17
 27/23 28/3 29/19 30/3 30/5    registration [12] 48/6 48/20 resonated [1] 15/24
 30/12 30/14 30/14 30/15        49/3 49/12 50/17 51/15       respect [2] 61/4 71/21
 30/15 56/25 58/17 58/21        51/23 52/6 52/13 52/21 53/1 respective [1] 65/14
 63/11 71/4 71/6 81/9 85/11     54/2                         respond [5] 12/14 41/13
 90/1                          registrations [2] 44/18        42/20 43/1 46/14
received [4] 3/14 22/10         44/21                        response [21] 8/23 11/14
 46/10 67/1                    regulations [1] 108/10         30/8 35/14 41/12 41/19
receiving [1] 63/11            related [2] 71/8 71/22         41/25 42/7 42/17 46/10
recently [1] 38/23             relates [4] 76/8 106/4         87/16 87/17 99/16 99/24
recess [3] 75/8 76/25 103/12    106/13 106/14                 100/6 100/13 100/18 100/21
recipient [1] 50/6             relating [1] 18/3              100/24 101/15 104/14
recognize [15] 14/24 17/12     relationship [6] 5/22 6/14 responses [4] 99/19 100/8
 21/16 21/18 46/17 46/24        6/16 13/19 56/9 56/11         101/19 106/22
 47/12 48/2 48/16 49/8 50/13   relative [1] 31/10            responsibilities [2] 65/4
 51/11 51/19 52/2 52/9         release [2] 7/22 53/2          67/16
recollection [3] 27/20 31/4    remainder [1] 76/1            responsibility [5] 20/14
                               remediation [1] 64/7           20/14 68/15 71/7 104/20
 R 2:17-cv-00871-AB-SS Document
Case                         robber 208
                                    [1] 58/18            same
                                         Filed 03/01/19 Page   [5]of15/14
                                                             132          15/16ID
                                                                    140 Page    60/8
 responsible [4] 39/21 44/24 Robster [2] 86/8
                                     #:2830   86/8        77/11 89/11
 56/13 87/2                    Rocks [1] 24/6               San [1] 2/4
rest [2] 15/24 105/4           RODRIC [51] 1/6 5/3 7/8      sane [1] 24/18
restraining [3] 84/20 84/23     13/1 22/21 35/1 41/8 46/22  save [1] 97/1
 85/2                           47/17 47/23 48/7 48/13      saw [7] 7/24 10/12 11/23
restrains [1] 80/11             48/21 49/4 49/13 49/17 50/1  25/22 34/16 59/12 69/11
result [1] 54/14                50/3 50/18 51/16 51/24 52/7 say [31] 10/20 10/23 11/10
results [1] 56/12               52/14 56/3 58/18 72/5 80/11  12/3 19/13 21/20 26/10 32/2
resume [2] 102/21 107/10        82/17 82/20 83/25 84/1       32/13 35/4 59/13 61/8 66/1
resumed [1] 77/1                84/18 85/8 85/15 86/8 86/11  66/2 66/3 66/9 69/21 72/25
retained [2] 41/20 41/23        87/13 88/2 91/6 91/9 93/12   74/10 79/24 82/3 82/18
review [1] 106/20               93/16 93/17 95/12 95/18      85/14 86/1 95/15 96/9 96/18
revisit [1] 105/16              97/19 97/25 98/16 99/3       98/19 105/8 106/20 106/20
Richards [6] 41/15 41/17        99/19 101/12                saying [10] 16/1 19/8 19/9
 42/2 42/13 62/17 63/12        Rodric David [6] 82/20        60/17 73/20 75/23 84/7 84/8
Richards' [1] 42/7              83/25 87/13 91/9 93/12       95/9 98/23
right [105] 4/4 4/9 12/19       95/12                       says [6] 22/1 42/6 43/20 63/4
 12/19 16/24 17/5 17/11        Rodric's [1] 56/10            79/21 86/7
 17/14 22/8 24/24 25/15        Ronald [2] 41/15 41/17       scare [1] 20/8
 25/18 26/6 27/6 27/11 27/13   room [1] 9/2                 school [17] 7/21 7/21 7/23
 27/14 28/15 28/17 28/21       round [2] 18/4 26/7           10/4 11/9 11/12 11/13 11/15
 29/1 29/3 30/19 30/21 31/4    rules [2] 50/7 104/20         11/20 11/25 12/1 12/2 13/4
 31/22 32/22 35/1 35/3 35/16   run [1] 5/20                  18/9 26/19 35/21 35/25
                                                            schools [2] 13/21 35/8
 36/7 36/10 36/11 36/13        S                            scope [1] 64/21
 36/14 37/1 37/2 37/6 38/11    sac [2] 11/5 20/6
 38/15 39/4 40/9 40/19 41/25                                score [1] 55/18
                               safe [2] 9/1 10/2            screaming [1] 29/24
 46/20 53/12 53/25 54/4 55/4   safety [12] 10/8 13/8 17/19 screwed [1] 106/25
 60/7 62/18 62/21 62/25         17/20 17/21 19/10 19/11
 63/16 66/4 66/7 68/16 69/13                                script [1] 84/25
                                19/22 23/16 23/19 23/20     search [5] 54/5 54/11 54/14
 71/5 71/9 71/18 71/22 73/3     74/11
 73/6 73/22 74/1 74/12 74/18                                 55/20 56/12
                               said [58] 5/25 6/17 9/17     search-engine [2] 54/5
 74/22 74/24 75/2 75/5 75/20    12/11 12/20 16/11 17/7
 76/19 77/2 77/7 78/1 80/21                                  56/12
                                18/22 18/25 26/1 27/10      seated [2] 4/12 39/6
 81/12 82/16 83/1 83/9 86/22    27/17 27/20 29/6 29/19
 87/11 87/18 87/24 88/15                                    second [5] 21/15 26/7 36/2
                                29/22 30/3 30/5 30/13 31/8 57/4 60/22
 92/1 92/3 92/7 92/10 92/13     31/18 34/16 34/19 35/3
 93/11 96/16 99/11 99/17                                    seconds [2] 103/24 103/25
                                35/21 36/25 38/24 58/21     Section [1] 108/6
 99/25 100/9 101/16 102/1       60/11 60/13 61/3 61/12
 102/13 102/17 103/23 106/7                                 sections [2] 55/10 76/5
                                61/22 62/18 63/14 64/17     security [13] 19/14 19/18
 106/24                         65/4 70/24 71/25 73/24 80/4 39/18 54/17 54/18 57/14
right-hand [1] 46/20            80/13 80/14 80/15 80/16
rights [1] 38/1                                              57/16 65/6 68/9 68/16 68/22
                                80/19 81/16 84/24 85/1       70/25 71/7
risk [2] 39/17 82/6             85/11 85/23 87/18 88/3
robbed [5] 85/15 86/9 98/1                                  see [22] 10/14 11/6 16/16
                                89/22 90/16 98/16 103/4      17/12 24/12 24/14 29/5 30/1
 98/2 98/6                      104/1                        43/19 43/25 47/4 49/24 56/1
 S 2:17-cv-00871-AB-SS Document
Case                          29/22 29/25                Sixteen
                                     208 Filed 03/01/19 Page      [1]140
                                                             133 of    81/14
                                                                           Page ID
 see... [9] 57/6 58/23 66/16 shocked   [1] 11/2
                                      #:2831             skip [2]  78/21  87/16
 66/18 67/13 75/16 95/18      shoots [1] 41/11                sleeping [2] 24/13 24/16
 103/20 107/9                 short [1] 43/3                  slow [1] 101/3
seeing [1] 15/14              shortened [1] 55/8              slowly [3] 20/5 20/6 20/9
seek [1] 47/9                 shortly [2] 9/8 68/1            slowly and [1] 20/9
seem [2] 13/6 21/11           should [13] 9/15 38/20 51/2     smaller [1] 63/24
seemed [7] 16/4 16/5 17/4      76/1 77/15 80/18 80/20         smoking [1] 38/24
 23/20 23/21 58/7 59/5         90/17 95/10 96/15 104/17       so [103] 7/3 8/2 9/4 9/21
seems [3] 20/17 31/1 105/18    106/16 106/20                   10/9 10/18 11/5 11/6 11/10
seen [8] 14/11 14/18 17/10    shoulder [1] 21/8                11/12 11/16 11/20 12/5
 18/7 21/20 50/8 55/8 55/14   show [2] 15/23 59/14             12/22 13/2 14/1 14/22 15/2
select [1] 91/15              showed [5] 21/21 56/24 59/1      15/10 16/5 17/3 19/7 19/21
sell [1] 6/4                   65/1 79/20                      20/15 22/2 24/12 29/5 29/7
selling [1] 5/19              shown [3] 23/12 53/14 54/1       30/2 30/10 30/25 31/10
send [4] 19/20 49/25 95/11    shut [1] 104/8                   31/11 32/10 32/24 33/18
 101/11                       side [6] 25/14 26/25 31/13       34/2 34/18 35/22 36/1 37/16
sending [1] 33/6               31/14 36/17 94/7                38/24 44/15 45/11 47/20
sense [3] 21/4 28/1 34/23     sidebar [3] 102/2 102/3          53/20 55/23 55/24 56/9 57/3
sensor [1] 19/17               102/16                          64/1 64/6 65/4 68/14 69/11
sent [9] 15/1 15/2 15/15      sides [1] 77/15                  69/16 69/19 71/4 71/19
 16/18 81/8 96/3 99/6 101/8   sidewalk [1] 74/11               72/14 72/22 73/8 73/19 74/7
 101/12                       sign [3] 12/21 17/2 86/7         74/10 76/6 76/12 76/19
sentences [1] 15/22           signature [1] 79/21              77/14 78/21 79/20 80/5
SEO [3] 54/13 55/5 55/18      signs [9] 10/5 10/23 10/23       80/18 84/12 86/1 86/1 87/19
separate [1] 58/25             11/1 12/3 12/24 58/19 58/21     89/7 89/20 91/24 92/10
September [1] 40/2             59/1                            96/15 96/20 100/4 100/6
series [2] 66/25 68/5         silent [1] 88/5                  100/16 101/16 101/23
seriously [1] 29/11           similar [1] 13/14                102/13 102/18 102/19
server [3] 43/21 67/6 71/9    Similarly [1] 106/18             102/20 102/25 104/3 104/25
servers [1] 67/8              simple [1] 76/18                 105/21 105/22 105/24 106/7
service [1] 43/19             simply [2] 90/6 100/13           106/15 106/15 107/8 107/9
services [1] 93/7             since [3] 24/6 33/13 39/20      soil [2] 28/11 28/12
set [6] 41/10 52/7 70/15      Singh [4] 85/15 86/9 86/12      sold [1] 5/25
 70/25 99/20 100/1             101/12                         some [37] 5/15 6/22 7/9 7/12
SETH [2] 2/3 2/3              single [1] 99/16                 9/8 9/23 13/13 14/18 18/14
setup [1] 81/11               sir [5] 61/16 75/5 81/23 92/1    19/15 22/3 23/12 23/13
seven [1] 78/16                95/9                            26/15 27/24 28/6 29/23 31/8
several [2] 20/4 61/3         sit [1] 36/20                    31/16 32/18 33/1 42/4 58/7
shaken [1] 58/11              site [12] 41/20 42/24 43/3       58/13 59/8 61/13 69/14
shape [1] 11/6                 60/23 60/25 64/4 66/19          72/11 72/12 73/1 73/2 78/13
share [1] 106/15               66/22 70/11 70/12 71/9          85/13 88/9 89/5 92/3 106/21
shares [1] 98/2                71/16                          somebody [3] 26/24 35/10
she [5] 11/20 33/24 33/24     sites [3] 55/13 71/13 71/15      45/13
 34/6 34/7                    sitting [2] 9/20 38/24          someone [4] 29/11 29/12
shock [5] 10/18 13/9 27/17    situation [2] 6/8 57/18          67/2 96/4
                              six [2] 75/24 84/2              something [12] 13/14 17/3
 S 2:17-cv-00871-AB-SS Document
Case                      50/20 51/9
                                 208 51/17
                                      Filed 51/25      11/3134
                                            03/01/19 Page   11/18  13/6Page
                                                               of 140   19/19ID19/21
 something... [10] 18/17  55/22   #:2832               20/23 21/8  26/12 27/1 29/21
 22/24 36/9 50/25 75/23 81/6 stamps [1] 66/13                31/11 31/12 33/2 35/20
 81/7 84/12 88/18 98/23       stand [2] 31/15 76/22          86/14 86/17 87/11 88/1
sometime [2] 5/11 21/1        standing [3] 12/3 31/12       streets [3] 7/14 24/14 85/13
sometimes [2] 96/5 97/21       57/12                        stretch [2] 38/25 39/2
somewhere [2] 16/20 66/20 standpoint [1] 64/24              stricken [1] 80/20
son [6] 5/5 10/4 11/17 11/17 start [3] 8/24 67/25 87/19     strike [8] 8/14 26/2 30/7
 84/6 85/5                    started [8] 8/4 9/6 11/20      38/8 46/3 70/22 78/5 90/18
son's [1] 10/3                 11/22   18/4 23/16  53/18    studio [3] 56/22 70/11 72/9
sorry [21] 8/20 20/13 36/16 63/14                           STUDIOS [31] 1/6 33/17
 75/23 80/16 81/20 81/23      starting [4] 25/9 64/16        39/14 39/16 39/19 40/5 40/7
 87/15 88/22 88/25 90/15       71/24 105/25                  44/17 49/25 50/1 50/18 51/1
 90/22 93/15 95/2 95/6 95/20 state [9] 4/13 10/18 24/17      51/5 52/19 53/6 55/11 56/16
 96/9 96/11 96/18 102/7        29/22 39/7 41/19 92/13        57/14 58/24 62/25 63/15
 105/13                        92/16 92/20                   63/23 66/1 67/17 70/9 72/1
sort [9] 5/15 11/1 15/18 16/6 statement [1] 79/23            73/9 73/14 95/13 95/15
 21/9 21/11 27/17 29/24 33/5  statements    [2] 47/7  80/11  101/9
source [4] 55/3 89/8 89/11 states [13] 1/1 9/7 9/9 9/10 Studios' [18] 39/22 39/24
 91/22                         9/11 9/16 10/8 24/7 43/13     44/18 45/8 45/15 45/25 47/6
soured [3] 5/23 6/11 6/20      100/21 100/24 108/7 108/11 48/24 49/9 49/17 50/14
South [1] 23/3                stations [1] 7/17              51/11 51/19 52/2 52/9 64/14
speak [8] 28/21 29/18 30/12 stay [1] 9/3                     64/23 65/15
 42/2 72/4 72/7 74/6 85/3     steal [1] 51/7                subject [3] 59/19 75/14
speaking [2] 72/15 94/23      stems [1] 27/1                 103/9
speaks [1] 28/23              stenographically [1] 108/8 submitted [4] 75/11 103/6
special [1] 19/15             step [7] 4/9 38/16 59/17 75/6 105/19 105/20
specialist [2] 54/17 54/19     77/7 92/2 99/11              subsequent [3] 31/6 31/7
specific [2] 19/7 53/25       STEVEN [1] 2/6                 65/24
specifically [5] 41/5 41/8    stick [1] 16/25               subsidiary [1] 42/24
 41/22 41/24 64/3             still [9] 6/15 10/2 11/21     such [1] 16/11
speculation [1] 54/8           26/21 26/22 27/19 60/5 68/2 sue [1] 16/7
speech [3] 12/19 36/13 37/1 81/7                            suggest [1] 31/2
spell [4] 4/13 4/15 39/7      stole [3] 7/18 51/1 58/22     suggesting [1] 34/21
 105/13                       stood   [1] 18/10             suggests [2] 22/2 35/6
spend [1] 81/12               stop [5] 11/24 84/13 88/5     Suite [3] 1/24 2/7 2/11
spending [1] 13/16             88/13 96/11                  sunglasses [1] 19/4
spiraling [1] 13/18           stopped [4] 19/6 24/13        Supplemental [1] 99/19
spoke [5] 23/11 31/3 42/1      24/16 102/20                 supplied [2] 101/1 101/6
 42/25 63/5                   stories [1] 95/18             support [1] 62/3
SSL [1] 68/12                 story [4] 85/17 85/25 86/11 suppose [2] 60/24 106/8
staff [6] 50/1 50/4 50/8       94/7                         sure [26] 7/22 15/7 16/3
 50/10 58/13 59/8             straight [1] 85/4              16/20 21/20 27/11 28/20
stage [3] 6/1 13/2 27/22      straightforward     [1]  61/1  29/4 32/4 36/1 36/25 37/13
stamped [11] 46/20 47/25 strange [2] 26/18 74/13             38/20 54/3 54/11 60/4 61/11
 48/14 48/22 49/6 50/12       strategy [1] 64/7              63/12 66/24 68/11 68/12
                              street [21] 1/24 10/5 10/24 72/25 87/20 101/4 102/4
 S 2:17-cv-00871-AB-SS Document
Case                      36/18 208 Filed 03/01/19 Page
                                                     39/6135
                                                          41/2  49/15Page
                                                             of 140   60/1 ID
                                                                           74/23
 sure... [1] 105/14      technical [3]
                                 #:283361/20 71/21   75/5 75/18  92/1 99/11
surveillance [6] 91/17 91/23  72/7                            103/21 107/11 107/12
 97/24 98/3 98/4 99/3        technique [1] 55/16             that [391]
surveilled [1] 20/1          techniques [1] 54/13            that's [44] 8/7 8/11 9/19
suspended [3] 42/21 42/22    Technologies [1] 63/20           10/11 11/8 14/24 15/7 17/10
 43/2                        technology [3] 33/16 45/8        36/10 40/21 41/16 42/9
suspicious [2] 19/20 19/21    83/18                           43/20 44/5 50/22 50/24
swinging [1] 22/23           teleconference [1] 77/5          53/20 55/19 56/15 57/3 60/7
sworn [3] 4/10 4/11 39/5     tell [19] 4/25 5/4 5/7 7/21      61/21 63/1 63/19 66/2 69/21
Sydney [16] 5/20 6/21 6/22    10/14 21/24 24/16 27/13         71/17 72/2 77/15 79/23
 7/3 7/5 7/6 7/14 9/2 16/1    27/23 29/8 39/13 43/17          84/14 86/21 88/6 89/7 89/8
 16/19 23/3 86/5 87/3 89/12   43/22 44/6 53/18 54/23          89/11 96/10 96/14 96/19
 91/1 99/21                   61/16 78/9 83/24                104/15 104/19 105/19
SYVERSON [1] 2/6             telling [2] 28/3 35/24           105/20 106/23
                             temporarily [1] 42/23           their [28] 5/4 5/7 6/3 6/5
T                            temptation [1] 103/12            10/7 12/7 12/22 16/9 27/2
tab [1] 14/22                ten [1] 43/12                    41/7 42/21 43/2 45/18 46/12
tabbed [1] 14/20             tension [1] 58/13                56/10 56/10 59/17 59/18
tag [1] 36/18                term [2] 32/22 42/4              64/4 64/4 64/4 64/5 65/22
tagging [2] 56/9 56/10       terms [6] 34/21 45/15 45/18      85/16 85/17 86/9 86/10
tags [5] 56/7 56/14 60/11     45/22 45/24 63/8                105/6
 60/19 60/23                 terrible [2] 12/3 24/16         them [58] 5/12 5/15 7/14
take [21] 8/2 11/25 12/2     terrifying [1] 13/22             7/14 12/23 13/7 16/7 16/8
 12/23 15/17 15/20 17/20     terrorized [1] 9/17              19/3 19/6 19/7 21/21 27/8
 21/5 21/12 29/10 29/16      Tesla [1] 48/21                  29/11 29/18 30/3 31/3 33/12
 30/18 31/15 46/8 65/10 66/3 test [4] 64/3 64/6 64/9 64/21    38/8 41/24 42/25 50/1 50/7
 68/21 75/7 75/9 76/1 89/21 testified [7] 15/8 25/8 31/16     50/8 50/10 53/15 55/8 55/12
taken [7] 21/19 21/24 41/6 32/20 65/13 73/13 77/17            55/14 56/7 56/8 57/8 57/19
 41/10 41/11 57/20 76/25     testifying [1] 39/1              57/20 57/22 59/13 60/15
takes [1] 10/4               testimony [29] 3/7 3/8 8/12      62/6 63/24 66/6 68/9 68/22
taking [5] 21/6 22/3 24/16    8/15 25/11 32/24 61/3 61/9      71/18 73/25 73/25 74/3 74/4
 31/5 104/2                   73/8 77/10 77/11 77/12          74/6 78/13 78/15 81/8 81/10
talk [7] 23/5 75/12 75/13     77/15 77/16 78/21 90/9          82/4 84/12 86/16 96/3 96/4
 102/14 103/7 103/8 106/22 90/25 91/25 99/10 99/13            96/5
talked [5] 22/12 22/17 22/18 101/16 101/23 102/5 102/18      themselves [1] 55/14
 22/19 23/10                  102/24 104/3 104/8 104/15      then [24] 8/4 9/8 12/25
talking [6] 10/4 13/2 15/7    106/23                          13/17 20/15 36/20 43/2
 22/14 30/15 71/15           testing [1] 55/3                 60/22 60/23 64/2 66/20 74/7
Tarek [1] 92/15              text [4] 22/1 23/13 33/6         75/17 76/20 79/22 81/10
taunting [1] 20/7             85/20                           102/11 105/3 105/6 105/10
TAYLOR [13] 2/9 2/10 25/5 than [12] 12/1 18/24 19/23          105/20 106/5 106/13 107/10
 30/7 38/11 59/20 59/25 76/7 22/16 22/16 22/17 24/19         theory [1] 18/16
 76/9 92/4 104/21 105/14      29/12 59/13 62/6 74/4 83/16    there [74] 5/2 5/6 5/22 6/11
 107/7                       thank [24] 4/12 4/19 15/12       6/13 7/7 7/9 7/11 8/4 10/23
team [8] 17/14 17/22 34/22 24/21 25/3 30/17 36/21             12/9 13/13 13/20 14/14
 34/23 34/24 35/5 35/10       36/24 37/5 38/4 38/15 38/17     14/17 16/18 17/21 18/4 18/6
 T 2:17-cv-00871-AB-SS Document
Case                       57/22 58/25
                                  208 63/8
                                       Filed 64/16 65/4Page
                                             03/01/19   Thunder
                                                            136 ofStudios'
                                                                   140 Page[2]ID39/22
 there... [55] 18/10 18/21 73/24 76/13 76/16
                                   #:2834     76/17      64/14
 18/21 18/22 18/22 19/24        87/7 89/6 89/20 90/7 91/24    Thunderstudios.com [4]
 20/11 20/21 21/2 21/14         94/6 98/6 106/23               52/22 64/20 66/6 66/11
 22/16 22/24 23/1 24/15        third [3] 53/19 53/21 56/1     Thursday [2] 1/19 4/1
 24/15 26/12 26/18 27/5        this [124]                     time [55] 5/14 9/8 13/16
 27/24 28/6 29/14 29/25 31/7   THOMAS [1] 2/6                  15/10 15/14 17/13 18/5
 31/16 34/13 36/7 41/12        those [26] 8/15 14/9 21/18      18/24 19/2 20/7 20/11 20/20
 41/14 43/2 44/15 45/8 51/4     25/21 26/5 27/1 52/23 53/2     21/2 22/3 24/5 24/22 26/13
 56/19 56/23 57/7 58/8 59/7     56/6 56/7 57/16 60/13 60/19    26/16 29/1 31/2 33/4 33/14
 60/13 62/4 62/5 66/13 69/11    60/23 67/9 68/18 69/1 71/5     33/15 33/19 34/16 35/19
 70/21 73/25 74/2 76/13         72/10 72/23 74/11 83/21        36/2 40/4 43/3 43/6 45/12
 85/25 96/11 96/14 99/13        83/23 95/21 103/11 104/20      56/21 57/2 57/4 57/9 63/11
 100/5 105/10 106/5 106/7      though [4] 6/1 32/24 60/21      66/21 69/25 70/3 70/9 71/8
 106/16                         74/21                          71/9 72/3 81/12 85/3 87/6
there's [19] 14/20 26/24       thought [8] 6/21 29/5 29/8      89/14 89/22 92/4 97/1
 29/23 31/14 36/10 36/13        59/16 74/14 81/16 90/15        100/18 101/19 104/3 104/10
 37/1 45/24 70/21 81/6 81/8     105/10                         104/11
 83/3 87/17 91/20 100/8        threat [5] 15/20 16/4 17/21    times [5] 19/24 21/3 21/5
 102/4 102/5 103/11 105/22      42/5 62/18                     46/9 61/3
thereafter [2] 9/8 68/1        threaten [3] 16/8 42/14 50/4   timing [1] 35/17
Thereupon [1] 107/13           threatened [1] 15/25           Title [1] 108/7
these [28] 10/5 10/21 11/14    threatening [4] 17/1 22/23     today [6] 9/20 65/2 76/2
 11/18 12/2 12/6 13/5 14/11     22/24 35/11                    101/24 102/14 102/18
 21/20 26/14 44/25 45/4        threats [3] 22/20 25/23        together [2] 5/16 58/12
 45/22 50/6 52/18 56/11         84/17                         told [11] 8/25 12/23 23/13
 56/13 59/3 66/10 69/11        three [5] 7/17 43/6 103/24      27/16 29/11 36/7 62/20
 69/13 69/16 69/19 70/15        103/25 104/11                  62/23 63/2 83/21 96/22
 71/8 72/16 84/11 95/11        through [15] 15/8 46/12        tolerate [1] 104/9
they [143]                      49/25 77/25 80/17 96/2        toll [1] 24/17
they're [2] 35/12 56/11         96/24 97/4 97/9 97/14 97/18   TONY [12] 1/9 3/8 29/23
they've [2] 31/2 55/10          97/23 98/10 98/15 99/1         31/23 32/7 37/22 56/4 92/6
thief [5] 58/22 78/14 98/17    thuggish [2] 16/11 23/22        92/15 99/18 99/21 101/10
 98/18 98/20                   THUNDER [49] 1/6 33/17         Tony Kazal [1] 56/4
thieves [2] 85/15 86/8          39/14 39/16 39/19 39/22       too [3] 102/21 104/2 104/9
thing [7] 11/1 21/11 35/10      39/24 40/5 40/7 44/17 44/18   took [6] 19/1 23/11 30/24
 58/11 80/14 81/9 89/17         45/8 45/15 45/25 47/6 48/24    31/8 34/25 35/4
things [13] 6/22 12/3 13/17     49/8 49/17 49/25 50/1 50/14   top [3] 47/17 54/3 56/1
 13/18 19/8 32/11 32/19 65/5    50/18 51/1 51/5 51/11 51/19   totally [1] 11/1
 71/11 72/7 81/8 81/10          52/2 52/9 52/19 53/6 55/11    touch [1] 68/2
 103/23                         56/16 57/14 58/24 62/25       toward [4] 53/20 57/2 70/5
think [38] 9/1 11/24 13/9       63/15 63/23 64/14 64/22        102/25
 13/11 13/15 17/1 21/4 25/10    65/15 66/1 67/16 70/9 72/1    towards [3] 9/18 15/18
 27/10 29/10 31/25 32/14        73/9 73/14 95/13 95/15         17/19
 32/16 32/22 33/3 34/21 35/9    101/9                         Towers [1] 92/19
 35/17 35/19 40/24 41/7        Thunder Studios [4] 40/5       track [1] 90/1
                                51/5 63/15 66/1               traffic [1] 102/20
 T 2:17-cv-00871-AB-SS Document
Case                     Twitter208
                                  [10] Filed
                                        17/1103/01/19
                                               17/12 Page
                                                       until137
                                                             [4]of20/16
                                                                   140 71/25  75/11
                                                                        Page ID
 trained [1] 54/25        82/8 82/17 82/19
                                  #:2835     83/2 83/6 103/5
training [3] 54/21 54/23      83/11 83/15 97/20           unusual [2] 21/6 63/8
 67/3                        two [13] 5/3 15/22 21/6      unwelcomed [1] 57/21
trainings [1] 66/25           22/22 43/6 58/25 75/22      up [34] 5/19 10/22 11/16
transcript [4] 76/12 77/14    75/25 104/5 104/11 105/22 20/5 24/13 26/12 35/12
 108/8 108/10                 106/5 106/7                  42/25 56/8 56/24 58/7 58/11
transcripts [2] 75/25 92/3 Tyga [1] 41/9                   59/1 59/14 62/3 68/12 68/13
transfer [2] 16/24 61/18     type [1] 54/23                69/14 70/7 70/15 70/25 74/2
transferred [5] 43/4 43/13   typical [1] 49/24             75/17 78/14 80/3 85/24
 43/16 43/18 61/13           typically [1] 11/25           87/20 104/2 104/7 105/17
                                                           105/17 105/22 105/24
transition [1] 70/10         U                             106/25
traveling [2] 96/10 96/19    U-shape [1] 11/6
trees [1] 12/22                                           updates [1] 68/9
                             U.S [9] 1/23 9/14 9/15 28/11 uploaded [1] 101/12
tremendous [1] 6/15           28/12 28/12 42/23 44/14
trial [4] 1/16 77/11 77/16                                urge [2] 104/1 104/1
                              108/16                      us [19] 4/25 5/7 5/19 7/23
 107/10                      U.S-based [1] 42/23
tried [13] 26/5 27/6 27/8                                  8/1 8/25 9/1 9/2 9/18 9/19
                             Uh [2] 28/22 73/16            17/22 18/14 20/8 24/6 28/11
 42/3 42/23 46/9 46/13 50/9 Uh-huh [2] 28/22 73/16
 61/22 61/25 62/2 62/2 62/11 uncomfortable [1] 59/6        31/3 58/12 62/1 62/2
tries [1] 24/7                                            use [7] 45/15 45/18 45/22
                             under [3] 43/19 77/12 99/20 45/24 47/9 62/20 62/21
troubled [1] 78/15           underpinnings [2] 67/7 67/8 used [11] 39/25 41/7 49/17
true [9] 36/10 40/16 71/20 understand [12] 7/3 8/9
 79/23 90/10 90/11 90/14                                   61/4 83/6 85/5 89/6 89/8
                              8/19 23/7 41/17 43/9 43/14 89/11 91/22 101/11
 90/18 108/7                  44/3 64/1 69/4 78/9 83/17
truth [2] 84/3 84/13                                      using [2] 46/13 53/18
                             understanding [10] 32/10 Usually [1] 60/15
try [9] 13/3 46/11 57/11      37/19 37/22 37/25 38/6 38/8 UTG [5] 40/5 63/15 63/18
 57/22 58/13 59/7 62/6 74/17 44/11 46/14 55/5 74/20
 103/2                                                     63/25 71/16
                             understood [2] 34/19 104/24
trying [11] 8/1 8/10 11/24 unfamiliar [3] 21/6 21/7       V
 12/20 24/17 29/25 56/11      67/2                        van [10] 18/6 18/10 18/21
 59/13 90/5 90/8 90/9        unfortunately [1] 9/19        20/22 26/11 31/6 36/5 59/1
Tuesday [3] 103/2 106/21 UNITED [13] 1/1 9/7 9/9           81/7 86/4
 106/21                       9/10 9/11 9/16 10/8 24/7    vans [3] 14/7 20/3 20/4
turn [21] 14/22 16/22 17/9 63/20 92/17 93/22 108/7        various [3] 23/9 96/8 96/15
 34/11 40/15 43/7 45/21       108/11                      vehicle [1] 73/22
 46/16 47/25 48/8 48/14      United States [7] 9/7 9/9    vehicles [1] 19/21
 48/22 49/6 50/11 50/19 51/9 9/10 9/11 9/16 10/8 24/7     vendetta [1] 26/16
 51/17 51/25 52/8 55/21      unless [1] 106/8             vengeance [1] 33/5
 62/12                       unlock [1] 26/22             venture [3] 5/16 6/2 25/18
turning [3] 20/6 35/12 35/25 unnerving [1] 26/20          verdict [2] 105/16 105/19
tweet [4] 17/10 17/23 34/16 unpack [1] 13/25              verification [1] 100/3
 35/1                        unpleasant [1] 26/13         verified [2] 45/5 99/20
tweets [1] 22/18             unsettled [2] 58/9 59/9      verify [4] 44/21 45/2 47/18
Twenty [1] 22/8              unsettling [1] 59/18          49/5
Twenty-eight [1] 22/8        untenable [1] 6/7            very [23] 7/16 14/6 15/23
 V 2:17-cv-00871-AB-SS Document
Case                          14/8 16/19
                                     208 17/22
                                          Filed 19/21     weeks'
                                                03/01/19 Page 138[1]  43/6Page ID
                                                                  of 140
 very... [20] 16/4 20/6 23/12 22/12 22/18 22/19
                                      #:2836     23/10    weight [1]  13/15
 23/13 23/15 26/8 26/13        23/19 24/7 28/10 30/10 32/6    well [17] 5/19 6/3 7/7 8/11
 30/10 31/11 37/10 53/20       34/10 35/6 35/7 39/1 41/6      14/5 18/13 20/24 21/25 32/9
 53/21 66/12 67/9 68/3 82/7    41/25 49/24 50/7 50/9 57/15    32/13 34/21 61/8 61/10 64/3
 83/4 88/14 98/7 103/2         57/22 58/3 58/5 59/13 59/14    70/23 77/13 94/6
victim [2] 85/17 86/10         60/8 61/9 62/12 63/5 65/10     went [12] 7/25 11/13 13/3
video [5] 8/2 31/9 31/15       75/7 75/9 75/22 76/11 76/16    13/13 19/6 19/6 27/19 30/23
 91/17 91/20                   76/22 100/10 101/20 101/23     31/8 42/25 61/25 74/8
view [2] 59/10 85/25           101/25 102/18 102/24 104/2     were [165]
viewing [1] 15/17              106/6 106/21 107/3 107/3       weren't [4] 6/5 6/23 25/17
violence [4] 16/4 16/8 23/2    we'd [2] 99/15 103/15          27/11
 84/18                         we'll [7] 75/16 75/16 75/17    West [3] 1/24 5/1 48/13
violent [3] 31/17 32/14        76/20 102/14 106/24 107/10     WESTERN [1] 1/3
 32/25                         we're [13] 6/14 9/20 9/23      what [110]
visa [1] 93/24                 11/5 15/7 20/9 34/24 38/25     what's [9] 59/15 75/20 78/12
visible [2] 45/18 54/15        39/2 63/4 63/8 102/14          79/15 81/23 88/25 89/10
visits [1] 7/17                102/21                         93/6 104/17
visor [2] 19/4 35/24           we've [4] 17/10 22/17 76/5     whatever [3] 17/5 60/17
visualized [1] 10/25           76/11                          98/20
vocal [1] 18/23                web [10] 46/17 49/16 53/14     whatsoever [1] 63/23
voice [1] 23/14                54/15 56/7 56/8 62/8 67/3      when [51] 5/10 6/8 6/11
VOIR [1] 3/3                   67/8 67/11                     7/18 7/23 9/11 10/23 11/21
VOL [1] 3/4                    website [73] 34/3 39/25 41/6   13/15 16/9 16/19 19/3 20/4
                               41/7 43/4 43/5 43/20 43/23     20/21 21/24 24/5 26/10
W                              44/4 44/11 45/4 45/6 45/9      27/13 29/14 33/3 34/10
wait [1] 8/20                  45/15 45/18 45/25 46/7 46/9    35/12 39/24 40/7 42/20 45/4
waiting [2] 38/25 39/2         46/11 46/12 47/6 52/24 53/3    49/24 53/21 57/6 57/7 60/15
Wales [1] 23/3                 53/19 53/22 55/6 55/17         64/8 64/11 66/10 66/12
walk [2] 12/1 12/2             55/17 55/19 55/20 61/4 61/5    66/16 67/11 67/13 67/15
want [12] 5/7 9/22 47/19       61/7 61/22 61/25 62/10         67/25 68/18 73/21 79/4 83/5
77/2 88/4 88/4 90/3 100/18     64/20 65/15 65/21 66/13        83/17 84/5 84/10 94/8 98/1
102/4 103/12 104/10 105/20     67/14 67/15 67/18 68/8         98/1 100/8
wanted [3] 12/12 53/14         68/12 71/22 78/24 79/4 79/6    where [34] 4/25 7/13 8/22
69/12                          79/11 79/21 79/22 80/3 80/5    9/13 11/6 11/11 11/13 11/13
warned [1] 104/13              81/7 84/7 85/24 85/25 91/20    18/7 21/3 21/18 22/12 23/1
was [208]                      94/3 94/5 94/6 94/8 94/10      23/8 29/4 29/8 29/9 29/23
wasn't [7] 14/17 28/8 31/20    95/5 95/24 97/2 97/11 97/15    31/15 35/6 35/7 42/6 43/17
31/25 41/2 74/13 87/18         97/16 101/7 101/13 101/14      43/19 44/6 55/16 71/17 84/9
way [11] 11/24 18/11 18/11     websites [19] 33/20 67/7       84/10 87/18 89/3 89/7 89/21
21/10 26/3 35/25 35/25 38/2    68/5 68/14 68/19 68/21 69/1    95/21
49/16 62/6 72/22               69/2 69/12 69/16 69/20         wherever [5] 17/22 34/22
we [77] 4/6 5/19 5/24 5/25     70/15 70/21 71/1 71/8 72/17    34/24 35/6 35/12
6/3 6/4 6/4 6/6 6/21 6/21      72/17 72/23 73/10              whether [11] 10/1 37/19
6/21 6/22 6/23 6/23 7/13       Wednesday [1] 21/25            37/22 37/25 38/6 38/8 53/14
7/20 7/21 7/23 7/23 8/2 8/7    weekend [5] 9/3 9/5 103/20     54/4 66/18 72/22 105/23
9/5 9/5 9/10 9/15 11/13 14/7   105/15 107/10                  which [16] 5/22 8/4 9/22
 W 2:17-cv-00871-AB-SS Document
Case                      106/9 106/11  106/18
                                  208 Filed    107/9 Page
                                            03/01/19   87/22
                                                          13995/14 100/4
                                                              of 140 Page101/13
                                                                           ID
 which... [13] 16/4 20/17 willing [4] 17/8
                                   #:2837  32/11 32/25 103/14 105/15
50/19 53/19 62/12 65/4 67/1     34/20                           wouldn't [2] 7/22 80/5
76/1 80/2 95/9 99/20 101/1      Wilshire [1] 2/7                wrap [2] 75/17 104/2
101/6                           win [2] 89/15 89/18             wrecked [1] 13/11
while [5] 8/4 38/25 39/1        windows [1] 74/2                write [6] 94/15 95/4 95/7
39/1 63/24                      wish [3] 92/4 101/18 102/8      96/3 96/5 96/21
white [3] 20/22 83/7 86/4       within [2] 19/13 64/21          writing [4] 16/2 56/15 96/7
who [65] 5/2 7/16 8/3 9/17      without [2] 9/16 19/7           96/12
10/3 10/6 11/19 11/19 12/6      witness [24] 3/4 4/6 4/11 8/7   written [1] 55/11
21/10 22/23 25/14 25/20         8/10 8/12 14/18 15/9 36/17      wrong [1] 21/10
25/22 26/14 26/14 27/5 28/8     38/13 38/19 38/20 38/25         wrote [2] 60/17 94/15
28/9 31/21 31/23 31/23          39/1 39/5 75/2 77/3 77/4        www.kazalfamilystory.com
31/25 32/3 32/7 32/8 32/8       77/18 92/8 102/6 102/7          [5] 40/1 85/18 86/11 101/1
32/18 35/11 41/17 41/23         104/14 105/11                   101/6
43/22 51/1 56/13 58/1 60/13     witness's [1] 77/22             www.lisamariecsr.com [1]
60/17 60/18 61/6 61/17 67/2     witnesses [6] 3/2 77/12         1/25
                                104/7 104/12 104/16 106/16
67/9 69/13 73/14 76/6 76/6
                                won [4] 89/4 89/4 89/5 90/7
                                                                Y
79/6 83/21 85/20 86/17                                          yards [1] 12/22
88/24 89/1 90/6 91/1 91/19      won't [3] 46/14 102/21
                                106/7                           yeah [34] 7/4 11/1 24/15
93/6 94/10 94/15 94/19                                           28/18 42/3 43/6 43/8 43/19
95/11 96/7 96/12 97/15 98/6     wonder [1] 59/15
                                Woodward [6] 91/13 91/15         52/23 55/25 57/7 57/24 58/3
105/8                                                            59/12 59/16 60/9 60/12
who's [4] 26/25 36/16 60/22     99/7 102/6 102/11 105/7
                                word [1] 61/4                    60/15 62/2 63/10 65/16
76/13                                                            68/17 68/24 70/14 71/6
whole [7] 31/2 58/11 78/15      WordPress [4] 60/15 60/25
                                65/19 66/14                      71/10 71/19 71/23 72/2
81/9 85/17 85/25 89/17                                           89/19 90/17 90/22 94/4
Whoopi [1] 41/9                 words [2] 55/7 103/11
                                work [17] 6/9 56/16 56/19        95/20
why [19] 4/6 5/6 6/5 9/20                                       year [1] 70/10
15/7 28/13 36/20 50/22          57/6 63/24 64/13 64/16 67/2
                                67/15 70/10 70/12 70/12         years [7] 13/20 28/15 54/20
50/24 70/15 70/20 75/7                                           78/16 84/6 84/6 94/9
83/14 83/24 84/7 85/22          71/24 72/9 72/11 86/17 93/5
                                worked [1] 39/19                yell [1] 57/23
88/12 88/18 88/19                                               yelling [5] 57/13 57/25
wide [1] 31/11                  working [10] 33/16 40/5
                                55/2 62/25 63/14 63/25           73/24 74/1 74/3
WIENER [19] 2/3 2/3 39/9                                        yes [134]
65/1 74/25 77/2 77/20 78/2      67/25 70/1 73/9 106/25
                                would [55] 5/8 6/22 6/22 9/5    yet [1] 29/20
78/5 79/2 81/21 82/22 83/9                                      you [682]
85/6 89/24 94/23 101/4          9/12 10/20 11/10 12/1 19/12
                                21/1 24/13 28/6 28/13 28/13     you'd [3] 38/25 70/23 90/4
101/21 107/5                                                    you'll [3] 31/3 106/10
wife [3] 16/9 22/2 33/11        29/10 30/7 31/12 32/13
                                32/18 33/5 36/4 40/5 43/15       106/11
wild [1] 50/4                                                   you're [16] 16/23 31/1 32/4
will [24] 8/20 22/8 76/6 76/6   45/11 45/12 46/16 49/24
                                49/24 49/25 50/2 50/2 53/2       36/10 37/1 56/9 60/16 67/15
76/17 76/18 77/5 79/24                                           71/1 73/20 76/3 77/14 90/25
100/5 100/10 100/16 102/24      56/13 60/13 61/17 61/19
                                61/20 66/21 68/23 70/13          102/19 105/7 105/18
103/16 103/20 104/13 105/4                                      you've [6] 28/21 54/24 62/7
105/6 105/17 105/20 106/5       70/24 71/8 71/17 72/7 72/11
                                72/14 77/16 79/22 87/9           67/1 76/19 105/19
 Y 2:17-cv-00871-AB-SS Document 208 Filed 03/01/19 Page 140 of 140 Page ID
Case
 young [1] 27/19                 #:2838
your [155]
Your Honor [28] 8/9 8/14
 15/5 22/4 22/7 24/23 33/22
 36/15 37/4 38/10 38/12
 38/20 40/22 41/1 53/8 74/23
 75/1 76/11 77/21 77/24
 78/19 81/19 99/23 100/3
 101/20 101/25 104/23 107/8
yourself [5] 23/16 29/16
 62/24 66/7 71/21
YouTube [1] 82/10
